EXHIBIT A

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 1 of 135
DEPARTMENT |
 N C of INSURANCE | SERVICE OF PROCESS

MIKE CAUSEY, COMMISSIONER Tel 919: 716.6610 Fax 919.716.6757

 

 

 

ECEIVE],

AUG 12 2020

 

 

 

 

OFFICE OF THE GENERAL COUNSEL
August 7, 2020

 

 

 

CERTIFIED MAIL |
RETURN RECEIPT REQUESTED

Government Employees insurance Company
5260 Westem Avenue.
Chevy Chase, MD 20815-3799

Re: — Alicia McIver and. Natasha Pierce
vs.
Government Employees Insurance Company and GEICO Indemnity Company

Dear Corporate Secretary:

Enclosed herewith are documents entitled Civil Simmons and Class Action Complaint [Jury Trial
Demanded], which this Department received thrdugh the mail on August 4, 2020.

MIKE CAUSEY
Commissioner of Insurance.

(ai OE

Courtney H Ethridge
Special Deputy for
Service of Process:

Enclostires

 

1201 MAIL SERVICE CENTER | RALEIGH, NC 27699-1201 | WWW.NCDOLCOM.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 2 of 135
hE DEPARTMENT
N¢ of INSURANCE _. SERVICE OF PROCESS

MIKE CAUSEY, COMMISSIONER Tel 919.716.6610 Fax.919.716.6757

 

Guilford Co. File No. 20 CVS 5934
Alicia Melver and Natasha Pierce
V5.

Government Employees Insurance Company and GEICO lademnity Company

1, Courtney H Ethridge, a Special Deputy duly appointed for the purpose, do hereby accept
service of the Civil Sutimons of Plaintiff's Alicia Melver and Natasha Pierce. and adding Government
Employees Insurance Company as a- Defendant, and acknowledge receipt of a copy of the same, together
with a copy of the Class Action Complaint (Jury Trial Demanded], under the provision of the North
Carolina General Statute Section 58-16-30 as process agent for Government Emiployees Insurance
Company.

This the 4th day of August, 2020.

MIKE CAUSEY
“lida ig EE

 

EN H Ethridge.
Special Deputy for
Service of Process

 

7201 MAILSERVICE CENTER } RALEIGH, NC 27699-1201 | WWW.NCDOI.COM

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 3 of 135
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 4 of 135
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

STATE OF NORTH CAROLINA pty ~ IN THE GENERAL COURT OF JUSTICE
: SUPERIOR COURT DIVISION

me my a 3 ye NS Ao SY By

ALICIA MCIVER and NATASHA PIERCE, ||.

on behalf of themselves and all others:similarly).

GUILFORD COUNTY

wt

situated, wo a N CLASS ACTION COMPLAINT
mo pA. -—GHIRY TRIAL DEMANDED
Plaindiffs,
Ve

GOVERNMENT EMPLOYEES
INSURANCE COMPANY and GEICO
INDEMNITY COMPANY,,

 

Defendants,

Plaintifts Alicia Mciver (“Mciver”}) and Natasha Pierce (“Pierce”) (collectively
“Plainuffs"), on behalf of themselves. and all others similarly situated, file this Class Action
Complaint against Defendants Government Employees Insurance Company and GEICO
Indemnity Company (“Defendants”), and in support state:

NATURE OF THE ACTION

{. This is a class action lawsuit by Plaintiffs, the named insureds under Defendants’
automobile policies issued for private passenger auto physical damage including comprehensive
and collision coverage, which requires payment of “Actual Cash Value” or “ACV.” ”

2, Defendants are of the largest private passenger auto insurance carriers operating
in -North Carolina. One of the coverages Defendants. offer is comprehensive and collision
coverage. Upon information and belief, Defendants systematically underpaid not just Plaintiffs,
but thousands of other putative class members, amounts Delendants owed its insureds for ACV
losses for total loss vehicles insured with comprehensive and collision coverage.

3. This lawsuit is brought by the Plaintiffs on behalf of themselves and all others

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 6 of 135
similarly situated. insureds who suffered damages due to Defendunts’ practice of refusing to pay
full ACV payments to first-party total loss insureds on physical damage policies containing
comprehensive and collision coverages. ‘Specifically, as a mattet of policy, Defendants fail to
include North Carolina's 3% highway-use tax ("Sales Tax”) and North Carolina title transfer and
license plate foes (“Vehicle ‘Tie and Registration Fees”) in its calculation of ACV when
making a total loss payment to-its insureds.

4, The failure to pay fall ACV tw first-party total losses owed io the insureds is a
breach of the policy agreement and 4 clear breach of contract under North Carolina law.

JURISDICTION AND VENUE

o

5, This is an action for declaratory relief and breach of contract for damages: in
excess of $25,000 exclusive of interest, costs, and attomeys" fees.

6. At all material times, Plaintiff Meiver was. an aduit resident and citizen of the
State of North Carolina.

7. Atal] material times, Plaintiff Pierce was an adult resident and citizen of the State
of North Caralina,

8. This Court has personal jurisdiction over Defendants because the Defendants.
regularly engage in business in North Carolina, and therefore have sufficient minimum contacts
with North Carolina and/or intentionally avail themselves of the North Carolina market through
the solicitation, promotion, marketing, arid sale of insurance policies in North Carolina.

9, Venue is proper in this Court pursuant to N.C. Gen, Stat. §1-82 because Plaintiff
Pieree resides in Guilford County.

PARTIES

10.  Atall times material hereto, Plaintitf Moiver was a citizen of the State of North

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 7 of 135

 
Carolina and domiciled in New Hanover County.
1}. At all times material hereto, Plaintiff Pieree was a citizen of the State 6f North
Carolina and.domiciled in Guilford County.

12 At all times nraterial hereto; Defendants are and were. authorized to transact in. the

insurance business in.the State of North Carolina and conducted a substantial part of its-business
in Guilford County, North Carolina.

13.  Deferdants” standardized policy language as to comprehensive and collision
coverage for ACV of total loss vehicles is present in every auto policy issued by. the Defendants
in North Carolina.

{4, In the case of a fotal loss, fill ACV includes an obligation to pay Sales Tax and
Vehicle Title and Registration Fees for total loss vehicle comprehensive and collision coverage.

Plaintiff Mciver’s Total Loss Claim

15. At-all times material hereto, Plaintiff Mciver owned a 2002 Honda Accord with
VIN THGCG66832A050608 (“Mciver Insured Vehicle”). -

16.  Atall times material hereio, Plaintiff Mciver insured the vehicle under a policy
issued by Defendant Government Employees [Insurance Company. Plaintiff Mciver’s policy,
(the “Insurance Policy”) is affixed hereto as Exhibit A.

17. On or about July 14, 2017, Plaintiff Mciver was involved in an accident while
operating the Mciver Insured Vehicle. As a result of said accident, Plaintiff Mciver filed a claim
for property damage with Defendant Government Employees Insurance Company, claim number
05896 14430101029-01.

18. Fullowing the filing of said claim, Defendant Goverment Eniployees Insurance

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 8 of 135
Company determined that the Meiver Insured Vehicle was a total loss with a base value of
$2456.00.

19. The base value was calculated by a third-party vendor (CCC, which bases
vehicles valuations on the cost to purchase similar vehicles. with similar conditions and mileage,
which produced the CCC Market Valuation. Report, attached hereto as Exhibit 8.

20, CCC then added $97.00 as a condition adjustment and determined that the
Adjustial Vehicle Value was $2,553.00, See id,

21. CCC then added $76.59 for the applicable 3% North Carolina vehicular tax and
conéluded that the total _value (aNer a $250 deductible) was $2,379.59. See id.

22. No amount for the Vehicle Tide and Registration Fees was included in the
amount listed in the CCC Market Valuation Report. See id.

23, Notably, the CCC Marker Valuation Report stated that, “The total may not
represent the total of the settlement as other factors (e.g. license and fees) may need to be taken
into account.” See id,

24. Relying on the CCC Valuation Report, Defendant Government Employees
Insurance Company used the Base Value of $2,456.00, added the $97.00 condition adjusmment,
subtracted the deductible of $250.00 and then subtractedl-a retention amount of $465.98 for a net
ital payment of $1,837.02. A copy of the Setlement Statement fs attached. hereto as Exhibit.C.

25. Although CCC included Sales Tax as part of its total value, Defendant
Goverrment Employees Insurance Company did not include Sales Tax as part of iis ACV

payment.’

 

' Curiously, the Settlement Statement adds Sales ‘ax in the amount of $76.59, but then subtracts
that amiourit out, and ultimately does not pay Sales Tax as part of the ACV payment. See Ex. C.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 9 of 135
26, Defendant Government Employees Insurance Company’s ACY payment of

$1,837.02 did not include Sales Tax.or Vehicle Title and Registration Fees.
Plaintiff Pierce*s Total Loss Claim

37. At atl times material hereto, Plaintiff Pierce owned a 1999 Honda Accord with
VIN LNGCGS641XA 141424 (“Pierce Insured Vehicle”).

28. At all times material hereto, Plaintiff Pierce insured the vehicle under 4 policy
issued by Defendant -GEICO Indemnity Company. See Ex. A, the Insurance Policy,

29. On or about July 19, 2019, Plaintiff Pierce was involved in an accident while
operating the Pierce Insured Vehicle. As a result of said accident, Plaintiff Pierce filed a claim
for property datuage with Defendant GEICO Indemnity Company, claim number
474663040107049.

30. Following the filing of said claim, Defendant GEICO Indemnity Company
determined thai the Pierce Ingured Vehicle was a total loss with a base value of $1,442.00.

31. The base value was calculated ty a third-party vendor ("CCC"), which bases
ychicles valuations on the cost to purchase similar vehicles with similar conditions and mileage,
which produced the CCC Market Valuation Report, attached hereto as Exhibit D.

32. CCC then subtracted $209.00 as a condition adjustment and determined thai the
Adjusted Vehicle Value was $1,233.00. See id.

33. CCC then added $36.99 for the applicable 3% North Carolina vehicular tax and
concluded that the total value was 31,269.99. See id,

34, No amount for the Vehicle Title and Registration Fees was included in the
amount listed in the CCC Market Valuation Report. See id.

35. Notably, the CCC Market Valuation Report stated that, “The total may not

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 10 of 135
represent the total of the settlement as other factors (e.g. license and fees) may need @ be taken
into acount.” See id,

36. Relying:on the CCC Valuation Report, Defendant GEICO Indemnity Company
took the base value of $1,442.00, subtracted a “Pre-Loss Deduction” of $245.99, added. sales tax
in the amount of $36.99, and then subtracted the salvage value of $173.00 for a net total payment
of $1,038.00, ahich did adt include Vehicle Title and. Registration Fees. A copy of the
Settlement Statement is attached hereto as Exhibit E.

37. The fatlure to include Sales Tax and/or Vehicle Title and Registration Fees in
making the total loss payment to Meiver and Pierce is a breach of the Insurance Policy, which
promises to provide the fall value of the total loss vehicle. including these mandatory
replacement amounts,

38. Sales Tax and Vehicle Tithe and Registration Fees are all mandatory applicable
Tees that must be paid io purchase any vehicle in the State of North Carolina,

39. North Carolina law requires that all vehicles be properly ted and registered to be
legally driven on North Carolina roadways, The fee to transfer title to a vehicle is, at minimum,
$52.00.

‘40. North Carolina. law requires that all vehicles have proper license plate (or tag) to .
be legally driven on North Carolina romdways. The fee to transfer license plate or tag is no less
than $20.

| 41, North Carolina law requires.that all vehicles be subject to a Sales Tax of 3%.

42, Plaintiff Mciver was owed, at minimum (a) title transfer fees of $52.00, plus (b)

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 11 of 135
tag transfer fees of $20.00, plus (¢) $76.59" in Sales Tax, which Defendant GEICO Indemnity
Company never paid,

43, Plaintiff Pierce was owed, at minimum (a) title transfer fees of $52.00, plus {b)
tag transfer fees of $20.00, which Defendant GEICO Indemnity Company never paid.

44. — In breach of its contracts with Plaintiffs, Defendants did not include Sales Taw
andlor Vehicle Title and Registration Fees in making the ACV payment for Plaintiffs’ iotal loss.

43, Defendant Government Employees Insurance Company, pursuant to its standard
and uniform: business’ practice, never pays insureds Sales Tax or Vehicle Title and Registration
Fees after a total loss to an insured vehicle to insureds similarly situated to Meiver. .

46, Defendant GEICO Indemnity Conipany, pursuant to its standard and uniform,
business practice, never pays insureds Vehicle Title and Registration Fees after a total loss to an
insured vehicle to insureds similarly situated to Pierce.

47. Defendants” failure to pay Sales Tax and/or Vehicle Title and Registration Fees
constitutes a breach of the Insurance Policy.

48. In doing so, Defendants underpaid Plaintiffs in the amount of the mandatory costs
inherent to securing a replacement vehicle, thereby violating the Insurance Policy,.

49. Plaindfis and all members of the putative class. paid all premiums owed and
otherwise satisfied all conditions precedent, or such conditions precedent were waived or

excused.

 

* This amount represents 3% of the Adjusted Vehicle Value of $2,553.00. See Exhibit B.
Plaintiff Mciver does not contest Defendant GEICO Indemnity Company's valuation of the -
amount of loss for the Insured Vehicle, only Plaintiff Mciver's entitlement ta ACV, which
includes the payment of Sales Tax and Vehicle Tithe and Registration Fees, which Plaintiff
Meiver was not paid.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 12 of 135
THE DEFENDANTS’ POLICY
50, Defendants issued the same form of Insurance Policy to: Plaintiffs, which is
representative of the policy language governing the insureds in the putative class, under the
séction entitled “PART D — COVERAGE FOR DAMAGE TO YOUR AUTO", states. that
Defendants “sill pay for direct and accidental loss to your covered auto or any non-owned
auto, including their equipment.” Ex, A at 15 of 26 (emphasis in original).
St. The “covered auto” is defined as. any vehicle shown in the Declarations, attached

to Mciver) and Exhibit G fas to Pierce).

 

hereto as Composite Exhibit F fas
32. In “Part D” of the Insurance Policy, under a subsection entitled “Limit of
Liability”, Defendants both state, in relevant part:
Our limit of Uability will be the lesser of the:
1. Actual cash value of the stolen or damaged. property; or

2. Amount necessary to repair or replace the property with other property of
like kind and quality.

ak

An adjustment for depreciation and. physical condition will be made in
determining actual cash value at the time of loss.

Ex. A at 17 of 26,

53. ACV is not specifically defined in the policy,

54, ‘Thus, the policy language does not further define ACV as including: (1) any
provision excluding Sales Tax and/or Vehicle Title and Registration Fees from ACY; or (2) any
provision deferring payment of Sales Tax and/or Vehicle Title and Registration Fees for any
purpose whatsoever.

55. The policy language applies to all cavered autos irrespective of ownership

interests - whether owned, financed or leased.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 13 of 135
PAYMENT OF MANDATORY FEES

 

36. Courts throughout the country. have recognized that “actual cash value”, when
undefined in an insurance policy, should be defined as the repair or replacement cost minus
-depreviation ~ a definition which would include fees necessarily incurred upon replacement of
the insured vehicle, including Sales Tax and Vehicle Title and Registration Fees.

57. Sales Tax and Vehicle Title and Registration Fees. are examples of elements
constituting the full ACV owed to insareds in the event of a total loss.

58. By operation of law and in the view of a reasonable insured, Defendants’ policies
promise to provide costs to be incurred upon replacement of the vehicle. Otherwise, the
Defendants’ insureds, including Plaintiffs, are not paid the amount sufficient to purchase a
replacement vehicle.

59. Nevertheless, Defendants. decline to include Sales Tax and/or Vehicle Title and
Registration Fees in making ACV payments to total loss insureds thereby breaching their
contracts with insureds,

CLASS ALLEGATIONS

60. Plaintiffs bring this action on behalf of themselves ad all others similarly situated
pursuant to Rule 23 of the North Carolina Rules of Civil Procedure. This action satisfies the
numerosity, commonality, typicality, adequacy, predominance and superiority requirements of.
Rule 23,

61. Plaintiffs seek to represent on a class-wide basis all persons. similarly situated, the
class (“Class”) defined as follows:

All insureds, under any North Carolina policy issued by Government Employees

Insurance Company or Geico Indemnity Company and its subsidiaries with the

sume operalive policy language covering a vehicle with private-passenger auto
physical damage coverage for comprehensive or collision loss where such vehicle

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 14 of 135
was declared a total less, who made a first-party clahm for total loss, and whose

claim was adjusted as a tolal loss, within the applicable statute of limitations

peried until the date of class certification, who were not pald Sales Tax and/or

Vehicle Title and Registration Fees.

62. Excluded from the Class are Defendants, their subsidiaries and affiliates, their
officers, directors .and member of their immediate families and any entity in which Defendants
have a controlling interest, the legal representatives, heirs, sueeessors or assigns of any such
excluded party, the Judicial officer(s) to whom ihis action is assigned, and the members of their
immediate families.

63. Plaintiffs reserve the right to modify or amend the definition of the propased
Class and/or 10 add subclasses if necessary before this Court determines whether certification is
appropriate,

A. Nuamerusily

64. Although the precise number of Class menibers are unknown to Plaintiffs al this
iime and can only be determined through appropriate discovery. Plaintiffs believe that because -
Defendants ure of Lhe largest motor vehicle insurers in ihe State of North Carolina ond write
hundreds of milHons of dollars off private-passenger physical damage coverage premiums, the
Class of persons affected by Defendants’ unlawful practices consists of thousands of individuals
or the Class of persons affected are otherwise so numerous that joinder of all Class members iy.
impractical, The unlawful practice alleged herein is a standardized and uniform practice,
employed by Defendants pursuant to standardized Insurance Policy language, and résuits in the
retention by Defendants of insurance benefits. properly owed to Plaintiffs and the Class members,
The Class definition will permit the court to reasonably ascertain whether any individual or
entity is a member of the Class as any individual who is an insured of Defendants in the Class

period and received an ACV that did not include Sales Tax and/or Vehicle Title and Registration

10

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 15 of 135
Fees will be a member of the Class:

65. Upon information and belief, Defendants uniformly fail to. pay Sales Tax and/or
Vehicle Title and Registration Fees in total loss cases, Accordingly, the Class consists of many
thousands, if not tens of thousands, of Defendants’ insureds who were not paid in violation of
their insurance policies. Thus, the large size of the Class renders the Class so numerous that
joinder of all individual members is impracticable.

B. Conmmenality

66. Common questions of law and fact predominate in this matter because
Defendants’ conduct towards the members of the Class-is identical. Defendants uniformly fail to
pay Sales Tax and/or Vehicle Title and Registration Fees in total loss cases.

67. Plaintiffs share a common interest with all members of the putative Class in the
objects of the action and the relief sought.

68. Plaintiffs satisfy the commonality requirement because their claims arise from a
practice which Defendarits* apply uniformly to all its similarly situated Class members and are
based on the same legal theories as all other members of the putative Class, that failing to pay
Sales Tax and/or Velticle Title and Registration Fees in total loss cases violates the uniform
insurance policies. Because Defendants’ conduct was uniform as to all Class members, the
material elements of Plaintiffs’ claims and those of absent Class members are subject.to commion
proof, arid the outcome of Plaintiffs’ individual actions will be dispositive for the Class, The
common guestions. include, but are not limited to, the following: (a) whether, under the
Defendants’ standardized policy language, Plaintiff and the Class members are owed ACV Sales
Tax and/or Vehicle Tite and Registration Fees upon the total loss of an. insured vehicle; (b)

whether the Defendants have breached its insurancd contiacts wilh the PlaintilTs and the Class

il '

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 16 of 135
members by failing to pay ACY Sales Tax and/or Vehicle Tide and Registration Fees upon the
total Joss of an insured vehicle; (c) whether Defendants’ routine failure to pay full ACV to
Plaintiffs and each Class member violated NLC.G.S. § 58-63-15(€11) (A, @), and (h}: and: (d)
whether Defendants. violated N.C.G.S. §75-1.1, ef seq. by not intending to pay full ACV in the
event of a claint by Plaintiffs and each Class member at the time Plaintifis and each Class
member obtained his/her respective policy from Defendant,

C. Tynicality

69. Plaintiffs" claims are typical of the claims of all other members of the Class
because all such claims arise fram the Defendants’ failure to pay Sales Tax and/or Vehicle Title
and Registration Fees on total loss claims of insured vehicles.

70. Plaintiffs" and Class members’ legal claims arise from the same core practices, —
namely, the failure to pay Addl ACV, ineluding Sales Tax and/or Vehicle Tide and Registration
Fees, for first-party total loss claims. The material facts underlying the claims of each putative
Class member are the same material facts as those supporting the Plaintiffs’ claims alleged
herein and require proof’ of the same material facts.

D, Adequacy

71. Plaintiffs can and will adequately represent the putative Class and their interests
are common to, and coincident with, those of all absent Class members. By proving their
individual claims, Plaintiffs will necessarily prove the claims of the putative Class and. prove
Deferdants’ liability to the Class. Plaintiffs have no known conflicts of interest with any
members of the Class; their interests and claims are not antagonistic to those of any other Class
members; nor are their clainis subject to any unique defenses.

72. The representative Plaintiffs therefore can and will fairly and adequately protect

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 17 of 135
and represent the interests of the Class.

73,  Kepelowitz Ostrow Ferguson Weiselberg Gilbert; Edelsberg Law P.A., Shamis &
Gentile, P.A., Dapeer Law, P.A. and Whitfield Bryson LLP, Plaintiffs’ counsel, have extensive
experience in complex commercial litigation, class actions, and have adequate financial
resources to ensure that the inierests of the Class will not be harmed,

74. {f appointed Class representative, Plaintiffs are aware of, and are committed to,
faithfully upholding their Aduciary duties to absent Class members. Plaintiffs and their counsel
are committed to the vigorous proseeution of this. action and. will allocate the appropriate time
and resources to ensure that the Class is fairly representéd,

75, ‘Plaintiffs and their counsel will therefore fairly and adequately assert and protect
the interest of the Class.

i. Predominance and Superiority

76. A class action provides a fair and efficient method for the adjudication of this
controversy. Class treatment is a superior form of adjudication than the prosecution. of individual
claims and provides a substantial benefit to the court and litigants by avoiding a multiplicity of
sults, and the risk of inconsistent results.

77. Because Defendants’ conduct was uniform with respect to all prospective Class
members, common questions of law and fact predominate over individual questions.

78. Because the Class encompasses many. thousands of claims (if not tens of
thousands of claims), a single, state-wide class action is plainly more efficient than many
thousands of individual lawsuits, ¢ach requiring the same discovery and proofs. Given the
relatively small amount of the claim(s) of each putative Class member, it is likely that absent

class representation, savh claims would not be broughi, dnd the Class would never have

3

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 18 of 135
appropriate redress for Defendants’ improper conduct. A. class action is superior and more
efficient to other available methods for the fate and efficient adjudication of this controversy.

79, Class.treatment ensures uniformity and consistency in results, enables the many
small claims of Class members as. well as claims Tor-class-wide declaratory relief to be brought
efficiently, and will provide optimum relief to Class members: for their past and future injuries,
as well as.deter Defendants and other similar businesses from engaging in such wrongful conduct
in the future.

80. In addition, the expense and burden of individual Jitigation effectively makes ita
practical impossibility for individual Class members to seek redress for the wrongs alleged
herein.

81, ° The advantages of maintaining this action as a class sult far outweigh the expense
and waste of judicial effort that would result from thousands of separate adjudications or the
unfaimess of none at all, which is the likely outcome if the small individual claims at issue are
not aggregated ay a Class. :

82. ‘There are also no unusual difficulties likely to be encountered in the maintenance
of this action as a class suit, and this Court can effectively manage the class action. |

83. The Class is not so large that it would be unmanageable, and no difficulties are
foreseen providing notice to. individual claimants because Defendants keep records of insurance .
policies and claims of prospective Class members during the class peried, including records of
total loss vehicles. Therefore, both the membership of the Class and the amount of individual
damages is readily ascertainable from Defendants’ records.

F. Declaratory Relief Under Rule 23

$4. Class treatment is warranted because Defendants have acted or refused to act on

i4

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 19 of 135
grounds generally applicable to all the members of the Class, thereby making final declaratory
relief concerning the Class as a whole appropriate.

85.  Beoause declaratory relief is. sought, class treatment ensures uniformity and
consistency ih results, enables the many small claims of Class members as well as claims: for
class«wide: declaratory relief to be brought efficiently, and will provide optimum relief to Class
members for their past and future injuries, as well as. deter Defendants and other similar
businesses from engaging in such wrongful conduct in the future.

86. Because Defendants have acted consistently towards all members of the Class,
declaratory relief is appropriate with respect to both the Class and Plaintiff's claims. and is
likewise subject to common proof and adjudication.

87. Based on the foregoing, class treafment is the most fair and efficient form of
adjudication for this matter.

88. Plaintiffs have retained the undersigned counsel and has agreed to pay reasonable
attorney's fees and costs,

COUNT I
BREACH OF CONTRACT

89. The allegations in paragraph 1 through 88 are hereby incorporated by reference.

90. This count is brought by Plaintiffs on behalf of themselves and on. behalf of all
members of the Class,

91, Plaintiffs were party to substantially similar form: contracts, the Insurance Policy,
with Defendants as described herein. See Exhibit A, All members of the Class are or were
parties to an Insurance Policy contract with one of the Defendants containing materially identical
terms,

92, North Carolina law governs the interpretation and construction of insurance

15

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 20 of 135
policies of Plaintiffs and alf members of the Class with Defendants.

93. Plaintiffs and all members ofthe Class made clainis determined by Defendants to
be first party total losses under the Insurance Policy and determined by Defendants to be covered
claims.

94,  Delendants, in paying the total loss claims, determined that Plaintiffs and each
Class. Member complied swith the terms of their insurance contracts, and fulfilled all daties and
conditions under the insurance policies necessary to be paid on-the iaial loss.

95. Pursuant to the aforernentioned uniform contractual provisions, upon the total loss
of insured vehicles, the Plaintiffs and every Class member were owed the ACV of the vehicle.

96. Defendants breached that obligation by failing to include Sales Tax and/or
Vehicle Title and Registration Fees in the ACV payment. thereby failing to pay the vehicie’s
ACY to Plaintifis and every Class member.

97,  Defendanis’ failure to provide the promised coverage consiitutes a material
breach of contracts with Plaintiffs and every Class menaiber.

98, Asa result of said breaches, Plaintiffs and the Class members have been damaged
in an amount in excess of twenty five thousand dollars ($25,000) and are entitled under
Defendanis’ insurance policies to suns. répreseriling the benefits owed for full ACV payment.
including Sales Tax and/or Vehicle Title and Registration Fees, as well as prejudgment and post-
judgment interest, and other relief as is appropriate.

COUNT HI
DECLARATORY RELIEF

09. The allegations in paragraph | through 88 are hereby incorporated by reference.
100. This count seeks declaratory relief pursuant to G.S. § 1-253, ef seq.

101. This count is brought by Plaintiffs on behalf of themselves and all members of the

16

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 21 of 135
Class.

102. Plaintiffs were party to substantially similar form contracts, the Insurance Policy,
with Defendants as described herein. See Exhibit A. All members of the Class are. or sere
parties to an [psurance Policy contract with Defendants containing materially identical terms..

103. ‘North Carolina law governs the interpretation and construction. of Plaintiffs and
all Class. members’ insurance policies with Defendants, _

104. Plaintiffs seek a declaratory judgment that an insured is entitled to Sales Tax and
Vehicle ‘Title and Registration Fees as part of a vehicle’s. ACV total loss payment. under the
insuranee. policies thal govern Plaintiffs’ and the Class. members’ contractual telationships with
Defendants

105. Plaintiffs contend Defendants are required to pay Sales Tax and Vehicle Title and
Registration Fees as part of a yehicle’s ACV total loss payment under the insurance policies.that
govern Plaintiffs and the Class members relationship with Defendants.

106. Defendants disagree with Plaintiffs’ interpretation of the Insurance Policy.

107. Because of Deféndants* claim to the contrary, Plaintiffs are in doubt as to their
rights. under the Insurance Policy.

108. The above allegations present ascertained or ascertainable facts of a present
controversy between Plaintiffs and Defendants as to entitlement to the Sales Tax and Vehicle
Title and Registration Fees,

109, The above allegations reflect that Plaintiffs have presented a justiciable question
as to the existence of their right to the Sales Tax and Vehicle Title and Registration Fees.

110. All-antagonistic and adverse interests, namely Plaintiffs and Defendants and the

Class when certified, are before this Court by the filing of this count,

17

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 22 of 135
Hil, Pursuant to G.S, § 1-253, e¢ seg., Plaintiffs are entitled to a declaration of their
right to Sales ‘Tax and Vehicle Title and Registration Fees to resolve their doubt about their
rights under the Insurance Policy considering the Defendants’ position otherwise.

112. Upon the Court granting Plaintifls the declaratory relief requested herein.
Plaintiffs will move the Court pursuant to G.S. § 1-259 for supplemental relief in the form of an
order directing that the Sales Tax and Vehicle Tide and Registration Fees be paid to Plaintiffs,
and the Class, if certified, as well as a judgment for prejudgment interest and post-judgment
interest, as the Sales Tax and Vehicle Title and Registration Fees represent a liquidated amount.

VIOLATION OF THE NORTH CAROLINA

UNFAIR AND DECEPTIVE TRADE PRACTICES ACT
GS. § 75-11, ef seq.

113. The allegations in paragraph | through 88 are hereby incorporated by reference.
L14. This count seeks relief pursuant to North Caralina’s Unfair And Deceptive Trade
Practices Act, G.S, $ 75-L.1, ef seq. (UDTPA’ .

115. This count is brought by Plaintiffs on behalf of themselves and all members of
the Class.

116. Defendants’ acts, as alleged herein, were acts in or affecting commerce, violate
ihe provisions of N.C:G.S. § 58-63-15, and constitute unfair and deceptive trade practices in
violation of N.C.G.S. §§ 75-1.) ef seg.

117, Defendants’ conduct and practices toward Plaintiffs and each Class member was
immoral, unethical, unscrupulous, or substantially injurious. Moreover, Defendants engaged in
conduct manifesting an inequitable assertion of its power or position, making its conduct an
unfair act or practice.

118. In settling Plaintiffs’ and eacl: Class member's iotal loss claims by not paying the

18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 23 of 135
full ACV, Defendants violated provisions of N.C.G.S. § 58-63-15(11) which amount to
violations of N.C.G.S. §75-1.1, as a matter of law.

119. Specifically, by routinely not paying the full ACV, Defendants’ settlement
practices violated N.C.G.S. § 58-63-15(11) (0, (g), and (h),

120. Defendants violated N.C.G.S, § 58-63-15(11)() because it did not attempt in
good faith to effectuate fair and equitable settlements with Plaintiffs and each Class member
because it did not pay the full. ACV, which it was obligated to do.

121. Defendants violated N.C,G\S. § 58-63-15(11}(g) because its routine practice of
not paying the full ACY te Plaintiffs and each Class member forced them to institute this
litigation to recover the full ACV to which they are entitled.

122. Defendants violated N.C.G.S. § 58-63-15{11){h) because its routine practice of
‘ not paying the full ACV resulted in Defendants settling the claims of Plaintiffs and each Class
member for less than what a reasonable person would have believed she was entitled, which is
the amount sufficient to purchase a replacement vehicle.

123. Because of its routine business. practice of not paying full ACY, at the lime that
Plaintiffs and each Class member obtained an insurance policy from Defendants, Defendants
knew that it would not pay the full ACV in the event a claim was made by Plaintiffs and each
Class member.

124, The matters alleged herein were doné willfully, or with the conscious disregard of
the rights of Plaintiffs. and each member of the Class.

125. Plaintiffs and the Class suffered actual injury as the proximate result of
Defendants’ unfair actions. Such injury consists of the Defendants’ failure to pay full ACV for

first-party total losses owed to the insureds as will be shown at trial of this action.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 24 of 135
126. Plaintiffs and each. member of the Class have beeh damaged and are entitled to
recaver treble damages. costs, and attorneys’ {ees incurred in this action.

127, Defendants’ unfair and deceptive trade practices have directly and proximately
caused Plaintiffs and the Class damages in.an amount in excess of twenty-five thousand dollars:
($25,000) plus costs and expenses as allowed by law. |

128. By reason of ihe foregoing, Plaintiffs and each member of the Class is entitled to
have the damages trebled and have the costs of this action, including reasonable attorney's fees,
laxed against Defendants pursuant to N.C.G.S. §§ 73-16 and 75-16.1.

RELIEF REQUESTED
| WHEREFORE, the Plaintiffs, on behalf of themselves and all others similarly situated,
demand a tial by jury or all triable issues and seeks rolief and judgment as follows:

1. For an Order certifying this action asa Class Action on behalf of the Class

described above:

2. For an. award of compensatory damages lor the Class in amounts owed under the
Policies;

3. For declaratory rellef to be entcred for Plaintiffs and the Class that their

interpretation of the Insurance Policy is correct, thereby requiring Defendants to pay Sales Tax
and Vehicle Title and Registration Fees;
4, Treble damages and attomey’s. fees for unfair and deceptive wade practices as

provided in N.C. Gen. Stat. §§ 75-16 and 75-16. L:

5. For all other damages according to proof}
&. For an award ol'atiorney’s fees and expenses as appropriate pursuant to applicable
laws
20

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 25 of 135
7. For costs of suit incurred herein;
8. For pre and.post judgment interest on any amounts awarded;

9. For other and further forms of relief'as this Court deems just and proper,

Dated: J uly Z, 2020.

Respectfully submitted,

 

 

Daniel K. BrysonNSarNo. 15781
Jeremy R. Williams, Bar No. 48162
WHITFIELD BRYSON LLP

900 W. Morgan Street

Raleigh, NC 27603

Tel: (919) 600-5000

Fax: (919) 600-5035
dan@whitfieldbryson.com
jeremy@whitheldbryson.com

KOPELOWITZ OSTROW
FERGUSON WEISELBERG GILBERT
Jeff Ostrow (pre hac vice to be filed)
ostrow@kolawyers.com

Jonathan Streisféld (pro kde vice to be filed}
streisfeld@kolawyers.com

Josh Levine (pro hac vice to be: filed)
levine@kolawyers.com

1 W. bas Olas Blvd.

Suite 500

Fort Lauderdale, Florida 33301

Telephone: 954-449-4602

EDELSBERG LAW, P.A.

Scott Edelsberg (pro dac vice to be filed)
scoti@edelsberglaw.com

19495 Biscayne Blvd #607

Aventura, FL 33180

Telephone: 305-975-3320

SUAMIS & GENTILE, P.A. |
Androw Shamis (pro Aac vice to be filed)
ashamis@shamisgentile.com

21

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 26 of 135
14.NLE 1" Ave Ste. 1205
Miami, FL 33132
Telephone: 305-479-2299

DAPEER LAW, P.A.

Rachel Dapeer (pre hae vie to be filed)
rachel @dapeer.com

300 S, Biscayne Blvd, #2704

Miami, FL 33131

Telephone: 305-610-5223

Counsel for Plaintiff and Putative Class

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 27 of 135
*A0040C49088 16360320620) 6150"

GEICG : EXHIBIT
ONE GEICO PLAZA
Washington, D.C. 20076-0001
Telephone: 1-800-841-3000

 

 

Your
Personal
Automobile
Policy

 

Government Employees Insurance Company
GEICO Indemnity Company

A-6(2:06) NC 00 DF (Ed, 6-08) New Policy Page 2{ of 44

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 28 of 135
YOUR PERSONAL AUTO POLICY QUICK REFERENCE

Adfeement 5.
Definitions 3
PART A - LIABILITY COVERAGE

insuting Agreement 4
Supolermentary Payments. 4
Exclusions. 4
Limit of Liability &
Out of State Coverage . 6
Financial Responsibility Required 6
Obter insurance 5
PART 5 - MEDICAL PAYMENTS COVERAGE
Insuring Agreement 6
Exclusions: 7
Limits af Liability g
Non-Dupligation 8
Oiner insurance &
Arbitration 8
PART C1 «UNINSURED MOTORIST COVERAGE
Insuring Agreement 8
Exclusions g
Limits of Liability 19
Other insurance 10
Our Right to Recover Payment 49
Arbitration 44

PART C2 -COMBINED UNINSURED/UNDERINSURED
MOTORIST COVERAGE

insuring Agreement af
Exclusions 12
Limits of Liability 43
‘Our Right to Recover Payment 14
Other insurance 14
Arbitration 44

A-G1(206) NOOO! (Ed 6-053

PART D.- COVERAGE FOR DAMAGE TO YOUR AUTO

inguring Agreement 45
Transpanation Expenses 15.
Salvage Charges 46
Exdlusions 16
Limits of Liability 17
Payment of Loss 17
No Benefit to Bailee 18
Other insurance 18
Appraisal 18
Loss Payee 18

PART £ - DUTIES AFTER AN ACCIDENT OF LOSS -
FILING A CLAIM

General Duties 18
Additional Duties for Uninsured Motonsts Coverage 18
Additional Duties for Coversge far

Damage to your 19

‘PART F - DUTIES AFTER AN ACCIDENT OF LOSS -
FILING A CLAIM

Bankruptcy 1s
Changes 42:
Fraud in Cennention with Accident or Loss 19
Legal Action Against Us 8
Our Rights to. Recover Payment 20
Policy Period and Territory 20
Termination 20

Cancellation 20

Nonrenewal 21

Automatic Termination 24

Other Termination Provisions 27
Transfer of Your interest (n this Policy 24
Aulo Repairs at
Choice of Law 22

New Poficy Page 22 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 29 of 135
“OD4004 086 163503206901 6350"

This policy is 2 legal contract belween you and us. The Personal Auto Poiicy is:
§ désigned for easy reference;

$  sitnplified to make it more understandable; and

$ arranged 16 better display the available coverages.

READ. YOUR POLICY CAREFULLY
PERSONAL AUTO POLICY

 

 

AGREEMENT
in return for paymertt of the. prédilin and subject io all the terms of this policy, we agree with you as follows:

DEFINITIONS
Throughout this policy, “you” and "your" refer to:
1, The “named insured” shown in the Declarations: and
2, The spouse if a resident of ihe same household.
We’, “us” and “our refer to the Company providing this insurance.
Far purposes of this policy, a private passenger type auto, pickup or van shall be deemed-to be owned by a person if
jeased:
1. Under a wrilten agreement to thal person; ard.

2. Fora continuous period of ai least 6 months.
Other words and phrases are defined. They are boidfaced or in quotation marks when used,

“Bodily injury” means bodily harm, sickness or disease, including déath that results.
"Business means trade, profession or occupation.
“Family member" means a person related.to you by blood, martiagé ar F adoption whois a resident of your household.
This includes a ward or foster child.
“Occupying” means in; upon; getting in, on, out or off.
“Property damage” means physical injury io, desiruction of, or toss of use of tangible property.
“Trailer means a vehicle designed to be pulled by a:
4. Private passenger auto or station wagon ype: or
2. Pickup truck of van.
ft also- means a farm. wagon or farm implement while pulled by a vehicle listed in 1, or 2. above.
“Your covered auto” means:
1. Any vehicle shawn in the Declarations.
2. Any newly acquired auta.
3. Any trailer you own.
4. Ary auto or trailer nat owsed by you while used as a fermporary substitute for any other vehisie described in this
definition which is out of normal use because of jis:
a breakdown;

b. repair;
c, Servicing:
d. loss; or

e. destruction,
This provision (4,.) does not apply to Part D - Coverage For Damage To Your Auto..
“Newly acquired auto” means any af the following types of vehicles you become the owner of during the poticy period:
{. aprivaie passenger auto or station wagon lype: or
2, apickup truck or van that

a. has a Gross Vehicle Weight as specified by the manufacturer of less than 10, 900 pounds, and.
b. is not used for the detivery or transportation of godds and materials unless such use is:

A.B (208) NC 00 01 (Ed. 8-05} Page 3 of 2z New Policy Page 23 of 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 30 of 135
{1} ingidental to your business of installing, maintaining or repairing furnishings or equipment; or
(2) for farming of ranching.

Any coverage fora newly atquired auto is subject {6 the following:

1. Ifa newly acquired auto replaces a vehicle showin the Dectaration, it will have the same coverage as. the
vehicle it replaced except that coverage, if-any, under Pari D - Coverage For Damage To Your Auto applies only
if you ask us {0 insure it wilhin 30 days after you become the owner

2. ita newly acquired auto is if addition to any stiowd in the Declaration, it will have the broadest sdverage we
now prowide for any vehicle shawn In the Declarations. you ask us to insure it- within. 30 days after you become
ihe owner,

3. Coverage under this policy terminates for any newly acquired auto on the effective date and lime of a policy
tother than this policy) issued by us oF any other company that describes such vehicle on iis declaration page.

4 if you ask us to insured a newly acquired auto within the applicable specified time period described in 1, of 2.
above, arly coverage we provide forthe newly acquired auto begins on the date you become the owner. if you
ask us to Insured a newly acquired auto after the applicable specified time period described above has elapsed,
any coverage we provide for the newly acquired auto will begin at the time you request ihe coverage. You must
pay His any added arount due for any coverage we provide fora newly acquired auto.

PART A- LIABILITY COVERAGE

 

INSURING AGREEMENT
We will pay damages for bodily injury or property damage for which any insured becomes legally responsible because
of an auto accident. Damages include prejudgment interest awarded against the ingured. We will settle or defend, as we
consider appropriate, any claim or suit asking forthese damages. |n addition to Gur limit of flabitity, we will pay all defense
costs we incur, Our duty to settle or defend ends when our limit of liability: for this coverage has been exhausted. We have
no duty to defend-any suit or settfe any claim for bodily injury of property damage not covered under tnis policy.
“insured” as used in this Pant means.
1. ‘You or any family member forthe ownership, maintenance or use of any auto or trailer.
2. Any person using your covered auto.
3. For your covered auto, any person or organization but only with respect to legal responsibility for acts or ornissions
of & parson for whom coverage is afforded under this Pact,
4, Forany auto or-traiter, other han your covered auto, any person of organization but only with respect to legal
responsibility for acts or omissions of you or any family member for whom coverage is afforded under this Part.
This provision appiles only if te person or organization does not own or hire the auto or trailer.
SUPPLEMENTARY PAYMENTS
In addition to our limit of liability:
1. We will pay the following an benalf of an insured,
a, Premiums on appeal bands and bonds to release attachments in any suit we defend. We have not duty to
purchase bonds in an amount exceeding our Limit of Liability, and we have nat duly to apply for or furnish these

bonds; and
b. All costs taxed against the insured and interest accruing after a judgment is entered in any suit we defend,

Costs do not indiude prejudgment interest, Our duty lo pay. post-judgement terest ends when we offer io pay
that part of the judgment which does not exceed our limit of lability for the eaverage.
2, We will pay the following to an insured: .

a. Up to $250 for the cost of bail bonds required because of traffic law violations resulting frem an accident,

The accident must resultin bodily injury or property damage covered under this policy.

b. Lp te $200 a day for foss of wages or salary, but not ather income, because of attendance ta hearings or tials at
our request;

¢. Up to$200 for expenses incurred by an insured for Emergency first aid to others performed at the scene of
an aceident that involvés any auio covered by this policy; and

d. Other reasonable expenses incited af our request.

The arnountof any costs, wages, salary, .or aiher expenses listed above that are incurred by an Insured must be
reported to us by such insured before we will make payment.

EXCLUSIONS

A. Wedo not provide Liability coverage for any insured:

1. Who intentionally causes bodily injury or property damage. This exclusion applies. only to the extent that the
limit: of flability of this policy exceeds the minimum limit required by the financial responsibility law of North
Carolina

A-B {208} NC OOOt (Ed. 6-08) Page 4 of £2 New Policy Page 24 of 46

 

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 31 of 135
“400400435088 15350520301 6161"

For property damage to property owned of belng transported by ihat insured,

For property. damage lo property:

a. rented 10;

b. used by; or

c. inthe care of;

that Inslifed. This exclusion does sot-apply to a residence or private garage.

For bodily injury to an employee of that insured during the course of amployment. This exciusion does not
apply to.a domastic emplayee unless workers’ compensation benefits are required or available for that domestic
eimployee. —_

For that insured’s lability arising oul ofthe ownership or operation of a vehicle while (lis being used.as a
public or livery conveyance, This exclusion does not apply to a share-the-expense car pool,

White employed or otherwise engaged in ihe business of:

a. selling;

b. repairing:

&. servicing:

dd. storing; oF

€@, parking:

vehicles designed for use mainly on public highways. This includes road testing-and delivery. This exclusion
does not-apply to the ownership, maintenance or use of your covered auto by:

& you;

b. any family member; or

6. any: partner, agent or employee of you or any family member.

This exctusion applies only te the extent that the limit of flabilily ofthis policy exceeds the minimum Jimit
required by the financial responsibility law of North Carolina,

Maintaining or using any vehicle while that insured is employed or otherwise engaged in any business (other
than fanning. or ranching) not described in Exclusion 6 This exclusion does not apply to the maintenance or use

ofa:
a. private passenger auto:
b. pickup or-van thal:
(0) You own or
(2) Yourda not own while used as a temporary substitute for your covered auto which is aut of normal .
use because of fs:
{a}. breakdown;
{b) repair
(ce). servicing:
{a} joss, of
(a) destructlon; or
c. trailer used with a vehicle deseribed in a, of b. above.
Using a vehicle without a reasonable belief that that. insured js entitled to do so.
This Exctusion 4.8. does not apply to a family member using your covered auto which is owned by you.
For bodily injury or property damage for which that insured:
a, is an insured under a nuclear energy Jiability policy; or
b. would be an insured under a nuclear energy fiability policy but for its termination upon exhaustion of its limit
of liability.
A nuclear energy liability policy is a policy issued by any of the follawing or their successors:
a. Nuclear Energy Liabilily Insurance Association:
b, Mutual Atemic Energy Liability Underwriters: or
c. Nuclear Insurance Association of Canada,

B. Wedo not provide Liability Coverage for the ownership, maintenance or use of:

1. Any vehiele, other than your covered auto, which is;
a owner by you; ar
b. furnished for your regular use
A-G (2-08) NO 00 G1 (Ed 6-09) Page Saf 22 Neve Policy Page. 25 of 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 32 of 135
2. Any vehicie, other than your covered auto, which is:
a. awied by any family member; or
furnished for the regulary use of any family member,

However, this exclusion (8.2.) does. not apply.to your maintenance or use of any vehicle.whieh is:
a owned by a family riember, or
b. furnishéd for the requiar use of a family member.

LIMIT OF LIABILITY

The limit of liability shown in the Declarations for each person for Bodily injury Liability Coverage is our maximum limit of
fabifity for all damages for bodily injury, including damages far care, loss of services or death, sustained by any one
peysan in any oné auto-accident. Subject to this limit for each person, the limit of lability shawn in ihe Declarations for
each accident for Bodily injury Liability Coverage is our maximum limit of tiability for all damages for bodily injury
resulling rom any. one auto accident. The limit of Habiity shown in the Declarations for each accident for Prapeny
Damage Liability Coverage is our maximurn limit of ilability for all damages to all property resulting from any one auto
accident, This i8-the most we will pay as a result of any one aute accident regardiess of the number of:

1. Insureds: :

2. Clainis made, .

3. Vehicles of premiums shown in ihe Ceclarations. or

4. Vehicles invalved in the auto accuient.

OUT OF STATE COVERAGE

if an-auto accident to which this policy applies occurs in any state or provinee other than the one in which your covered

auto is principally garaged. we will interpret your policy for that accident as follows

if the stale or province has:

1 A financial responsinuity or simdar law specifying limits of Habitity for bedily injury ar properly damage higher thar
the amil shown in the Declarations, your policy will provide ihe higher specified limd.

2, A compulsory insurance or similar law requiring a nonresidant to maintain insurance whenever the nonresiderit uses a
vehicle in that slale or oravinoe., your policy will provide atleast the required minimum amaunts and types of
coverage.

No one will be entitled to duplicate paymiants for the sare elements of loss.

FINANCIAL RESPONSIBILITY REQUIRED

When this policy is cerlified as future proof of financial responsibility, this policy will comply with the law to the extent

required.

OTHER INSURANCE

if hare is other applicable Hability insurance we will pay only our share of the loss. Our share is (he proportion that

ourfimit of lability bears to the total of all applicable limits. However, any insurance we provide for a-vehicle you da nat

own shall be excess over any ather collectible insurance.

PART 8 - MEDICAL PAYMENTS COVERAGE

 

INSURING AGREEMENT
We will pay reasonable expenses incurred for necessary medical and funeral services because of bodily injury:
1. Caused by accident; and
2. Sustained by an insured.
We will pay only inose expenses incurred for services rendered within 3 years from ihe date of the accident.
Reasonable medical expenses do nol inchide expenses:
1. For treatment, services, products or procedures that are:
a. Experimental in nature, for research, or nol orimarily designed ta serve a medical purpose: or
b, Not commonly and customarily recognized throughout the medical profession and within the Uniled States as
appropriate for the lreatment of the bodily injury; or
2. lndurced for
a, The use of thermography or other reteted procedures of a similar nature, or
b. The use af acupuncture or other related procedures of a similar nature; or

#8 (208) NCO 01 (Ed 6.05} Page 6 of 22 New Polley Panga 26 of 4

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 33 of 135
*A0G406543086 183505206301 6182"

c. The purchase or rental of equipment not primarily designed to serve a medical purpose,
Expenses are reasonable only if they are consistent with ihe usual fees charged by the majority of similar medical
providers In the geographical area in. which thé expenses were incurred for the specific medical service,

Services are necessary only if the services are rendered by a licensed medical provider within the scape of the
provider's practice and license and are essential in achiaving maximum medical improvement for the bodily injury
sustained in the accident.

We have the right to make or obtain a utilization review of the medical expenses and services to determine if they
are reasonable and necessary for the bodily injury. susiained.

“Insured” as used iq this Part means:

1. You: or any family member:

4. while cecupying: or

b, asa pedestrian when struck by;

a motor vehicle designed for use mainly on public roads or a trailer of any type,

2. Any other parson while occupying:
a: your covered auto, or
b. any other motar vehicie:
(1) operated by you; or
(2) operated by a family member If the motor vehicle is a privale passenger auto or trailer
EXCLUSIONS
We do-fot provide Medical Payments Coverage for any insured for bodily injury:
1. Sustained while occupying your covered auto when ii is being used as a public. dr livery conveyance. This
éxctusion.dees not apply to a-share-the-expense car goal,
2. Sustained while eccupying ariy vehicle located for use as a residence ar premises.
3. Occurring while employed or otherwise engaged in.the business af-
a. selling:
b. repairing;
&. servicing;
d, staring: or
e, parking: .
vehicles designed for use mainly on public highways. This includes road testing and delivery, This exclusion applies
‘only if workers’ compensation benefits are available for the bodily injury.
4. Sustained while occupying,.or when struck by, any vehicle {other than your covered aute} which is:
a. owned by you; or
b. furnished for your regular use.

5. Sustained while occupying. or when struck by, any vehicle (other than your covered auto) which is:

a: swned by any family member; or
b, furnished for ihe requtar use of any family member,
However, this exclusion does nol apply fo you.
6 Sustained while occupying a vehicle without a reasonable belief ihat that insured fs entitled 10 do so.

7. Sustained while occupying any auto not owned by, or furnished. for ihe regular use of. you or any family
member, while used to carry persons of property for a fee. This exclusion does nol apply ta:
@, .@ share-the-expense car pool; or
b. you or any family member.
8. Resulting fram the maintenance or use of any auto not owned by, or furnished for the regular use of, you or any
famity member, while that insured is engaged in the business of;
a. selling,
b, repairing:
G ‘servicing:
d. storing: or
e. parking;

AsO {2-06} NC OO 0f (Ed, 6-05) Page ? of 22 New Policy Page Z7 of 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 34 of 135
vehicles designed for use mainly on public highways, Thisincludes road testing aad delivery, This exclusion does
not apply to yGu or any family member.

§. Resulting from the maintenancé of use of any auto not owned by, of fumished for the regular use of, you or any
family member while. ihat Insured is employed. or otherwise engaged in any business not deseribed in Exctusios &.
This exshision does. nal apply:

4, to you of any family mernber; or

b. ifthe bodily injury results from the operation. of @ private passenger alito or trailer by you.
10, Caused by oras a consequence of:

a. war (decidred or undeclared);

a. olyil war:

&  inslirrection; or

qd. rebellion or revolution.

Tt. Sustained while occupying any motarized vehicle having fewer than four wheels.

LIMIT OF LIABILITY .

The fimit of lability shown In the Declarations for this coverage is our maximum limit of lability for each person injured in

any one aceidént regardless of the number oft

1, Clains.made;

2. Vehicles.or premiums shown in the Declarations, or

3. Vehicles Involved inthe accident,

NON-DUPLICATION

No person farwhom medical expenses are payable under this coverage shall be pad mare than once for the same

medical experise under this-or similar vehicle Insurance, including any no-fault benefits required by law.

OTHER INSURANCE

if there is olher applicable auto medical payments insurance we will pay only.our share of theless, Our share ts the

propation that our limit of liability bears to the ielal of all applicable limits. However, any insurance we provide wath

respect to.a vehicle you do nol own-shall by excess over any other collectable auto insurance providing payments for
inedical or funeral expenses.

ARBITRATION

The arnount dué under this coverage shall be decided by agreement between the insured and us. if there is ne

agreément, ihe amount due shail be decided by arbitration upon written request of the insured or us. Each:party shalt

select a.compatent and ungartial arbilrator. These two shall select a third one. if unable to agree onthe third one within

30 days, either party may request a judge of a court of record in ine. county in which the arbitration Is pending to select a

third one, The written decision of any two arbitrators shall be binding on us, ihe Insured, any assignee of the insured

and any person of organization with whom the insured expressly or implied contracts for ihe rendition of medical
services, The arbitrators’ decision shall be limited to whether or not the medical expenses were reasonable and the
services were necessary, with the amount due being équal dnly to the reasonable expanses for necessary services. Thé
arbitrators shall aot award punitive damages or other noncompensalory damages.

The cost of ihe arbiirator and any expert witness shall be paid by the party who hired them. The cost of the third

arbitrator and. other expenses of arbitration shall be shared equally by both parties

The: arbitration shall take place in the-county in which ihe insured resides unless tha parties agree to another place.

State court cules governing procedure and admission of evidence shall be. used.

PART Ci - UNINSURED MOTORISTS COVERAGE

INSURING AGREEMENT

We will pay compensatory damages which an Insured is legally entitled 10 recover from the owner or operator af
an uninsured mator vehicte because of:

4. Bodily injury sustained by an insured and caused by an-accident; and.

2. Property damage caused by ar accident.

The owners or operator's liabliity for these damages must arise out of the ownership, maintenance or use of the
uninsured motor vehicle,

Any judamant for damages arising aut of a suit is not binding on us unless we have been served with a copy of
the summons, complaint of other process against the uninsured motorist.

A-G E08? NC OG OL{Ed $08) Page Sof 22 New Policy Page 24 07 45

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 35 of 135
*ADM0C 43086 1835032063016163*

“insured” as. used in this Part means:

1.
2.

3.

You-or any family member.

Any other person occupying:

a. your covered auto; or —
b. any other aulo operated by you,

Any person for damages that person is erititied to. recover because of bodily injury to which this coverage applies

“sustained by a person listed in 1. or 2. above.

"Property damage" as used in this Part means injury to ar destruction af:

1.
2.

Your covered auto.
Any propery owried by 4 person listed in 1. or 2, of insured

“Uninsured motor.vehicle" meas a land motor vehicle of trailer of any type.

1.

To which neither:

a. arliability bond of policy; or
b. cash cr securilies on file with the North Carolina Commissioner. of Motor Vehicles;

Applies at the time of the accident.

To which a liability bond or policy applies al the time of the-accident; provided its limit for liability is less than the
minimum fimil specified oy thé financial respansibility law of North Carolina,

Whish, with respect to damages for bodily injury only, is a hit-and-run: vehicle whose operator or owner cannot

be identified and which hits:

a. you or arty faniily member;

b a vehicle which you or any family member are occupying, or

& your covered auto.

To which a Hatility bond or policy applies at the time of the accident but the bonding of insuring company:
a. denies coverage; or

b. is or becomes insolvent,

However, "uninsured motor vehicle® does not include any vehicle or equipment:

+ Owned by you.
2, Owned or operated by a Self-insurer under any applicable motor vehicle law; except a self-insurer which is or
becomes insolvent.
3. Owned by:
8. The United States of Amenca;
b, Ganada;
c. a slate: or
d. an agency, other than a politidal subdivision of a., b. or ¢, abave.
4. Operated on rails of crawler treads.
5, Which Is a farrt: type. tractor or equipment designed mainly for use.off public roads: while not.on 1 public roads.
6, While jocated for use as a residence or premises.
EXCLUSIONS
A. Wedo not provide Uninsured Motorists Coverage for'property damage or bodily injury sustained by any insured,
1. if that insured or the legal representative settles {ha bodily injury or property damage ciaim without.our
‘written consent,
2. While occupying your covered auto while it is being used asa public livery conveyance. This exclusion does
not apply to a: share-the-expense car pool,
3, Using a vehicle without a reasonable belief that that insured is entitled to do so,
This Exclusion 4.3, does not apply io a family member using your covered auto which is owned by you,
4. For the first $100 of the amount of property damage lo ihe property of each insured as the result of any
one accident.
§. if the properly is contained in of striick by a motor vehicle (other than your covered auto) owned by you or
any family member.
6. For any punitive or exemplary damages, or jégal costs related thereto,
A-B 12-06) NC 00 01 (Bd. 6-05) Page Sof 22 New Policy Page 29 of 46,

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 36 of 135
7. While occupying, or when struck by, any motor vehicle owned by you orany family member which is not
insured for this coverage under this palicy. This includes. trailer of any type used. with that venicle.
However, this exclusion does not apply to you or any family member.

B. We do not provide Uninsured Motorists Coverage for property damage caused by a hil-and-nin vehicle whose

Opérator or owner cannot be identified.

CG. This coverage. shail nol apoly-directiy or indirectly to benefit any insurer or self-insurer under any of the following or
any similar law:

a. workers’ compensalion law; or

b. disability benatits law,

LIMIT OF LIABILITY

The limit of bodily injury liablity shown fn the Declarations for each person for Uninsured Molorisis. Coverage is our
maximum limit of Hability for ali damages for bodily injury, including damages for care, loss of services or death,
sustained by any one person in-any one auto. accident.

Subject to this Hmit for each person, the limit of bodily injury liability. showin the Qeclarations for aach accident for
Uninsured Motorists Coverage is our maximiurh fimit of lability for all damages for bodily injury fesulting from any one
accident. The limit of properly damage liability shown in the Oeciarations for each accident for Uninsured Matorisis
Caverage is. cur-maximum limit of lability for all damages to all property resulting trom any ane aceident. This 15 the
mast we will pay for bodily injury and property dumage iegardiess of the number af:

1. trsureds:

2. Glainis mace;

3. Vehicles or premiums shown in the Oesiarations: or

4. Vebucles involved a ine accident.

The limit of fiability otherwise applicable under this coverage shall be reduced by all sums

{. Paid because of the bodily Injury or property damage by or on behalf of persons of organizations. whe may be

legally responsible. This includes-all sums paid under Part A,

2% Paid.or payable because of the bodily injury under any workers’ compensation law. However, this reduttion does
not apply to. the extent that an employer's fien is required to he paid under North Carolina's compensation faw; and

4. Paid or payable because of ihe bodily injury under any disability benefits jaw of any similar law.

No payment will be made for loss paid or payable to the insured under Part D or any poliey of property insurance.

Any payment to any person under this coverage will reduce ary amount that person is entitled to recover for ihe

sarie damages under Part A.

This coverage is excess over and shail not duplicate any amount paid or payable under Part B.

OTHER INSURANCE .

if this policy and any other auto insurance policy apply ta the same accident, the maximum amount payable under all

applicable policies for injuries ta an insured caused by an uninsured motor vehicle shall be tne sum of the highest

firit of ability for this caverage under each such policy.

in addition, if (here-is other applicable similar insufance we will pay anly our share of the toss. Our-share is the proportion

that our limit. of liability bears-te the total of all applicable limits. However, any insurance we provide with respec lo a

yehicla you do not own shall be excess over any other collectible insurance.

QUR RIGHT TO. RECOVER PAYMENT

A. ifwe make a payment? under this coverage and the person to or for whom payment was made has a right to
recover damages from another, we shall be subrogated to that right. Further, the execution of a covenant not to
enforce judgement dy the injured party shall not preciude us from pursuing our rights to sue for or otherwise
recover any payment made under this caverage from anyone else who may be liable. The person to or for

whom payment was made shail do:

{. Whatever is necessary to enabie us to exercise gur rights, and

2. Nothing afier toss to. prejudice them.

8. ifwe made a payment under this coverage and the person to or for whom payment is made recovers damages
from another, that person shall:

1. Hole in trust for us the proceeds of the recovery; and

2 Reimburse us to the extent of our payment.

8.6 (2.06) NC OGOT (Ed 6-08} Page 10 of 22 New Policy Page 30 of 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 37 of 135
“AOUANC 43080 1 O380 720830161 64°

ARBITRATION

if we and an insured do not agree: .

1. Whether that insured is legally entitled io recéver compensatory damages from the owner or driver of an
uninsured motor vehicle; or

2 As-tothe amount of such damages;
the Insured may demand to seilfe the dispute by arbitration.

The following procedures will be. tised:

1, Each party will select 2 competent arbitrator. The two so seleciéd will select a third.

2, Ifthe third arbitrator i$ not selected within 30 days, the insured or we may request a. judge of a:court of record to
name one. The court must be in the county and state in which arbitration is pending.

3, Eanti party will pay is chosen arbitrator. Each will pay half of all other expenses of arbitration. Fees ta lawyers and
axpert witnesses are not considered arbitration expenses and are to be paid by the party hiring these. persons.

4. Unless the insured and we agree otherwise, arbitration will take. place tn the county and state in which the insured
lives, Arbitration will be subject io: the usual rules of procedure and evidence in such county and state. The arbitrators
will resolve the issues. A written decision. on which two arbitrators-agree will be. binding on the insured and us.

5. Any arbitration action. against. the company must begin. within the time limit allowed for bodily injury or death actions
in the slate where the accident occurred,

8. Judgment upon award may be entered in any proper cour.

7. As an-aiternalive, the insured and we may. agree to arbitrate by rules other than stated above,

epee PART .C2.- COMBINED UNINSURED/UNDERINSURED MOTORISTS COVERAGE

INSURING AGREEMENT

We will pay compensatory damages which an insured ts legally entitled to recover from the owner or operator of
an uninsured motor vehicte because of:

1 Bodily injury sustained by an.insured and caused by an accident; and

2. Property damage caused by an accident.

The owner's or operators fiabilily for hese damages must arise out of the ownership, maintenance or use of the
uninsured motor vehicle.

We will also pay compensatory damages which an insured is legally entitled to recaver from the owner or operator of
an underinsured motor vehicle because of bodily injury sustained by an insured and caused by an accident.

The owner's or operator's fability for these damages must arise oul of the ownership, maintenance or use of the
underinsured motor vehicle. We.will pay for these damages only after the limits of ability under any applicable
fiability bonds-or policies have been exhausted by payments of judgments or settlements, unless we:
1, Have deen given written notice in advance of setitement between an insured and the owner or operator of
the underinsured motor vehicle: and
2. Consent to. advance payment tothe insured in the ammount equal to the tentative settlement.
Any judgment for damages arising oul of a suit is not binding on us unless we have been served. with a Copy of
the sumimons, complaint or other procéss against the underinsured motorist,
Insured'as used in this Part means:
1. You or any family member.
2, Any other person o¢cupying:
a. your covered auto; or
b. any other auto operated by you.
3. Any person for damages that person |s entitled to recover because of bodily injury to which this coverage
applies susiained by a person listed in.1, or 2. above.
Property damage as used in this Part means injury-to or destruction’of:
1. Your covered auto. _
2. Any property. owned by a person listed in 1. or 2, of insured.
Underinsured motor vehicle means a jand motor vehicle or trailer of any type:
1, The ownership, maintenance or use of which is insured or bonded for lability at the time of the accident: and

 

ACG (2-06) NG O00 G1 (Ed, 6-05) Page 14 of 22 . New Policy Page 31 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 38 of 135
2. The suth of the fimits of lability under all bodily injury liability bonds and insurance policies applicable at the time of
the accident is:

a, is-less thai ihe limit of liability for this coverage: ar
&. the total lint of iahility aveilatte has been reduced to less than ihe limil of Hability for this coverage by payment
of damages to others persons.

However, underingired motor vehicle-does not include any vehicle ar equipment?

1. Operated on rails or crawler treads.

2 wien is g farm-type.tractor of olher vehicle designed for use principally off aublic roads and white not upon public
raads.

3, While located for use as a residence or premises.

4. Which is an uninsured motor vehicle.

5. Which is insured under Liability Coverage of this poiley if such poliey's lint of liability for Combined
Uninsured/Underinsured Motorist Coverage is equalte of less than ils Nmit of liability for Liability Coverage.

Uninsured motor vehicle means a land motor veticle or trailer of any type:

1. To which neither:

a. a Hlabillty band or policy; nor .
b. cash orsécurities on-file with ihe Nofth Carolina Commissioner of Motor Vehictas,

apolies at ihe lime of the accident,

2. To which a liability bond or policy applies at the time of the accident; provided its limit for liability is fess than the
minimum fimit specified by the financial responsibility flaw of North Caroling.

3%. Which, with respect to damages tor bodily injury only, isa Alf-and-run vehicle whose operator or owner cannet.
pe.identified and which hits:

a you or-any family member,
b. avehicle which you or any family member are occupying. or
& your covered aut,

4. Towhich a fability band or policy -applies:at the-line of the accident. but ihe bonding of insuring company:

a, denies coverage: or
b. is of becomes insolvent.

However, uninsured motor vehicia does not include any vehicle or equipment.
¥. Owned by you..
2. Owned of operated by a self-insurer under any applicablé motor vehicle law; except a self-insurer which is or
becomes insalvent.
3. Owned by:
% The United States of Amercat
& Canada;
& .astaie: or
d. aA agency. other than a political subdivision of a.. b. orc. above,
4, Operated. on rails or crawler treads,
5. Which is a farm type tracter or equipment designed mainly for use off public roads while not on public reads:
6, While located for use as a residence or premises.
EXCLUSIONS

A. We do not provide coverage for property damage or bodily injury caused by an uninsured moter vehicle and
sustained by any insured:
4. if that insured or the legal representative setties ihe bodily injury of property damage claim without our
written consent.
2. While occuipying your covered auto while it is being used as a public ar livery conveyance. This. exclusion
does not apoly id a share-the-expense car pool.

3. Using a vehicle without. a reasonable pellef ihat that insured is eniitled to do so.
This Exclusion A.3. does nat apply te a famity member using your covered auto which Is owned by you.

As6 (2-08) NC 00 Of Led 6-05) Page 12 of 22 New Palicy Page 32 af 45:

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 39 of 135
*40040C 4308G1635032069016 165"

4. For the first $100-of the amount of property damade to the property of each insured as the resull of any one
accident,
8. Ifthe property is contained in or siruck by a motor vehicle (ottier than your covered auto) owned by you or
any family member.
6. For any. punitive or exemplary damages, ar legal costs related thereto.
7. While occupying, or when struck by, any motor vehicle owned by you or aby family member which i5-not
insured for this coverage. under this policy, This includes a trailer of any type used with inal vehicle.
However, this exclusion does not apply to you or any family member.
6. We do not provide coverage for property damage caused by.@ hit-and-run vehicle whose operator or owner cannot
be identified.
C, We do not provide coverage for bodily injury caused by an underinsured motor vehicle and susiained by. any
insured:
1. if that-ingured or the legal representative saifies the bodily injury claim without our consent. However, .
this exclusion. does. not apply if wes
a. have bedn given written notice in advance of a settlement between an Insured and the owner or operator of

the underinsured motor vehicle; and -
b, we fail to advance payment to the Insured in an amount equal to the tentative settlement within thirty

days following receipt of such written notice,

2, While oceupying your covered auto while it is being used as-a public or livery conveyance. This exclusion
does not apply to a share-thé-expense car pool.

3. Using a vehicle without reasonable belief that that insured (s.entitled fo da so,

This Exciusion C.3, does not apply to a family rhember using your covered auto which is owed by you.

4, For any punilive or exemplary damages, or legal costs related thereto,

5. While occupying, or when struck by, any motor vehicle owned by you or any family member which is not
insured tor this coverage under this policy. This includes a trailer of any type used with that vehicle,
‘However, this exciusion does not apply lo you or any family memhber.

D. This coverage shail not apply directly tor Indirectly to benefit any insurer or self-insurer under any of the following or
any similar law: ‘

4, workers’ compensation law; or
2. disability benefits law.

LIMIT OF LIABILITY

The limit of bodily injury lability shown in the Declarations for each person for Combined Uninsured/Underinsured
Motorists Coverage is our maximum limit of liability for all damages for bodily injury, including damages for care, loss
of services or death, sustained by any one person in any one auto accident.

Subject to this limit for each person, the limit-of bodily injury llability shown in the Declarations for each accident for
Combined Uninsured/Underinsured Motorists Coverage is our maximurn limit of liability for all damages for bodily
injury resulting from any one accident. The limit of properly damage lability shown in the Deciarations for each
accident for Combined UninsuredAlndsdnsured Molorists Coverage is our maximum limit of liability for all damages for
property damage caused by an uninsured motor vehicle and resulting from any one accident.

This-is the most we will pay for bodily injury and property damagé regardiess of the number of:

i. Insureds;

2. Glaims made,

3. Vehicles or premiums shown In the Declarations; or

4, Vehicles invaived fn the accident.

The limiis of bodily injury liability shown in the Declarations for each person and each accident for this coverage shall be
reduced by all sums:

1. Pald because of the bodily injury by or on behalf of persons or organizations who may be legally responsible.
This includes all sums paid under Part A;

2. Paid of payable because of the bodily injury under any workers’ compensation law. However, this reduction
does not apply to extent that an employer's fien is required to be paid under North Carolinas workers’
compensation law; and

3. Paid or payable because of the bodily Injury under any disability benefits law or any similar law.

H.-G (2-08) NC 0001 (Ed 8-05) Page 13 of 22 . New Policy Page 37: 0f 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 40 of 135
The most we will pay for bodily injury damages to an insured under this coverage Is the lesser of:
a the fimit.of bodily injury Hability shown In the Declarations for each person for this coverage reduced by all sums
described in items 1., 2. and 3. of the preceding paragraph, or:
&. the damages sustained by the insured for bodily injury reduced by all sums desorbed in items 1..2. and 3. in
{tie préseding paragraph.
The limit of property damages liability -under this coverage. shail be reduced by all sums paid because of the property
damages by or én behalf of persons of organizations who may be fedally responsible, This incliides all sums payable
under Part A.
No payment will be made for loss paid or payable to the insured under Part O or any policy of property insurance.
Any payment to any person under this coverage will reduce any amount that parson js enlitied te recover for the
same damages under part A.
This coverage i$ excess over and Shall nol duplicate any amount paid or payable under Pad B.
OUR RIGHT TO RECOVER PAYMENT
A. iiwe made a payment under inis coverage and the person to or for whom payment was made has a right to recover
damages from afiothar, we shall he subrogated to that right, Further, the execution of a covenant not to enforce.
fudgment by the insured pady shall qot prachide us fram pursuing our right to sue for or otherwise recover any
payment made under this coverage from anyone else who. may be liable. The persan.to or for whom payment was
made stall da: :
1. Whatever is necessary to enable us tn exercises our rights; and
2, Nothing after toss to prejudice them
However, our rights under this paragraph do not apply against the owner or operator of an underinsured motor
vehicle if wa have been given written notice in advance of a settiement and fail to advance payment.in an
Amount 8oual to ihe tentative settlement within 30 deys following receipt of such notice
8 ifwe made a payment inder this coverage and Ihe person to or for whom payment is made recovers damages.
from another, that persorr shall:
? Hold intrist for us the proceads of the recovery; and
2. Reimburse us to. the extent of our payment,
OTHER INSURANCE
{f this policy and any other auto insurance policy apply to the same accident, the maximum amount payable under all
applicable oolicies for all injuries to an insured caused by an uninsured motor vehicle of underinsured motor vehicle
shail be the sum of the Nighest limit of lability for tis coverage under each policy.

In addition, if there is other applicante similar insurance, we will pay only our share of the loss. Our share is the
proportion that our limit of Habitity bears to the total of all applicable limits. However, any insurance we provide wilh
respect to a vehicle you do not own shall be excess over any other collectible insurance.

ARBITRATION
if we and an insured do nat agree:

4. Wheiher that insured is legally entitied to recover compensatory damages from ihe owner. or driver of an
uninsured motor vehicie or underinsured motor vehicle: or

2. As to-the amount of such damages:

the insured may demand to. settle tha dispuie by arbitration.

The following procedures will be used:

1. Each party will sefect a competent arbitrator. The twa so selected will select a third.

2. if the-third arbitrator is not selected within 30 days, the insured or we may request a judge of a courl of record to name
one. The cour.must be in the coudty and state in which arbilration js pending,

3, Each party will pay fs chosen arbitrator. Each wit! pay half of all other expenses of arbitration. Fees 1o lawyers
and axpart wilnesses are not considered arbitration expenses and are to be paid by ihe party Hiring ihese persons.

4. Untess the insured and we agree otherwise, arbitration will take place in the county and state in which the insured
lives. Arbitration will be subject to-ihe.usual niles of procedure and evidence in such county and state, The arbitrators
will resolve the issues. A weitlen decision on which two arbitrators agree will be binding on the insured and us.

5. Any afbitration action against the company must begin within the time limit allowed for bodily Injury or death actions
in the state where the accident occurred.

AG(208) NO COOT (Ed 2.05) Page 4 of 22 New Poliny Saye 34 af 4d

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 41 of 135
“400400463086 163503206301 8158"

6. Judgmenl upon-award may be entered in any proper court.
7, Agan alternative, the insured and we may agree to arbitrate by rules other thari. stated above.

PART D - COVERAGE FOR DAMAGE TO YOUR AUTO |

 

 

INSURING AGREEMENT

We will pay fordirect and accidental loss to your covered auto or any non-owned auto, including thelr equiprnent,

Direct and accidental loss. does not include any reduction in the valué.of any vehicle alter it has been repaired, as
compared to its value before it was damaged.
We will pay for loss to your covered auto caused by:
4, Other than collision only if the Declarations Indicate that Other Than Collision Coverage is provided for thal auto.
2. Collision only if the Dectarations indicate that Collision Caverage is provided for that auto.
if thare is. a.loss to a non-owned auto, we will provide the broadest coverage applicable to any your covered auto
shown: in the Declarations.
Our payment will be reduced by any deductible shown in the Declarations. The deductible will pat apply to a foss caused
by: ,
1. fire ortightning:
2, sinoke due to 2 sudden, unusual and faulty operation of any fixed heating equisment serving the premises
in which the auto is Stored; .
3, the stranding, sinking, burning, collision or derailment of any conveyance ip or on which the auto is
being transported; ”

“Collision rieans the upset of your covered auto or a non-owned auto or their impact with another vehicle or object,
Loss caused -by the fallowing Is considered other than collision

: Missites or falling objects;

Fires

Theft or larceny;

Explosion or earthquake;

Windstorm;

Hail, water, or flood;

Malicious mischief or vandalism,

Riot or civil commotion;

Contact with bird or.animal, ar
. Breakage of glass. .
if loss is caused by contact with a bird of animal, or if breakage of glass is caused by collision, you may elect io have.
either loss considered to be caused by collision.
"Non-owned auto” means:
1. Any private passenger auto, siation wagon type, pickup truck, van or trailer not owned by or furnished or available for

‘the regular use of you or any family member while in ihe custody of or being operaled by you or any farnify member.
2. Any auto of trailer you do not own while used as a temporary substitute for your covered auto which is out of
normal-use because of its:

breakdown;
repair,
servicing;
loss: or
destruction.
We will also pay for direct and accidental loss caused by fire or lightning to clothes or other personal effects:
4. which-are owned by you or any family member, and

*

Be eN ape

o

z

haoge

.2.. which are in or on your covered auto.

“Permanently installed” means installed by bolts, brackets, or welding in a location in accordance with application

laws and requiation for the installation of such equipment or device.

TRANSPORTATION EXPENSES

In. addition, we will pay. without application of a deductible, up to $15 per day, ta a maximum of $450, far:

1. Transportation expenses incurred by you in the event of the total theft of your covered auto. This applies only if
the Declarations indicate that Other Than Collision is provided for that auto.

A (208) NG 00 04 (Ed, 6-05) Page 150/22 New Policy Page 35 af 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 42 of 135
2.

Loss of use expenses for which you bécome legally responsibie in (he event-of the total theft of a nan-owned auto.
This. applies only if the Declarations Indicate that Other Than Goilision is provided for any your covered auto,

We will pay only expenses incurred during the period:

4
2,

Beginning 48 hours after the tet: and
Ending when your covered auto or tie non-owned auto is returned to-use of we pay for its loss,

SALVAGE CHARGES:

in addition, we will pay general avérage add salvage charges that you or any family member are legally responsible for
in fransporting an auto,

EXCLUSIONS

We will nol pay for:

1.

z.

Loss io your covered auto or any non-owned auto which occurs while they are being used as a public or
livery conveyance, This exclusion does not apply ta a share-the-expense car pool.

Oamage due and confined lo:

@. wear and tear;

b. freezing:

®, mechanical or electrical breakdowat or failure; or

d. toad damage to tres.

Thig oxctusion does not apply if the damage results from the total theft of your covered auto or any nan-owned
auto,
Loss due to or-as a consequence of
@. radioactive contamination,
bo owar (declarecf ar undeclared):
e. chil war;
dg. insurrection; ar
# rebellion or revolution.
Loss to;
a. any electrani¢ equipment or device that records, emits, amplifies, receives or lransmits audia, visual, or
data signals, including but nol linited io:
(1) radios and stereos;
(2) lape decks;
(3) compact disc players of recorders:
(4) citizens band radios,
(5) telephones; —
(8) Iwe-way mohile radios:
(7) scanning monitor receivers:
{8} television monitor receivers:
(9) video cassette playérs or recorders:
{10} audio cassetie players or recorders:
(71) personal comptiters: or
(12) digital video disc player or recorder.

b, tapes, records, dises, or olher media used with any equipment or devise described in a.

o, any accessories used with equipment described in a.

Exelusions 4:3. and 4.0. de fot apply to:

a. ‘any equipment or device that is permanently installed by the vehicle's manufacturer; or

b. the first $1,000 of-any equipment or device that is permanently installed by other than the vehicle's
marufacturer;

in any your covered auto or a non-owed auto.

Loss t9.a camper body o¢ trailer you own which is not shown in the Declarations. This exclusion (6.) daes-not apply

to a-camper body or trailer you:

a. asquire during the policy period; and

b. ask us to insure within thé policy period or within 30 days after you become the awher.

Loss Io any non-owned auto while used by you or any family member inihe business of:

a, selling;

b, repairing:

A-B (2.06) NG OO O1(Ed 5-05) Page 16 of 22 New Policy Page 36-0! <4

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 43 of 135
Thee oe

~400400430861635037C63016167"

&, servicing;
d. storing: or
&. parking;
vehicles designed for use mainly on public highways. This includes road testing and delivery.
7. Loss to any non-owned auto if used without the express or implied permission of the owner or ‘other person in:
lawful possession of suct vehicle.

8. With respect to ary traller shows in the Declarations, loss te.

a. awnings or cabanas; or

b, equipment designed to create additional living facilities.
9. Loss to your covered auto or any non-owned auto due id forfeiture ordered by thé courts.or destraction or
confiscation by governmental or civil authorities because you or any family member:

a. engaged in Hlegal aciivities; or .

b, falled to-comply with Environmental Protection Agericy or Department of Transporation standards:

‘This exclusion does not apply to the iiterésts of Loss Payees in your covered auto,

Loss to equipment designed or used-detest or deter radar, laser of otherspeed moriitoring equipment whether or

not permanently installed, :

11. Loss. to. any non-owned auto being maintained or used by any person while employed or otherwise engaged in any
business not described in Exclusion 6. This exclusion does sat apply fo the maintenance or use by you or any
family member of a. non-owned: auto which is a private passenger atito or traiter.

12. Loss to any custom furnishings or squipment in. or upon any your covered auto or non-owned auto, inciuding, but
Rot limited-to:

a. spetial carpeting and insulation, furnilure or bars;

b. facilities for cooking: and sleeping;

‘, height-extending roofs or ladders;

d. custom windows, murals, paintings or other décats or graphics,

®, {ool boxes and fifth wheel conversions;

4. side exhausts and headers:

g. winches and roll bars:

fh. special wheelsiires; ar

i. body or suspension alterations.

However, this exclusion.(12.):

a. does not apply to the first $1,000 of any such custom furnishings or equipment, and

b. does not apply to a camper body shown in the Declarations, ora cap, cover or bediiner in or upon any pickup:
truck you own. ;

13. Loss.to, or loss of use of, a non-owned auto rented by:

a. you; or

ob. any family member;

if a. rental vehicle company is prechided fram recovering such loss or loss. of use, from you or that farnily
member, pursuant to the provisions of any applicable reiital agreement or state law.

LIMIT OF LIABILITY

Our limit of fability will be. the lesser of the:

1. Aciual cash value of the slolen or damaged property; or

2, Amount necessary to-repair or replace the property with other property of like kind and quality.

This amount does not include any- reduction in the value of the property after it has been repaired, as compared ta
its value before it was dainaged.

Subject to the abave, our limit of liability for loss to:

1. Personal effects is $100, and
2. Atrailer not owned by you is $7,500. .
An adjustment for depreciation and physical condition will bé made in determining actual cash value at the time of foss.

PAYMENT OF LOSS

We may pay forthe loss in money of repair or replace the damaged or stolen properly, We may, at our expense, return
any stolen property to:

14

AeG: (2406) NG 00 01 (Ed. 6406) Page 17 of 22 New Policy Page. 97 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 44 of 135
a. Your or

b. Theaddress shown jn the policy. if we return stolen property we-will pay for-any damaue resulting from the theft,
We may keep all or part of. tha propeny at an agreed or appraised value. [IN THE REPAIR OF YOUR
GOVERED AUTO UNDER THE PHYSICAL DAMAGE COVERAGE PROVISIONS OF THIS POLICY, WE MAY
REQUIRE OR. SPECIFY THE USE OF AUTOMOBILE PARTS NOT MADE BY THE ORIGINAL
MANUFACTURER. THESE PARTS ARE REQUIRED TO BE AT LEAST EQUAL IN TERMS OF FIT, QUALITY,
PERFORMANGE AND WARRANTY TO THE ORIGINAL. MANUFACTURER PARTS THEY REPLACE]

NO BENEFIT TO BAILEE
This. Insurance shall not directly or indirectly benefit any carriér or other bailee for hire.

OTHER INSURANCE

Hf oiflar insurance aisé covers the loss we will pay only our share of ihe joss. Our share.is the proportion that our lim
‘of Hlability bears to the total of all applicable limits. However, any insurance we provide with respect tn 8. non-owned
auto shail be excess over any ather: collectible insurance:

APPRAISAL

if we.and you do nat agree. on the anidunt of foss, either may deriand an appraisal of-ttie joss. In this event, each party
will select a competent appraiser. The two appraisers will select an umpire. The appraisers will state separately the
actual cash value and the amount of loss. If ihey fail to agree, they will submit their differences to.the umpire. A decision
agreed ta by any two will be binding. Each party will:

1 Pay its chosen appraiser: and

2 Bearthe expenses of tie appraisal and umpire equally.

We do. not waive any of our rights under this. policy by agreeing fo.an appraisal.

LOSS PAYEE
if a Loss Payes is shawd in lhe Declaration, then any Collision Coverage ar Other Than Collisian Coverage provided by
this poléy applies io. the Loss Payee's interest in your covered auto, If Collision Coverage or Other Than Collision
Coverage is cancelled ar nonrenewed, we will provide coverage for the Loss Payee's interest until 10 days after the date
we mail or electronically transmit a notice of the cancellation or nonrenewal to the Loss Payse. Any coverage for the
Loss Payee's interes! shall lerminate on the earlier of the expiration of this 10 period or the effective date of tne Loss
Payee's interest issued by another insurance cartier. Excent for any continuation of coverage for the Loss Payee's
interes! that may be provided uncer this paragraph in connection with ihe Loss. Payee's right to notice of cancellation or
nonrenewal, this coverage: for the Loss Payee's interest is only provided for a loss that would otherwise be payable to
you,
Notwithstanding any other provisions of this policy, including but not limited to-any continuation of coverage for Loss
Payee's itlerest as set forth above, if Collision coverage or Other Than Collision Coverage is rescinded, the Loss
Payee's interest will not be prolected and the Loss Payee shall have no fights areater than your righis to recover fora
loss. If we pay you or the Loss Payee, then we are-entitied to your andthe Loss Payee's right of recovery te the
extent of sur payment, Our nights of recovery does nat impair ihe Loss Payee's right to recover the full amount of iis
olainr from you.

“PART E- DUTIES AFTER AN ACCIDENT OR LOSS - FILING A CLAIM
GENERAL DUTIES
We must be notified promptly of how. when and where the accident or loss hagpened. Notice should also inchide
the names and addresses.of any injured persons and of any witnesses.

A person seeking: coverage must;
+. Cooperate with us inthe investigation, settlement.or defense of any claim or suit,
2. Promptly send us copies of any notices-or legal papers received in connection with ihe accident-or loss.
3. Submil.as offen as we reasonably require:

a. to physical exams by physicians we seleci, We will pay for these exams.

5, to examinations under oath and subscribe the same.
4, Authorize us t6-obtain:

8: medical reports: and.

other pertinent records.

5, Submit a proof of toss when required by us.

ADDITIONAL DUTIES FOR UNINSURED AND COMBINED UNINSURED/UNDERINSURED MOTORISTS COVERAGE
A person seeking Uninsured or Combined Uninsured/Underinsured Motorists Coverage must also.

AB(206) NG OOM (Ed 6.098) Page 1B of 22 New Policy Page 3a: af 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 45 of 135
*400400430061839032063016168"

1. Promptly notify the police if 4 hit-and-run driver is involved.
2. Promptly send us copies of the legal papers if a suit is Brought, A-suil may not be brought by an insured until 60
days after that person notifies: us of their belief that the prospective defendant is an uninsured motorist.

. Any person who intends to pursue recovery. agains! the owner or operatorof an underinsured motor vehicle for
‘damages beyond those paid or payable under this palicy shail give us:

1. Notice of such intent; and .

2. The opportunily to participate, at our expense, Inthe prosecution of such claim,

ADDITIONAL DUTIES FOR COVERAGE FOR DAMAGE TO YOUR AUTO

A person seeking Coverage For Damage To Your Auto must.also:

1. Take reasonable steps after toss to protect your covered auto of any non-owned auto and their equipment from
furtherloss. We will pay reasonable expenses iicurred to do this.

2, -Promptly notify the police if your coveréd auto or ny. rion-owned aute is stolen.

3. Permit us te Inspect and appraise the damaged property before its repair or dispasal,
= PART F « GENERAL PROVISIONS

BANKRUPTCY
Bankruptcy or. insolvency of the insured shall nat relieve us of any dbligatlans under this policy.
CHANGES .
The premium foreach of your covered autos is based on information we have received from you or other sources.
You agree:
1. That if-any of this infonnation material to the development af ihe policy premium fs incorrect, incomplete or
' changed, we may adjust the premlum accordingly during the policy period,
2. To-cooperate with us in determining if this information is correct and complete, and id advise us of any changes in
this Information,
Any adjustment of your premium will be made using the rules in effect at the time of the change.
Prerhium adjusunent may be mate.as the result of a change (0:
1, Autos insured by the policy, including changes in use.
2. Ofivers.
3, Coverages of.coverage limits.
4, Rating territory.

45, Eligibility for discounts or other premium credits.

We may fevise your policy coverages-to provide more protection without additional premium charge, df we do this and:
you have the coverage which is changéd, your policy will automatically provide the additional coverage as of the date the
revision Is effective in North Carolina. Otherwise, this policy contains all of the coverage agreements between you and
us, lis terms may not be changed or waived except by an endorsement issued by us. ,

FRAUD OR MATERIAL MISREPRESENTATION
iWe do not provide coverage for any insured

4, who-has made fraudulent statements or engaged in fraudulént conduct in cdfinestion with any accident or loss

for- which coverage. is sought under this policy; or

3. ifa named insured made ¢ material misreprésentation in the application for this policy of insurance.
This provision applies ta Part A - Liability Coverage to the extent thal the limits of liability exceed the minimum limits
required by the Financial Responsibility Law of North Carolina, if we make paymentunder Part A - Liability Coverage
which. we would not have otherwise made in the: absence of the preceding sentence, then we shall have the right to
recover such payment from any insured who made-a fraudulent statement, engaged in fraudulent conduct, or made a.
material misrepresentation.
LEGAL ACTION AGAINST US
No egal action may be brought against us until there has beer full compliance with all the terms of this policy. in
addition, under Part A, no legal action may be brought against us until:
4. We agree in writing that the insured has an obligation to pay; or

A-G (2-06) NO-00.08 (Ed..6-05) Page 1S of 22 Naw Policy Page 39 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 46 of 135
2. The amount of that obligation has been finally determined by judgment after inal.
No person or organization has any right under this policy to. bring us into any action lo determine the liability of an
insured,
GUR RIGHT TO RECOVER PAYMENT
A. ifwe make-a payment under this policy and the person to or for whom payment was made has 4 right to
recoverdamages fiom another we shall be subrogated to thal right. That person shall do:
1. Whatever is necessary te enable us to exercise our righis: and
2. Nothing after joss to prejudice them,
However, our rights dnder this paragraph do not apply to:

1. Pane;
2 Part C1 and C2, as ihose parts contain Separate provisions which stale our Aight to Tecover payments under
those Parts:

3. Pan D, against any person using your covered auto with a reasonable belief that (hat person is entifled to do so.

@. if we-cake a payment under this policy and the person to or for whom payment is made recovers damages:
from another. that person shall:

1. Hold in trust for us the proceeds of ihe recavery; and
2. -Reimburse us to the extent of our payment, .
However, our rights under this paragraph do.not apply to Pai 8.

POLICY PERIOD AND TERRITORY

This policy applies any to ancidents and tosses which occur

} During the pelicy peridd. as shawn in the Declarations; and

2. Within ihe policy territory.

Thé polloy territory is:

1. The United States of Ameri¢a, iis territories or possessions:

2 Puerto Rico; or

3, Ganada,

This policy aiso applies to loss to, or accidents involving, your covered auto while being transported belwéen their ports,

TERMINATION.- CANCELLATION, NONRENEWAL, AUTOMATIC TERMINATION, OTHER TERMINATION

PROVISIONS

Cancellation. This policy may be cancelled during the policy period as follaws:

1. The named insured shown in the Declarations. may cance! by.

@, retuming ihis policy to us; or
b. giving us advance written notice of the date cancellation ts to take effect.

2, We may cancel the Liability, Medical Payments and. Uninsured Motorists or Combined Uninsured/Undetinsured
Motorists Coverages by mailing by first class mall to ine named Insured shown in the Declarations at the last
known address:

4. atleast 15.days notice if cancellation is for non-payment of premium: or
b. atieast 60. days notice in all other cases.

3. We may cancel any coverage other than Liability, Medical Payments and Uninsured Motorists or Combined
Uninsuréed/Underinsured Motorists Coverage by mailing to the named insured shown in the Declarations at the
last known address 10 days notice.

4, Wewill cancel the Liability, Medical Payments and Uninsured Motorists or Combined Uninsured/Underinsured
Motorists Coverages anly for the following reasons:

a. Nonpayment of oremiums.
b. You become a nonresident of North Cardlina and are not otherwise entitled io insurance through the Reinsurance
Facility on submission of new appiisalion,

AB (2416) NOOO (Ed 6.05) Page ador2t: , New Potioy Page 40 of 48

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 47 of 135
“40040043086 1 895092062018 169"

c, The termination of our contract with the agent. through whorn this policy was written. This does not appiy if we
terminate the contrac! because of {he quality of the agent's insureds,
d, The. cancellation of this policy pursuant to a power of attorney given to a company licensed pursuant to

the provisions of G,S, 58-35-5.
e. You fail, at time of renewal, to meet the requirements of our corporate charter, articles of incorporation or

by-laws, If we are organized for the sole purpose of providing members with insurance polities in North Carolina.
f. Ifyou knowingly make a material misrepresentation of

(1). the years of driving experience; or
(2). the driving record of

you or any ather driver who lives with you and. customarily uses your covered auto.

Norirenewal. ifwe decide notte ranew or continue the Liability, Medical Payments and Uninsured Motorists or
Combined Uninsured/Underinsured Motorists Coverages of this policy we will mail notice to the named insured shown in
the Declarations at ihe last- known address. Notice will be mailed, at leasi-60 days before the end of the policy period, if
we decide not to. renéw of continue any other coverage, we will mail the natice-al least 10 days before the end of the
policy period. We will refuse to renew or continue this policy only as permitted by the laws of North Carolina,

Automatic Termination. if we offer to renew or continue and you or your representative do fot accept, ihis policy
wil] automatically terminate at the end of the current policy period, Failure to pay the required renewal or
continuation premium when due shall mean that you have nol accepted our offer.

if you obtain other lAsurance on your covered auto, any similar insurance provided by this policy will terminate as to
that auto on the effective date of the other insurance.

Other Terminations Provisions
1 Hf the law in effect in Norlh Carolina at the time this policy is issued, renewed or continued:

a, requires a longer notice period;
b. requires a special form of or procedure for giving notice; or
&. modifies any of the stated termination reasons:

WE. will comply with those requiremenis,

2. Proof of mailing of any notice shalf be sufficient proof of natice.

3, ifthe Named Insured or a premium finance company cancels this policy, the premium owned or premium refund
die will-be calculated according to the short rate provisions contained in our manuais. if we cancel this policy, any

premium owed. or premium refund will be calculated on a pro-rata basis, However, making or offering to make the
refund if not a condition of caricéllation:

4. The effective date of cancellation stated in ihe notice shall become ihe end of the policy period,
TRANSFER OF YOUR INTEREST IN THIS POLICY

Your tights and duties under this policy may not be assigned wilhout our written consent. However, if a named insured
shown in the Declarations dies, coverage will be provided for:

1. The surviving spouse if resident in the same household at the time of death. Coverage applies to the spouse as
if a named insured shown in the Declarations:

2. The legal representative of the deceased person as if a named insured shown in the Declarations, This applies
only with respect ta the representative's legal responsibility to maintain or use-your covered auto; and

3. Any person having proper temporary custody of your covered auto, as art insured, until the appointment of a
legal representative.

Coverage will only be providedt until the arid of the poliey period.

AUTO REPAIRS

Well shall not recommend the use of a particular motor vehicle repair service without clearly informing the claimant that:
(i) ihe Claimantis under no obligation to use the recommended repair service;

{ii the claimant may use the repair service of the claimant's choice; and

{ii} the amount determiried by us to be payabla under the policy will be paid regardless of whether or not the claimant
uses the recommended repair service.

A-€ 12-06) NEGO O} {Ed 6-08) Page 21 of 22: New Policy Page 41 of 48.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 48 of 135
Choice Law

‘This policy is-issued in accordance wilh laws of North Carolina and covers property or-7isks principally located in North
Caratina. Any and all claims or disputes in any way related to this policy shail be governed by the laws of North
Carolina

Copyright, North: Carolina Rate Burgau,.2005

W.C.E. Robinson ©. M. Nicely
Secretary GOVERNMENT EMPLOYEES iNsURANcE company — President
‘GEICG INDEMNITY COMPANY

AG {208} NC 00 01 (Ed 8-05} Page 22 of 22 New Polley Page 42 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 49 of 135
"@O0OCAI006 IB IS0IZ063016 1 70"

ss gee AUTOMOBILE POLICY
GEICO nm
GEICO INDEMNITY COMPANY AMENDMENT

Policy Number: 4308-61-63-50
Effective Date: 05-18-13

NC 00 13 04 12

This endorsement is @ part of your policy, Except for ihe changes il makes, all other terms of the policy. remiain. the same
and apply to this endorsement.

1. PartA~ LIABILITY COVERAGE
A. Pan Ais amended as follows:
1, Exclusion A:2..is deleted and replaced by the following:
We do not prévide Liabilily Coverage for any insured:
2. Forproperty damage to property.
a. owned in whole or in part by that insured; or
b. being transported by that insured;
2. The following Exclosion 8.4. is added:
We do not provide Liability Coverage: for the ewnershig, maintenance or use of:
3, Any vehicle while participating in any prearranged, organized, or spontaneous:

a. facing contest, spead contest, damoalilion, Stuat activity, or competitive driving event, or i pradlice or
_ preparation for any such-contest or use of this type; or
b, use of a vehicle at a facility designed for racing or high performance driving unless such use is for an
aciivity other than high performance driving, high speed driving, and other than. those activities fisted
in 3.4, above:
This exclusion applies only to the extent {hai the limit of ability of this policy exceeds the minimum fimit
required by the Financial responsibility law of North Carolina.

8. The following provision is added foliowing the Other Insurance. provision:
Appraisal - Diminution in Value ;

If there is no dispute between the claimant and us regarding the insured's liability for the propery damage to
the claimant's vehicle, but:

a. the claimant and we fail to agree as to the difference in fair market value of the vehicie immediately befare
the accideai and immediately after the accident, and

b, the difference in (he claimant's and our estimate of the diminution in fair markei value is greater than two
thousand dollars ($2000) ar twenty-five percent (2599) of the fair market retail value of the vehicle prior to the
accident ds determined by ihe latest edition of the Natianal Automobile Dealers Association Pricing Guide
‘Book or other publications approved by the Commissioner of Insurance, whichever is less: then

on the veritten demand of either the claimant orus, the dispute regarding the amount of ihe diminution In value

shail be determined: by appraisal in accordance with G.S. 20-279.21{d1)}.

2. Part 8 - MEDICAL PAYMENTS COVERAGE.
The following Exclusion 12. is added:
We do not provide Medical Payments Coverage for any insured for bodily injury:
12. Sustained while occupying any vehicle participating in any prearranged, organized, or spontaneous:

a, racing contest, speed contest, demolition, stunt activity, or competitive driving event, or int practice. or
preparation for any such coniest or use of this type; or

b. use of a vehicle ata facility designed for racing or high performance driving unless such use is for an activity
oiher than high performance driving, high speed driving, and other than ihose activities fisted in 12.a. above.

ALE (02-14 Page tof 4 Policy No. 4308-61-63-50 New Policy Page 43 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 50 of 135
3, Part-C1~ UNINSURED MOTORISTS COVERAGE
Parl Gt is amended: as follows:
A. The third. paragraph of Limit of Liability ix deleted and teplaced by the following:

The limits of bodily injury Habilily shown in the (Schedule or] Declarations for each person and each accident for
{his coverage Shail be reduced by ail sums:

1 Paid because of the bodily injury by of.on behalf of persons of organizations who may be fegally
responsible. This includes ail sums paid under Part Ar and.

2. Paid of payable because of the bodily injury under any disability benefits law or any similartaw,
The most we will pay for bodily injury damages to an insured under this coverage is ihe lesser of.

+ the limit of bodily injury liability shown inthe (Schedule or] Deciarations for each person for this coverage
aduced by afl sums described jn items 1. and 2. of the preceding paragraph; or
2. the damages sustained by-the insured for bodily injury reduted by.
a. all sums descritied in dams 1, and 2. in the preceding paragraph, and
6. allsums paid or payable because of the bodily injury under any workers’ sompensation law, However,
this reduction dees nol apply to Ihe extent thal an employer's lien is required to be pafd under North
Carolind’s workers’ compensation law,

‘The limit of property damage hability under this coverage shalt be reduced by all sums paid because of the
property damage by or on behalf of persons or organizations who may be legally responsible. This tnehides all
suns payable under Part A.

B The first paragranh of Arbitration ss deleted and replaced by the following:
if-we and ad Insured do not agree:

+, Whether that insured is legally enititied to recover compensatory damages from the owner or oparalor of a
uninsured motor vehicle, or .

2, As tothe amount of such compensatory damages,

then the Insured may demand to seltie these disputed issues by arbitration. if an insured fites.a lawsuit
against us or an owner or operator of an uninsured motor vehicle seeking damages ihal are the subject af
the claim for Uininsured Motorist Coverage under this policy, ihe insured stiall have the right to demand
arbitration only if sucti lawsuit is fled within the time limit required by the law of the slate where the accident
occurred for filing a lawsuil against the owner of operator of the uninsured motor vehicle for the damages
arising out of the actident and only if the insured gives us a written demand for arbitration within (30) days
after the filing of such lawsuit.

C) Item 5, of Arbitration is-deleted and the remaining paragraphs are renumbered appropiiately.

4. Part C2 - COMBINED UNINSUREDAJNDERINSURED MOTORISTS COVERAGE
Part C2 is amended as follows:
A. The fourth and fifth paragraphs of Limit of Liability are deleted and replaced by the fallowing:

The limits of bodily infury lability shown it the [Schedule or] Declarations for each person and each accident for
this coverage shall be reduced by alt sums:

4. Paid because of the bodily injury by or on behalf of persons or organizations who may be legally
responsible. This intludes all surns paid under Part A: and

2. Paid or payable because of the bodily injury under any disabilily benefits law or any similar law.

The most we will pay far bodily injury dantages to an insured under this coverage is the lesser of.

1. the limit of bodily injury Habitity shown in the [Schedule or] Declarations for each person for this coverage
reduced by all sums described in ftems 4. and 2. of the preceding paragraph; of

2. the damages sustained by the insured for bodily injury reduced by:
a. all sums deseribéd ia items 4. and 2. in the preceding paragraph, and
b. all sums paid or payable because of the bodily injury under ahy workers’ compensation law, However,

this reduction dogs nat apply to the extent that an employer's lien is required to be paid under Nonh
Garolina’s workers’ camnipensation law. .

y

AgG5 (02-13) Page 2 of Policy No 4306-51 -63-50 New Policy Page 44 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 51 of 135
“AQAOC-43086 1GISOI2 08301617 I *

8. The first paragraph of Arbitration is deleied and replaced by the following:
if we and an insured do not agree:
1. Wheiherinat Insured is legally entitled to racaver compensatory damages from ihe owner or operatorof an
uninsured motor vehicle: or underinsured motor vehicle; or
2. Aste the amount of such compensatory damages,
then the Insured may demand to settle these.disputed issues by arbitration.

For purposes of an:

1, Uninsured Motorist Coverage claim, if an insured files a lawsuit-against us of an owner or operator of an
uninsured moter vehicle seeking damages that are the subject of the claim for Uninsured Motorists
Coverage under this policy, the insured shall have the ight to demand arbitration only if such lawsuil is filed.
within the time limit required by ihe laws of the state where. the accident occurred for filing a lawsuit against
the owner or operaior of the uninsured motor vehicle for the damages arising oul of the accident and only.
if the-insured gives us.a-written demand for arbitration within thirty (30) days after the filing of such lawsuit,

2, Underinsured Motorists Coverage claims, if an insured files a lawsuil against an owner or operator of an
underinsured motor vehicle seeking damages that aré the subject of the claim for Underinsured Motorists
Coverage under this policy, the insured shall have the right to demand. arbitration only if the insured gives
us written demand for arbitration within (30) days after the later of:

a. The date we advance payment to the insured in an amount equal to a tentative settlement beiween the
insured and the owner or operator.of the underinsured motor vehicle:

b. The daie.any applicable liability bonds or policies have been exhausted by ihe payments of judgments
Or setilements: or

c. The date the Insured files a lawsuit against ai owrler or uperalor of an underinsured motor vehicle
seeking damages ihat are the subject of the claim for Undarinsured Motorists Coverage under this polity,
provided that such lawsuit is filed within the time limit required by the laws of the state where the
accident occurred for filing a lawsuit against ihe owner or operator of the underinsured motor vehicle
for the damages arising out of the accident.

Cc. ftem 5. of Arbitration is deleted and the remaining paragraphs are renumbered approprialely.

5. PART D- COVERAGE FOR DAMAGE TO YOUR AUTO
Parl Dis amended as follows:
A. Exclusion 9 is changed by deleting the following:
This exclusion does not apply to the interests of Loss Payees in your covered auto,
B. The following Exclusion 14 is.added:
We will not pay for:

14, Loss to. your covered auto or any non-owned auto while participating in any prearranged, organized, or
spontaneous:

a, racing contest, speed contest, demolition, stunt activity, or competitive driving event, or in practice or
preparation for any such contest or use of this typs: or

b. use ofa vehicle al a facility designed for racing or high performance driving unless such use is for ar
activity other than high performance driving, high speed driving, and other than those activities listed in
14.4. above.

§. Part F - GENERAL PROVISIONS
A. ‘The following is.added to paragraph 4 of the Cancellation provision,

g. The named insured is no fonger an eligible risk under G.S, 58-37-1.
in, Any other reason permitted by the North Carolina General Statutes.

a

ADSS (02-13) Page-3at 4 Policy No. 4308-81-63-50 , New Polley Page 45 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 52 of 135
8. Other Termination Provisions is detetad and replaced by the following:
If the law in effect in North Carolina ai the time this policy is issued, renewed or continued:

4

a.

4

&.
d.

requires a longer notice period:

requires @ special farm of or procedure for giving notice:
modifies any of the stated termination. reasons or;

adds any addifienal termination reasons;

we will comply with those requirements.and this policy shall be deemed amended to include any siich change
in the law,

Proof of mailing-of any notice shall be sufficient proof of notice.

If the nanied insured of a premium finance Company cancels this policy, the premium owed or premium
refund due will be calgulated according to the shart rate provisions contained in our manuals. If we cancel:
this policy. any premium owed or premium refund will ba calculated on 4 pro-rata basis. However, making or
offering ta make the refund is not 4 condition of cancellation.

4 The effective date of the cancellation slated in the notice shall become the end of ihe policy period.

IN WITNESS WHEREOF, the GEICO Indemnity Company has caused this amendment to be signed by the President
and Secretary of the Company.

We affirm tts. amendment

AZS5 (02-43)

. . ee
Greafely
WC: E. Robinson ©. M, Nicely
Secretary President

Copyright, Noh Carslina Rate Bureau, 2012

Page 4of 4 Seley No 4308-61-03.50 New Policy @age 46 of 46

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 53 of 135
Looking for a no-hassle pricing on New or Used Car?
The GEICO Car Buying Service is here to help.

 

 

EXHIBIT

    

TET RSET MMO TECC OHM ARE COOL Ser mace et RS

We'll get you back on the road fast!

The GEICO Car Buying Service provides:

#  TrueCar® Cerufied Dealers dedicated to providing a no-hassle car buying expenence.
« What others paid for new velucle in your area so vou dort overpay

2 Away to easily view aad compare thousands of pew and used velucles oniine,

«  TracCar® representatives available to help vou through the entire process.

A service you can inist when you need it most
Visit us today at www.geico.comreplacemycar

GEICO or call 877-638-4126

 

‘Your actual savings may vary basod on muttiple lactars including the vehicle you. select, ragion, dealer, and applicable mantlacturer incentives.
This ne objigation program is -miminisiared by TruaCar, fic.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 54 of 135
   

ou

  

#: CLAIM INFORMATION

TON

 

 

Chener Mélver Aue
ee
a

Lass Vero 2002. Herida Accord Sedan EX
Autematio ULEY wilLaather

Loss incident Date OPAL?

Claim Reported PRORSG IF

# INSURANCE INFORMATION

Raport Retarence Number SaaS 7 ie

Gaim Reference SOG aS* HL igs St

Auster HOGS

Appraiser ‘Tareas, Bee

Ducirmatey AAG

Last Updated UGS B17 9-59 abs

VALUATION SUMMARY

Base Vehicle Value $ 2,456.00

Condition Adjustment +$ 97.66

Adjusted Vehicle Value $ 2,553.86

Vebleuiar Tax (3% tS 76.59

Tax reflacts applicabia state, couniy and municipal

taxes,

Value before Deductible § 2,629.59

Ceductible -§ 256,00

Total $ 2,379.59

Tha total may net represent the total of the sattioment as offer factors ie.g. jicensa and
fees) may need to ba taken into account,

© Copyright 2046 OCC information Services lac All Righti Réserved

 

Prepared for GEICO

The £020 ONES Marker vuluaion
Regan raflects C0 Infernal:
Senacas lac "s opinen iste the vole
of the loss yetucin, based an unlorenttes:
growded lo COS by GEICO

Lose witichs fas 44% greater Pugs
average misage of 167 360

This 9% derkind Roni comparsinn
edurieds) avaible of socaritty awatgide
i fig ieateplad ee al be ie of
ZAHRA BOF nut vdluntian: mellaingy
hagas fond tee Pee dead page

“This st daleuguitest Gy acta piitay ee
Gase Varucie Votug is icone fox thee
achial pomritn ofiba fren vehi and
Catia adhe pepodied alibadien if aniy,
such ae nfitushments and afer fichry
RqQuiE TRE

 

Valonbon Malhodsogy
Vohide information
Vatecia. Condilice.
Companitie Vahicies.
Valuation Notes
Supplaniental infoiaton iz

mt OF

Page i ot Bi)

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 55 of 135
CCOORONE MARKET VALUATION REPORT | Sem osssstsaaoio10z9.01

VALUATION METHODOLOGY

How was the valuation determined?

 

CLAIM INSPECTION a

GEICO has provided COC wilh the zip code where the ‘oss vehicle is garaged, oss vehicle VIN,
mileage. equipment, a$ weil as loss vehicle candilion, which ig ised Io aasiat ir dalerniniag ita value
of the Iss vahicie.

 

DATABASE REVIEW

 

COC mainiaing an extensive database of vahicies that currantly are
at “senntly were avellabie for sale iv the U.S Tals database includes
vohicies that COC employoes have physienily inspected, as well as
yohities advertised lor sale by deaiurshins or private parties. All cf
these sources are updated regularly.

 

Woe tee z hoo ee fpeeOR, aR oS
et eh ee | eh ret :
: are

When # valuation is created the daiabase is:-searched and
comparable vehicles inthe area are seiecied. The zip cade
where the loss vehinie is garaged determines the stading point
fot the search. Comparable vehicles are similar to tha loss
vehicle based on relevant faciors.

 

 

 

Adjusiments to the price of the selactad comparable vehicles are made to reflect
diferarices in vehiele attributes, including mileage and options. Dollar adjustments are
‘based upon market research,
Finally, tha Base Vehicle Value is the weighted average of tie adjusted values of lhe
comparabie vehicles basatt an the following faciors:

+ Source of the data (such as inspected versus adverised)

+ Sirmilanty (such as-cquipment, mileage, and yaar)

» Proximity lo the jose valiele’s.pémary garage location

« Racuney of information

 

© Copyright 2016 CCC Inieimation Services (ne. Ail Rights Reserved Page Z of 16

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 56 of 135
COOCBONE MARKET VALUATION REPORT

 

VEHICLE INFORMATION

 

 

VEHICLE DETAILS
Logation WILMINGTON, NC 28405
VIN {HGCGSBRIZANRRS
Year ann2
Make , Ronda.
Mode: Anoord Satan
Fan EX
Body Site. Aglomate ULEV wilaainar
Body Type. Sedan
Engine -
Cylinders 4
Displacement 2 ah
Feel Type Gasoline
Garburalion PME]
Franerngsion Astontaud Trangmssitie Overiave
Sure Weight 308? ibs
VEHICLE ALLOWANCES
Odometer 240812 - 1,085

VEHICLE HISTORY SUMMARY

CCO ViNguara® 3 Collision Estimates: DSMTO12

Experian AutoCheck No Title Problem Feund

National Highway Traffie 1 Recall
Safely Administration

Sr Copyright 2076.CCC infurmition Services. ine All-Righis Resdwvad

Owner Mciver, Aficia
| Clann 0589814490101029-04

Vehitles doi in the Lined Slaies
are required ig have a manulaclirer
assigned Velscie Identification
NumbedviNi Ths.number pnavides
curtain suaciications of the vehicle

Plaase reyiw ihe information in lha
Yyetacia intonation Section i confit
ihe reported mileage and 16 verify (fat
he nfermailon accurately reflecis ihe
pukens, additional equipment! arate:
asdetls of ihe jogs vahinig that may
inthe ine value

Allowances are factors wiflgancingy

Use value af the fess vacacla when
cumparend 19 a typical vatucle The
tycaivetuciess @ yotuele of tha same
year, make. and model as ine logs
vahitle, ingiditg svefage micags,
ard all standard andl predominant
equigmort These allowances ans
displayed for iluatative purposes only

The ase Venice Valle is oaleuiated
frori the comparatie vehines wilt
Sthusinienis to reflect the foes welscie
eonderation

Page 3 of 16

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 57 of 135
COOASINE MARKET VALUATION REPORT

 

ORF Sp kag ha POP EB ak
PVE HMIOLE TI

 

Owner Meriver, Alicia
Claim: 0589614430101029-01

 

VEHICLE EQUIPMENT

Sdometer 240 372

Transmission Automatic Transmission
Overdrive

Power . Power Steering.

Decorlonvanience

Seating

Radio

Wheels
Root
Satfetyifrakes

Power Brakes

Power Windows

Powart Locks

Power Mirtors

Power Driver Seat
Power Trunk/Gate Release
Ae Conditioning

Tit Wheal

Cruise Central.

Rear Defogger
intermifient Wigers
Cansala/Slocage
Keyless Entry

Weoexd latarior Trim
Bucket Seats
Rediining/Lounge Seats
Leather Seats

AM Radio

FM Radio

Steres.

SearchiSeak

Cassette

Staaring Wheel Touch Controis
cD ChangenStacker
Aluadinum/Ailey Wheels
Electric Glass Roof

Air Bag (Driver Ontyy
Passenger Air Bag

1 Copyaght 2016 COC information Senaces Inc All Rights Reserved

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

‘Fo. the lef is the equagment of 6 55
vehicle that GEC pried te CO

’ Standard Ties aqunpment &
cluded ii the hase configoraber of
fe veincle af ame of purchase
Additional Eup! thal & pol

Shandurd bul was soled fo be on ihe
ies yee

Page 4 of 16

Page 58 of 135
 

MARKET VALUATION REPORT

   

VEHICLE EQUIPMENT

Ani-igek Brakes (45

S-ochee Ding Beakes

Ford Side lepact Air Rags

Acdece
ExisriodPatnGiags Qual faors

Sacy Side Moldings

Clearcoat Pal

© Copynght 2016 CCC information Services inc All Rughts Reserved

|

Ovner: Melver, Allcls
Claim: 0989614430104029-01

Pagn Sat 1G

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 59 of 135
COGBSONE MARKET VALUATION REPORT

 

COMPONENT CONDITION

) VEHICLE CONDITION

 

 

Condition

AVERAGE
PRIVATE

Mechanixal

AVERAGE
PRIVATE

Tires

AVERAGE.
PRIVATE

Palnt

Body AVERAGE

PRIVATE

Inspection Notes/Guldetines
‘Notes: SIGNIFCANT SOIL/GREASE $6

Value impact

PRESENT, SIGNS OF ADV

CORROSION ON ENG MANIFOLD,

BATTERY TERMINALS

Guidefine:

Transmission: Fluid slightly discolored.
A low areas of seepage.

Engine: Few small leaks. Belts and
hosas firm, show minimal wear.
Significant diet and grease in engine
comparimant,

Notes: RT FRT 7, AT REAS 2, LT $0
REAR 7.LT PRT §

Guideline:

Rear Tires: 41% to G8%. of new

Examyme: Typical sew ear tires are

1/32; loss measures al B32 = 48%

isi

Front Tires: 41% 10 68% of new.

‘Example: Typutal new car tines are

11/32, loss measures at 5/32 248%
GA

‘Notes: PNT PEELING ON REAR $0
BUMPER, ROCK CHIPS.ON HOOD

Wi ADY CORROSION, PNT PEELING
FRT BUMPER, PAINT FACING RT
FENDER,

Guideline:

Few sriall deen chins and/or scratches.
No significant paaling and/or flaking.

‘Minor switl marks. Slight Fading.

Notes: DENT RT FRT OGOR, RUST So
ON HOOD, FRT & REAR BUMPERS:

NET FULLY ALIGNED

Guideline:

Sheet Metal: Few dants andior

numerous dings. No significant surfacs

rust.
Trim: Minimal damage te camuonents.
Few dents and/or numerous dings.

© Copyright 2016 COC information Services ine: All Rights Reserved

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

Owner Meiver, Alicia
Claim: 0589614430101029-04

GEICO uses condition inspection
Quidalings Jo deténnide the condition

of kay componenis-af the loss vehicle.
prior ie the loss The guidelines dasanba
ohydical chuckcrerislies for hase key
components, forthe condition selected
bused-ucon age inspeaiion Notes
reflect observations fram ite appraiser
regarding the-ioss vehicle's condilion.

OGG makes voilsr adgstmanie that
reflect dhe impact the raporied. corditian
has on the value of He loss vahicle ae
compared to Aversign Private condition
Thesedallar adlustinerts: ane based
BRON Internews with dealemshine across
the United States

Pagn 6 af 16

Page 60 of 135
COOMBONE MARKET VALUATION REPORT

 

} VEHICLE CONDITION

COMPONENT CONDITION

 

Glass

Seats

Gatpete

Dashboard

Headliner

 

 

Condition
DEALER

_ RETAIL

AVERAGE
PRIVATE

AVERAGE
PRIVATE

DEALER
RETAIL

AVERAGE
PRIVATE

 

inspection Notes/Guidalines Value Impact.
Notes! LIGHT SURFACE $32
SORATCHES, SMALL PITTING, NO

MAJOR CHIPS OR CRACKS

Guideline:

“Light surface srratches and/or pitting.

Notes: SEATS LIGHT SOILED/FADED? BN
DISCOLORED LEATHER, DARK

SCUFF REAR RIGHT SIDE SEAT

Guidaline::

Lightly sailed, laded andfar diseviared.

Few srpall tears, holes and/or surn

take Ne signiiganl bare pats.

Notes; CARPETS ARE. LIGHTLY go
SOILED WITH BLACK DIRT, CRACKS

IN- CENTER CONSOLE. HOLES OR

BURNS, LT PRT DOOR TRIM HAS

RACKS.

Guideline:

Lighily solied and/or stained. Faw sriatl

fears, holes andior burn narks. No

significant bare spots.

Notes: FEW SMALL SCRATCHSi 585
SCUFFS ON DASHBOARD, NO

SIGNIFICANT WEAR SHOWN, NO
QOMPONENTS DAMAGED OR

CRACKED

Guideline:

Few.amall serainhes and/or. gouges.

Minimal damage to componants: Light

wear.

Notes: LIGHT SCUFFING, $4
MODERATE SOIL THROUGHOUT

Guideline:

Few small holes andor burn marks.

Lightly scutfed.

 

© Copyight 2056 COC formation Servicws Inc Ad Rights Reserved

Case 1:20-cv-00839 Document 1-1

Filed 09/11/20

Owner: Mciver, Alla
Claire 0589614430101029-014

Page 7 of 16

Page 61 of 135
OS. MARKET VALUATION REPORT

   

Options: Loss. Compt Comp2 Comp3
Vehicle

Gdometer 280.312 248879 200,071 212.88)
Automafic Transmission

Ceerdtive

Power Sieering

Power Srakas

Power Windows

Power Lacks

Power Mirrors

Power Oriver Seat #
Power Trunk/Gats Release

Air Condifianiag

Tit Wheel

Crue Controt

Rear Defogger

intermittent Wipers

Consola/Storage

Overmnead Cansols & x ¥
Keyless Entry

Wood interter Trim «
Cisth Seats « x x

Auckel Seats

Reclning/Lounge Saats

Leather Seats ¥
AM Radio

FM Radio

Stereo -

SearchiSeak .

CG Playge # ¥ #
Cassette

Steering Wheel Touch Contrais ¥
£0 Ghangar/Stecker

Aluminur/Ailoy Wheels

Blactic Giess Roof

Grivers Side Air Bag

Passenger Alr Bag

Arthiock Brakes 14)

d-wheel Chse Brakes

Front Side impact Air Begs

Alarm

Dual Murars

© Copyright 216 CCC Inlennalion Services inc All Rights Reserved

Caner: Meiver, Allcia-
Claim: 0589614430101029-07

iindoted Tate GF?
2002 Honda Accord Sedan Ex
Automatic Wieather 4 2. Gasoline
Pom .
¥Ike PHOS PAR ROHE
feakrship Aulaworld Of Conway
Tatephone GM MG 2278
Source Auinitadtal
Stack # 086006
Distance from Wilmington, NC
20 Milos . Comway eC

Updated Date Daal?
2002 Honds Accord Sadan Ex
Automatic Wieather 4 2 31 Gasoline
Porm
VOR: (HOC AMAT LT
Pedershig Pasar Eide Auto
Telephone (252) Mie 2M
Source Autitaies
Stock & U1!
Gistance from Wilrsingion, HO
97 Mies Greematie, NC

Ubonted Oate tHriyai ¢
2002 Konda Accord Sedan Ex
funtomats 4.2 31 Gasoline Pg ti
VIR LHGCGREGN2AN 16 25
Deaslershig Linke M Car Siiag
Telephone 10) 195-9600
Soutee Aulotadar
Stark # G86
Distares trom Wilmington, HO
HE A@ies Hategh Ni?

Comparable vehicles used oi he
defarnmnahon of tha Base Vatacl: Value
ate sol mfended te be replacement
vehiches Dol are eefiecinvn of the inarke!
value, and may no longer be svadsble
for Sale

Last Price is the sicker price of an
inspactad dealay vatuclis and ihe
advartived pica for the advertised
vehicle

Distenca & baad upon & slanghl hae
bobwean lass sud comparable vehicle
locas

fhe Condition Adjustnent sels that
companies vehucie lo Average Pavale

Page 8 of 18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 62 of 135
COO MARKET VALUATION REPORT | Sumac Meir alcia

 

  

* Raggi 3 ne
, he : BB A,
Options Loss Compt Comp2 Comp3 daaNieley winds dhe Mink, veheche a ated
Vehicie , fargmied te a: ihe Vetere Content
Body Side Moidings
Glaatooat Paint # x #
List Price $25 3 2 906 $3,280
Adjustments:
ifaheshlenign Tues +O ark
Options +537
Aileage 43h 7 § 34% «§ (96
Condition «$586 «$336 ~ % 886
f
4 Copyright 20 1COC lntennanon gorwces ing At Regie Reserved Page 2 af 16

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 63 of 135
COGCBEONE MARKET VALUATION REPORT

 

@. COMPARABLE VEHICLES

te
BSW ADDITIONAL COMPARABLE VEHICLES

 

Source

comp 4

Sdurce: Dealer Ad

Prestige Econdmy Cars, In
Durharn, NG.

1919) 220-1966

129 Miles From Wilmingian,
Nc

Comp 5

Sourcr. Autotrader

Teac Mitsubish:

Grahast NO

(938) 252.4875

449 Miles From Wilmingian,
NC

Vehicle Price
2002 Honds Accord Sedan $.3,400
&x Manual 4 2.31 Gasoline tList}
Poin-ti

Odometer 173,821

Siock # 051982

Updated Dale: 07/22/2017

2002. Honda Accord Sedan § 3,994
Ex Automatic Ulev 42:31 ttast}

Gasoline Pam-fi

Odemeler 220.594

VIN: THOCGBEBBIATT 2685
Stock # 172655

Updaied Date’ 06/19/2017

© Copyright 2018 CCC information Services Ing. All Rights Reserved

Adjusted
Comparable
Value.

§ 2,455

$34i6

 

Owner: Meiver, Alicia
Claim: 0589614430101028-01

Additional Somparabla: Vehicles ao
in summary format, bul-are adjusted the
same as those on the previous page.

Comparable vehicies used in the

detannination of the Bose Vahidia Voki

gre not inlendad to be replacement
vehicles Sut-ore reflective of the markal.
value, and may ae longer be available
for sale

List Price is His sticker price af an
inssected daaiar yebicle and the
adveriiged price tor ihe advertised
voriole

Gistance ts based upon w sieaight firs
betenan lose ded comonrabie vehicie
ldsaliaas

Page iNoht{6

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 64 of 135
COOCSONE. MARKET VALUATION REPORT

Ee VALUATION NOTES

This Market Vaivetion Report has been prepared exclusively for use sy GEICO, and ae
other person of entity.5 entitled fo.or should rely upori this Market Valuation Report and/or

any of is cantenis, CCC is ene source of vehicle valuations, and there-are other valwation

scurcas avadable

@ Copyright 2016 CCG information Services inc. Al Righis Reserved

Owner Mciver, Alicia
Claim: 05896 14430101029-01

Reguiatlons concerning vehinie value
include. Nork Carding Administrative
Code Sachon 1145 0418

Page tof 16-

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 65 of 135
COGORBONE MARKET VALUATION REPORT — | Git ossos:seaosot020.01
SUPPLEMENTAL INFORMATION

GP CARRIER INFORMATION
Prepared{or: GEICO
Web: Get back of tha. road fast!
GEICO alfers an daay-te-use service designed so hele you save time and money

Simply visit wea. geice com/replaceyourcer idday or cad’
(B77}-638-4375 lo gat stated!

&, VEHICLE HISTORY INFORMATION

ViNguard®. _. a —_
ViNguard® Message: ViNguard has decpded this VIN without any errors

 

Collision History lnformation:
COLLISION INCIDENT REPORTED BY GEICO ON O57 ht2
Claim #, 0289774970101029-01 in MATTHEWS, NC
Repait Esiewie 589.09 Miles. 162451
Damage Location RIGHT FRONT PILLAR (RIGHT SIDE}
RIGHT QUARTER POST (RIGHT SIDE}
COLLISION INCIDENT REPORTED BY USAA ON 08/03/2006
Glaim #; 015600 164000000008007 in JACKSONVILLE, NC
Repair Estimate: 1913.84 Mites: 071128,
Damage Location: REAR
UNKNOWN
COLLISION INCIDENT REPORTED BY CSAA INSURANCE GROUP ON (4/18/2004
Glaimth 00732513765000200101 in NORTH ARLINGTON, Ny
Renair Estimate: 407 25 Miles: SO0000
Darnage Location: REAR
UNKNOWN

Copyright 2016 CCC information Services ing. Ail Rights Reservad.. Page 12 of 18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 66 of 135
CLs © MARKET VALUATION REPORT

“gi, EXPERIAN® AUTOCHECKS VEHICLE HISTORY REPORT

 

 

TITLE CHECK

Abandoned
Oamaged

Pye Gamage
Grey Market
Hall Gamage
insurance Lose
Junk

Flebuilt
Salvage

EVENT CHECK

NHTSA Crash Test Vehicle
Frare Gamage

Major Dariaga Incident
Manufactuer Buybacks Lemon
Odometer Prablany

Recycled

Water Damage

Salvage Agction

VEHICLE INFORMATION
Accident
Corracted Nite
Driver Educalion
Fite Qamage incigent
Lease ,
Laan
Livery Use
Government Use
Police Usa
Figei
Rental
teal and/or Rental
Repossessed
Tami use
Thett
Fisal andior Lease
Emissions Safety inspection
Ouplicate Tike

RESULTS FOUND

No Abandoned Recard Found
No Damaged Reenrd Fourd
Nie Pare Damage Record Found
No threy Slarket Recor Pound

' Se Ma Damage Recent Found

ho insurance Loss Record Paund
Hin Junk Record Found
fio Retail Recon Favnd

‘Noe Savage Racard Found
RESULTS FOUND

Ng SRT Sa Crash Teast -stices Recor Poured

‘ig Pracce Damage Bente Poste

Mo ‘ajar Qatiage Incinent Record Faurd
he Macadaciatear Suybark Leman Banard Poyead

Mo Stameter Peatiem Record Found
fio Racyaud Record Found

Ne Water Damage Rechrd Found

te Sanage Aucton Record Fusnd

. RESULTS FOUND

Setident Record Found

Ho Corected Title Recerd Found

fo Dryer Education Recerd Found
No Fire Damage Incident Record Found
No Lease Record Found

No Lien Retord Founa

No Livery Use Record Found

No Governmeni Use Record Found
No Potica Use Record Found

No Fieet Record Found

No Rental Record Found

No Fieet andor Renial Racor Found
No Repossessed Record Found

No Taw: use Record Fouad

The Racord Foursd

ho Fleet and/or Lease Retard Fount

fig Envssions Safety Inspection Record Found

tio Dupheate Tillis Record Found

& Copyright AG CCE latasnatiog Seruces ine All Rights Reserved

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

Oumniet: Meiver, Allcia
Clalm: 0589614430 10162941

2 DFR yi ce adh dea digas Bets atten
ty Eageria pngatdiag et 2062 Monds
Bangor Gedac (MAU GSERI ARAGON
Tet fase ee pared fox whuosane iit
pUOSs es BMA ate bay
a idee: Maria 4. doe out ada the
Seilideie ha Bop ae nik geo Hs
ogee wi feel ds
LEGERS

“hans % yore BS oueceat
= Bad Ss oh we

Ber gegle o * goied

THLE CHESK

Pa gh Bee Roa Re Net ge UR aa

  

SEE a geri Her gremeag athens
Beste sce, HS gill sty Qube wigot

CCR ae ACEI. Jeet atts Shes

eee

PENT CHEDR

Sedo en 8 tonal Bae Bites, Gove ated
Sian tie Landaa Pade ts Ua kc ae
Safa a epochs peyton: Prager
PERM AE RS at haeRS tet eS

tat daa? theft or other egrhenia
SE

VENI LE INFORMATION

Faia race hago kidd adhe nating:
wi the, din de Thame Zen iy eal deem ie
rhage bewtor, fee Hen Sean wae he

OROMETER CHBK.

Augie Paks ee te thts Keys yea
abu be ode ator at ednesete 168i

oa Pash abs wots RE Raabe tet &
deitaeeyne mts ca ween ei eke DA
sbeanchang few teceneia Usaha ee
radutthphed Geka ie PE ADM gt hy
Hiatal eae OY ber adeacakee graph
abt Sega E amas GE ferigeerareg oy foeleaetabsiee
wage BER gba: eg aR cht

Page 13 of 15

Page 67 of 135
COOBONE MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

 

5 FULL HISTORY REPORT RUN DATE: 08/08/2017

 

Bafow are the fsiorical avents fér this vahicle listed in chronological order.

EVENT
DATE

oar 12002
openranog

QafeRi2008
O2/28/2004
Odst aedoe

1148/2004
Tis Fi2odd

01/26/2003
OB/OaI2005
12372005
1172372006
{270772008
TAA SI2008

09H 6007

08/29/2007

os g200F

osere20dd
O8/16/2008:

os/har2boa

OFHO2008.

Os/TS/2040

oenargia

RESULTS.
FOUND

NY
Nd

NA
BILLSIOE, NY

HALLEQE, NJ
BROOKLYN. NY¥

NY

NY:
JACKSONMLLE,
Ne
JAOKSONVILEE,
NG

KINSTON, NG
JACKSONVILLE,
NC

LELAND, NC
WILMINGTON, NC

LELAND, NC
LELAND, NC

LELAND, NG
LELAND, NC
LELAND, NC
LELAND, NC

MATHEWS, NG

9

AaTS

54507

WaF29

79670

78666

‘95845

WAD168

(30318.

OOOMETER DATA.
READING

SOURCE

Motor Vehicle Dept,
Motor Vehicle. Dept.

Motor Vahicie Dapt
Matar Vehicle Depr,
State Agency

Motor Verde Dept
Maier Vehicle Dent

Mator Vehicle Dent
Motor Vahicle Dept
Motor Vaticle Dept.

Moir Vehicie. Deol,
indepondent Ensign

Souree
Motor Vehiela Dept,

Motor Vehicia Dent.

ladegendent Emission
Source

Motor Vehicle Dept.
Motor Vaticie Dap).

independent Emission.

Source
Motor Velicle Dept.

independant Emigsiay
Source
Motor Vehicie Depl.

Independent Enilssion
Source

4 Copyright 2048 CCC Information Sandces Inc: All Rights Reserved.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 68 of 135

EVENT

DETAIL.

TITLE {Ledse Reported):
REGISTRATION EVENT?
RENEWAL
REGISTRATION EVENT?
RENEWAL
REGISTRATION EVENTS
RENEWAL

REAR IMPACT WITH
ANOTHER VEHICLE
TITLE

REGISTRATION EVENT
RENEWAL

TITLE (Ulen Reported)
THEET

TITLE (Lien Reparied).

REGISTRATION EVENT?
RENEWAL

PASSED EMISSION
INSPECTION
REGISTRATION EVENT?
RENEWAL
REGISTRATION EVENT!
RENEWAL

PASSED EMISSION
INSPECTION.

TITLE {Lian Reported)
REGISTRATION EVENTS

RENEWAL

PASSED EMISSION
INSPECTION
REGISTRATION EVENTS
RENEWAL

PASSED EMISSION
INSPECTION
REGISTRATION EVENTS
RENEWAL

PASSED EMISSION.
INSPECTION:

Owrrer; Maiver, Alicia
Clair: 0589814490101029-04
COOHONE MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

Owner Meiver, Alicia
Glaim: 0589614490101029-01

EVENT RESULTS ODOMETER DATA EVENT
DATE FOUND REAGING SOURCE DETAIL
Ostet MATTHEWS NG ‘Motor Vehicle Dept REGISTRATION EVENT?
RENEWAL,
O6/20/2017 MATTHEWS, NC. 147091 independent Esussion PASSED EMISSION
Beuree INSPFOTION
SEAS20Y MATTHEWS NC 498529 fadkinendent Emisson PASSED EMISSION
Source INSPECTION
O6N82012 MATTHEWS, NC Motor Vehitle Dept. REGISTRATION EVENT)
RENEWAL
O8/80/2012 CASTLE HAYNE, 186582 — Independest Emiszian PASSED EMISSION
fC Source INSPECTION
Bovey? WL MINGTON, Nt. Motor Vehicle Dept. REG:STRATION EVENT?
RENEWAL
Odt4U1S WILMINGTON, NU Motor Vente ept TIlLe iLied Repaned)
SPOGlG14 WILMINGTON NC Motor Vericle Dept REGISTRATION EVENT?
- RENEWAL
OGeH20 iS ARUMINGTON, WiC Mati Varina Dept REGISTRATION EVENT:
RENEWAL
OBGOTS WILMINGTON, NC Nota Yemdia Dept REGISTRATION EVENTS
RENEWAL
GWGWETHE HAMPSTEAD NO Motor Vatucie Gent REGISTRATION EVENT/
RENEWAL

AUTOCHESK TERMS AND CONDITIONS,

Exnarisy 9 Soneris ang gompdad fram midtinie scurcen ita nat aivays anasbis for Experinn in obtain somolota discrapaney itanmayen ge all veligivg, liteelot, the ancy
ie otha ove bande, odometer madegs or aecapannies inat apaly wa velunie inal are. cat eallacied we inal yeblsie’s Ragan Exped: seargnes cam teem acditianal agurges.
where poselve, bd sil diecapancies may not po collared on tia Raped,

Thus Rapons at cased dbiiematind supsland io Eanerian by exteorel sources behaved ie be roliaple, SuT NO REGRONSIGILITY 8 ASSUMED BY EXPERIAN. OR

LTS AGENTS POR EARORS INACCURACIES G2 OMISSIONS THE REPORTS ARE PROVIDED STRICTLY ON AN “AS 1S WHERE IS“GASIS, AND EXPERIAN
FURTHER GXPRESSLY DSO ARMY AL. WARRANTIES, SXPHESS OR IMPLIED INCLUDING AGY IMPLIED WARRANTIRS OF MEROHANTARILITY OR FITNESS FOR
A PARTICULAR. PURPOSE REGARDING THIS REPORT

YOU AGREE TOINDEMNEY EXPERIAN FOR ANY CLAIMS. OF LOSSES INACUDING COSTS, EXPENSES AND ATTORNEYS FEES INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OF UNAUTHORIZED USE OF AUTOCHEEK VEHICLE HISTORY REPORTS

Exparas nhail rod. be lable or any delay or falas to provetie an accuraie mapon -fand > ing exact wisn sugn ceiny ar faieen ig caused by events beyond ha rsasanable
contra af Expenas, aad, veto imitation “acts of Gea", lesartien, of public enannds, labor disnuies, equine meataneions, itataial ar compient shortages,
supaler falas, ambarous, tatesing. arts of tptal, slvle.or sabenal-goveninent, or sublicigocnios uflly ar commusieadan laiiuaes or detwys, lite, dahauaies, led,
OOM aHES, Mobs Beek Shag.

Thewe wrens andthe relationship Sohvenn you and Bxocnan shall fe Governed by But laws of the Slate of ites (USA} withoul. rdgard ts iy gbelilt of law ginelnns, You and
Experian ogres io nubsiit is Ad pecsonal anct exclogive jurlgdinkir af the noveds ocated wilhin the county of Cook, fsa

@ Copyright 218 COG avonnation Servicas ine All Rights Reserved. Page 16 of 18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 69 of 135
CCOBMONE MARKET VALUATION REPORT — | Gitwosssoreaototozs.o1 -
SUPPLEMENTAL INFORMATION

at The National Highway Traffic Safety

ack NHTSA VEHICLE RECALL Adrrimstration has issued 1-salety related
, recall notices thal may apply to ihe above
- valued vehicle

NHTSA Campaign ID 2 1svaz0000
Mig's Report Date: MAY 28, 2015
Component: AIR BAGS

Potential Number Of Units Affectad : 6,281,043

Summary i Honda (American Honda Malor Ca.) is fenailing certain model year
2801-2007 Accord, 2001-2005 Civic, 2004-2004 Honda Civic GX, 2805-2008 Honda

Civie Hybrid, 2002-2006 CR-V, 2003-2011 Element, 2002-2004 Odyssey, 2003-2608
Pilot, 2008 Riggeliae 2004 Acura 3.20... 2004-2008 Acura MOX, and-2002-2003 Acura
3.2TL. vebiclés. The alfacted vabicles are equipped with a dual-stage driver frontal air bag
ihat ray be suscesiiois to moisture intrusion and other factors, inctuding nranuleeluring
variaollty that, over time, could cause the inffater to rapture

Consequence : in ihe event of a seash necessitating degioyment af the drivers fromal air
oug, ihe mfater could supliee with motal fragimeriis siriong ihe drveror other agcupanis
resulting i sifious topury or daalh

Remedy = Honda will nobly awners,.aou' dealers will yopiace the dever frontal ait pag
inflgion. dese of cnarge. The recall bagan an July 1, 2015 Owners mey contact Honda:
auslanier sepvite at 1-BS8-294-2136, Owners may contact Acura customer service at
4-800-382-2238, select option 4. Nole: Vehicles hut have had ther driver irontal ait bag
tuptaced previously as part ala recall ramedy oror to Seplember 12, 2074 need lo have
their air bag replaced under this recall as well. Vehicles thal, dn or alter Septamber 42,
2014, caceived 3 remedy for 4 prior driver frontal aix bag inflator recall already teveied an
inflator of a diferent design, and therafore are not included in this recall and do nai require
additional servicing. Nolte: This recall fully supersedes recalls OBV-593, OSV-259, 10-041,
14-280, 14-397 and 15-153,

Notes : Owcers may aiso gontact ihe National Highway Trattic Safety Admirisiratiin
Vehicle Safety Hailing at 1-886-327-4296 (TTY 1-800-424-0153), or gata

wena Safercar cov,

Copyright 2018 CCC Information Services ing. All Rights Reserved Page 16-oF 18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 70 of 135
Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 71 of 135
 

GEICO. Government Employees Insurance Company

qeice.cam.

 

Attn: Salvage Deparment. PO BON £3528

EXHIBIT
Macou. GA 31208-3528 ,

   

8/9/2017

Ms. Alicia Meiver

Dear Ms. Meiver,

The enclosed “Total Loss Settlement Explanation’ is a breakdown of your vehicie's
settlement. For your convenience, the Market Valuation is available on GEICO.com. The Net
Settlement Amount is the Base Value of your vehicle, plus any applicable fees ard
adjusiments. If you have any questions, please contact me at 910-547-2483, You can aiso
access your claim information at GEICO.com,

Sincerely,

Eric Thomas
910-547-2483

Enck SHCLIO

ECoa7T (12720145

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 72 of 135
TOTAL LOSS SETTLEMENT EXPLANATION

Date August 9, 2017

Accident Date July 14,2017

Claim Number 05696 1443-0101-029

Company. Government Employees insurance Company

Vehicle 2002 HONDA Accord Sedan EX Automatic ULEV wiLeather
VIN THGCGSH6832A050608

Dear, Alicia Mciver,

This is a Grief explanation of your claim settlement:

Base Value $2,456.00
Condition Adjustment $97 .00-
Pre Tax Adjustment $0.00
Tax $76.59
Total Value . . $2,629.59
State and Local Reguistory Fees $0.00.
Post Tax Adjustment 3-76.59
Less Deductible $250 00.
Less Percent Negligent 0% 80.00.
Less Retention Amount $465.98
Net Settlement Amount $1,837.02
Towing Charges. $0.00
Storage Chatges $0.00

State faw requires that owners of total loss ar salvage motof vehicles apply for a salvage certificate within 10

days. after a total loss-setilament.

Does Apply Does Not Apply
Q =.

*

Any state sales tax due the owner thraugh replacement of the vehicle will be considered when notice is given
and purchase invoice presented.

Does Appt Dogs Not Appl
ss Apply gs Not Apply
Adjuster Eric Thomas Telephone No, 910-547-2483

Customer's Signature

 

OL-30-(10-43)}

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 73 of 135
Looking for a no-hassle pricing on New or Used Car?
The GEICO Car Buying Service is here to help. a

 

 

  

 

a ERNE LUUMCCESES ECan UCR CRUG RSOR Same Reece Cre)

We'll get you back on the road fast!

The GEICO Car Buying Service provides:

*  TreeCark Certified Dealers dedicated to providing a no-hassle car buying expenence
« What others paid for new vebicle in vour area so you don't overpay.

A way to easily view and compare thousands of new and used vehicles onliae
* TrueCar® representatives available to help vou through the entire process

A service you can trust when you need it most

| — Visit us today at www.geico.cont/replacemycar

or call 877-638-4126

 

Your actual savings may vary based on muttigia factors inchiding the vehicle you select, eqion, dealer, and applicable manufacturer incentives,
This. no obfigation proqrani & admiinisterad by TrueCar, Inc,

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 74 of 135
|ATIO

 

   

2°) CLAIM INFORMATION

 

 

Ouerieg Piarce, Natasha
ctr
ee

Less Vahicle 1399 Honda Accord Saran LX
Aqtomalic

Loss Incident Dale Saye

Claim Reported WeHIO18

INSURANCE INFORMATION

Report Reference Number 89428020

qian References GLE AS FOYE Bally

Adpeater Searan Jonaities

Oderieter ' 276,778

Last Updated =~ POTS 17 ee AM

VALUATION SUMMARY

Base Vehicis Value § 1,442.00

Condition Adjustment ~§ 209.00

Adjusted Vahicle Value $ 1,233.00

Vehicular Tax {3%) + & 36.99

Tax reflacts applicatile state, country and municipal

taxes,

Total $ 1,269.99

The lotal may not represent the lolal of the seitiement as other factors (e.g. license and
leesi may need to be taken into aceaunt.

 Conynghe 2016 COC infarmation Services inc. All Righls Reserved

Prepared tar GEICO

The £020 ONE® Market Vatuation
fapayt weBents (00) todos etic
Sarvicas ic “s ogres a tc, Bat edi
od fhe toss wotnthe booed ott tienda
nenaitad i CO By OPA

1055 vahucle bik 47a gtasler da
suena codeger at HEE GEN)

Eve ie Tedteeae Fee an abe
pantiadtiogy dias beet th the Guat
Pike

Ths & Redeuiineed by adpusheay the
fais Veale Videer 6 ageiait fe cthe
at iat vométegn of thet ies sahicha ape
Cote olne sigatend aiitbales dany
aHED 4% ralabshnds And alet latter:
afininent

 

Volughon Methodniogy a

Vehicle infornetions a
Vabicie Candide *
Comprrable valucies }
Veduaboss Niles &
Supplumantal intocrwtead W
Page tots

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 75 of 135
COORONE MARKET VALUATION REPORT | Gain osrscesoeotorosa.0

VALUATION METHODOLOGY

How was the valuation determined?

see AVA ARE NRUARE gE EAGER RR ce ceng ON pAceUagena ene Deon SoSoe ea cmneTRA AP CPSP USA AEN

CLAIM INSPECTION
GEICO has provided COC-with the zip code whare tha loss vehicle is garaged, loss vehicle VIN,
mileage, equipment, ay well ag logs vehicle condition, which is used to amsigt in determining the value
of the loss vahicie.

 

DATABASE REVIEW

COC maintains an extensive dalabase of veivrlus ibet qurrently are
or recently were avaliable for sale in the U5. This database naudes
vahictas inal CCC enployace have physically inspected, as wolf as
vehivies advertised for sale by dealerships or private parties AH of -
these sources are updaled reguiariy.

 

 

Se eth ee Pe vn Yon usa oe
SAM eg SA Wy dye ok SE Ge

When a valuation is creaiad the database ig searched and
comparagie vehicles in the draa ate selanted. The 2p code
whare the toss vehicle is garaged determines the starting point |
for the search, Comparable vehicles are similar in the loss.
vehicie based ort relevant factors,

  
 

a wate i ee eee] cM Lene reat oe ee. iehiastet a tcengit och Aha ee weenie moan Reo DRC

Adjustments te the priea of the selected comparabla vehicles ara mada to reflect
diffarences in vehicis atidbuias, including mileage and options. Dallar adjustments ara
based upon markel madarch,
Finally, the Base Vahicle Value is ihe weightad average of ihe adjusted valuas of the
coriparable vehicles based an the. Jollowing factors:

» Source of the data (such as inspetied versus advertised).

» Similarity (such as equipment, mileage, and yaar)

» Prowimity to the loss vohicid'’s. primary garage location

* Reoeney of information

 

& Copyright 20468 SCC information Services ine All Rights Reserved Page 2 of 76

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 76 of 135
COS ONE MARKET VALUATION REPORT

 

VEHICLE INFORMATION

 

 

VEHICLE DETAILS
Location GREENSBORO, NC 27415
VIN: {HOCGSE4 1 XAT4 1424
Yaat 1999
Make Honda
Meozsi Accord Sadan,
Trt Lx
Badly Style Automatic
Body Tyae Sedan
Engine - .
Cylingers 4
Digplacament 2.3L
Fuel Type | Gasoline
Caroureton POM-Fi
Teansrnssign Avtomaus Transrissign Qyatdeva.
Curt. Weight 2067 ing
VEHICLE ALLOWANCES
Odometer 20,779 ~ 786

VEHICLE HISTORY SUMMARY
fyperian AutaGheck Tite Chack

insurance Services 8 Records Feund
Organzation/ National
insuradte Crime Suesau

@ Copyright £018 CGC information Seevives Inc All Rights Reserved

es

Owner Pierce, Natasha

Claim: 0474683040107049-01

Vohiclas sald in ihe United Stalas
fire Yequired io hava a menufaciurer
Suciqnad Vehicle identification
Nuraber(Vin} This number pravidas
nartain nosadications of ihe vehicila

Pladde ceview the information ie the
Vehinie idormation Secon to conim
ihe eaported millenge and to verify that
the Iyfannation accurately reflects ihe
dptions additiaaal equipment or ather
aspects of the nse vehicle that tay
impact the valve

Allowances ase fyctors influencing

fhe vale of the less vehicle whee.
euvipared tog typical veticle. The
veal vahielo oo vehide-of the same
year, make and model as the toss
vahice, inchiding average mileage,
aed all standard and prédonmnant
squioment, These aliowanods ate
displayed for Hlustrative purposes only

The Boxe Vehicle Value is caleulated
from ihe comparntia vehicles wilh:
adjusimenis ta rllect the joss vehicle
corifiggraiian

Page 3.of 15

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 77 of 135
COO ONE MARKET VALUATION REPORT

 

VERICLE INFORMATION

VEHICLE EQUIPMENT

Odometer 276,770.

Transmission Automatic Transmissfon
Overdrive
Driver Convenianss Power Windows
Power Locks
Power Mirrors
Power Trunk/Gate Release
Cruise Control
ialermifiant Wipers
TIA Wheel
Consdle/Siomage
Aur Conditioning
Rear Dateager
Radia AM Radio
Fi Radio
Sterea
Search/Seek

instrument Panal

Cassette
Safety Air Bag iDeiver Only)
Passangar Ait Bag
Paint Clearcoai Palit
Front End Fowar Steering
Power Brakes
Giass And Mirrars Bual Mirrors
Seats Cloth Seats
Guckel Seats
Reclining/Lounge Seats
Decor Body Side Moldings
Wheets 4isheel Disc Brakes

Wheel Covers

© Capynghl 2046 OCG infomnalion Services ing All Rights Reserved

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

[ Owner: Pierce, Nakasha

Claim: 0474663040107048-01

To the felt the equipment af the loss
wehicle that OLLCO: pmaded to DCC

Rhetebaerel Piek gayemgetiedhh et

ats Sandee] as thes Siete: tet tggs athe oF
the vebirie a1 hme of practere
Additional Laumpomel inal 6 nal,

Standard but wan pated 1G Be ee Maw
fase varhchey

Page 4 of 16

Page 78 of 135
COOMONE MARKET VALUATION REPORT

 

¢ VEHICLE CONDITION

 

COMPONENT CONDITION
Condition.

Mechanical = AVERAGE
PRIVATE

Tires DEALER
RETAIL

Point ROUGH

inspection Notes/Guidelines

Notes: BELTS AND HOSES FinM, £0
ENGINE BAY SOILED

Guideline:

‘Transmission: Fluid sighlly dissalored.

A few areas of seepage.

Engine: Few sniali leaks. Belts and

hoses finn, show minimal wear.

Significant dint ard grease angirie

compariinent,

Notes: Rassanger Tires: RE-BTRZ, $14
LOAVIS, RRS: LRG. 4% of Tread

Weard ¥2 Gondiban Rating-Deater

Retail

Suidaiina:

Rear Tires: 69% in 80% of new

txamote:. Tyomal new oor tres are:

11/32, lass measures af. 8/2 = 73%

(87914.

Front Tires: 68% io 80% af new

‘Example: Tyorcal new car ives ace

74/32, loss measures af G2 = 73%
(8H 1)

Notes: CLEAR COAT CHIPPING + § 66
HOOD, CLEAR COAT CHIPPING LEFT

FENDER, CLEAR COAT CHIPPING

LF DOOR, CHIPPING CLEAR LR

OGOR, CHIPPING CLEAR LEFT

OTR, CHIPPING CLEAR REAR.

BUMPER, CHIPPING CLEAR DECK

GID, CHIPPING CLEAR RT QTR,

CHIPPING CLEAR RR DOOR, -
CHIPPING CLEAR FR DOOR,
CHIPPING CLEAR RT FENDER,

- Guidatine:

Numerous large deep chips and/or

geratehes, Heavy peeling. flaking,

fading andior tiismatchad panels,
Sigaificant fading.

® Copyright 2056 COC Information Services ing Ail Righls Reserved

Value impact.

Owner: Pierce, Natasha
Clair: 0474669040107049-04

GEICCG uses aunditinn mepachor
guidelines te dejernine the condilien

of key ooriponertzaf ihe lone vehicle
pnd: 1 the ines The qubtelines dessribe
physical characieriaties for these fay
sompananix, for ihe condition eeleried:
Sasad uporage lispealion Nes
reflec] observations fom ihe appruser
regarting the Ines watucla's sendin

COG makes dollar adhaginanis:thar

. reflect ihe impact ihe ceperted condilian

nas on ihe yalue of ibe fase vohigle ax
aompared kr Avaniga Phivate cordilior
‘Thean dollar adjustments are fased
Udi) BHen ees. wilh dhalocshipg notes
ihe United Sintas

Page 5 af 18.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 79 of 135
COOBONE MARKET VALUATION REPORT

 

B VEHICLE CONDITION

COMPONENT CONDITION

 

Body

Sixes

Seats.

Carpets

Dashdaard

Condition
ROUGH

DEALER
RETAIL

AVERAGE
PRIVATE

AVERAGE
PRIVATE

ROUGH

Inspection Notes/Guidellnes

Notes: SCRATCHES REAR BUMPER,
SCRATCHES FT BUMPER, CINGS
FR DOOR, SCRATCHES LEFT QTR,

' SCRATCHES RT OTR, SURFACE

RUST FR OGOR

Guideline:

Sheet Metal: Numerous dents and
dings. Areas of rust with holes,
Misuligned or missing oanels

Trim: Components broken areiar
missing. Numerous dents and digs,
Misalignad components,

Notes: LIGHT SURFACE. SCRATCHES
Guideline:
Ligh! surface scratches and/or pitting.

Notes: FADED DRIVER SEAT, FADED
PASSENGER SEAT, PADED REAR
SEATS

Guideline:

Ligttly soled, faded and/or discolored,
Few small tears, holes and/or Sum
ittarks. No significant bare spots,

Notes: WEAR AT PEDALS, SOILED
DRIVER SIDE, SOILED PASSENGER
SIDE, SOILED REAR PASSENGER
Guideline:

Lightly soiled ancior stained: Few small
tears, hieles and/or burn rharks, No.
Significant bare spots.

Notes: BROKEN OVERHEAD
CONSOLE, HEAVY WEAR CENTER
CONSOLE, WORN STEERING WHEEL
CONTROLS, WEAR DRIVER DOOR
TRIM, WEAR PASSENGER DOOR
TRIM.

Guideline:

Numerous large scraichas andor
gouges, Companants braken, crapked:
andar missing. Heavy waar.

& Copyright 2018 COC infennallon Services Inc All Rights Reserved.

Value impact

~ 8.183

S22

$6

$0

+$28

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

Owner Pierce, Natasha
Claim: 6474663040107049-04

Page & of 16,

Page 80 of 135
COCMIONE MARKET VALUATION REPORT _ | Sumer Bewce Natasha

Claint: 0474663040107049-01

 

VEHICLE CONDITION

 

COMPONENT CONDITION
Coriditicn inspaction Notes/Guidelines Value impact
Headliner = AVERAGE Notes: SOILED DRIVER SIDE FT, $9
PRIVATE Guideline:
Faw small hotas and/or burn marks.
Lighty seufferd,

 

© Copyright 2018 CCC Infurmation Services Ine All Righte Reserved Page Pet is

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 81 of 135
CLE i BY

 

Odometer

Automatlé Transmission
5 Speed Transmission
Overdrive

Power Windows
Powar Locks

Power Mitrars

Powar Trunk/Gale Retease
Cruise Cantrat
intermitient Wipers
Fit Voheat
ConsolaSiofage

Ale Conditioning

Rear Defogger

AM Radio

FM Radio

Sterac

SearchiSeek
Cassetie

Drivers Side Alr Sag
Passenyear Alt Bag
Ciesrcoat Paint
Power Steering
Powe? Brakes

Dual Mirrars

Cloth Seats

Suckel Seats
Reciining/Lounge Seats
Body Side Moldings
4-vheel Bise Brakes
Wheel Covers

List Price

Adjustments:
Aska Mey T rite
Mileage
Conditient

 

Loss Comp4 Cerip 2
Vehicle
270,770 279.406 480 065
¥
¥ K
x x
¥
¥
$'2,500 $1,600
8X75. SATs
+ %§ 26 «$852
-§ 282 ~$ 382.

© Copynght 2616 COC Infarmation Services tne All Rights Reserved

Owner: Pierce, Natasha

} Clair: 0474662040107049-01

Updated Date 0600/20 18
2608 Honde Accord Sadan Lx:
Automatic £2.31 Gasoline Ported
VIN UNKNCYN
Dealership Pracarsanting ron
Feleph one (804) 8237 f
Source Degin Ad
Dlatance from Greensbors, NC
125 Miles. Chet EC

Liiaind Oude (Pa 21d
4999 Handa Accord Coupe Lx Manual
42H Gasoline Port
VIR TROD RAD TSB
Osatership Salons Auto Sab LA
Telephone (019) 440 8
Sources Deir At
Oistence trom Greenthore. HE
45 Mides Duta Ni,

Comparable vehicles ucéd Wi the
Higtortnaten gt the Gase Vetuche Valse
ate not milemied ip be toplacesient
yolucies bul are ceiecion: of the market
value, and mey nodonger De availahle
ior sale

List Price a the sucker pace of an
inspected deake yohiain gad tie
advertised pace fy (he atvndead
vertechy

Oistanss i based upon a sional dae
belwoan joss and cunparable veincie
fecal

‘The Condiben Adjustment sels that
tcmnpacsite witicie to Avgrage Private
condi, whch ine less wenicie 16 also
soinpared tp qi the Veiicle Condition
Saher

Paye 8 alts

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 82 of 135
Owner, Pierce, Natasha

COGRIONE. MARKET VALUATION REPORT | Gamcocrasssocororo9.0

VALUATION NOTES

This Market Valuation Report-has. been prepared exclusively for use by GEICO, and ho: Regulations ponceming uabicle value
other parson of entity is entitled to or shauid rely upen this Market Valuation Report andier Jnclide Nenh Carolina Administrative
any ofits conienis. COG is one source of vehicle valtiations, and there ate other valuation Cada Section (4-04.0418
sources available. :
Paget af 15

@ Copyright 2018 CCC infoonation Services inc. Alt Rights Reseed

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 83 of 135
COGMONE MARKET VALUATION REPORT
SUPPLEMENTAL INFORMATION

oP CARRIER INFORMATION

Prepared far: GEICO.

Web; Sel back onthe road fast!

GEICO offers an easy-lo-lise sernen designed Iq help you save tima.and money
Sitply visit www.geles.com/replaseyourcar today or call

{877)-638-4119 to-go? started!

 

2 VEHICLE HISTORY INFORMATION

i a ;
ViNguard® Message. ViNguard lias decoded this VIN without any errors:

® Copyright 2016 COC information Services inc: Al Rights Reserved

Owner: Pierce, Natasha
Claim: 0474663040107049-04

Page 10 of 18.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 84 of 135
COORIONE MARKET VALUATION REPORT
SUPPLEMENTAL INFORMATION

  

ISO Vehicle History;
Number of times reported to ISO:
[80's file number:
Loss dats,
Chany fat

Point ofinpact
Milgage:

ISO notifiae.
Luss date
Prone

Gisimn cat
Misage

$0 savfed
Loss date
Prone,

Claine cat.

Point of impact
Mileage.

iSQ nalliied:
Loss dais:
Phore:

Glaim ref:

Loss. dale.
Phone

Claim raf

Loss date:
Phane

Claim zal,

Luss date
Phone

Stain ref

Loss dats:
Ciaim ref

PQVEHICLE HISTORY INFORMATION

8

Ho276 191509

OS 42076
HYT?R4002

Right Front
g2gekea
GSN7/20168

OHM NAB
HaGHOoGagD.
H¥T?NS 1002
AGOGO

Osi ria

Oat yReOte
HQgngoaede
HAPABSIOAN OTT
Right Front
gogages

erani20 1B
GIGS
a005828 174

O47 48630e01 G7 088
MAW
goo7TssG1o4
HYT?941002
penria01s
BOOSR28 14
Hs7AGeaHCio7 034
O5H 321G
Bdosa2ett4
O474683040207023
432092012.
Satsang?

© Copyright 2016.CGG inlosmalion Senices ing. All Righis Rasdevad

Case 1:20-cv-00839 Document i1-1 Filed 09/11/20

Owne Pierce, Natasha

Claim: 0474663040107049-01

Page 11 of 19

Page 85 of 135
 

 

Ps EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT

 

TITLE CHECK

Abandoned
Damager

Fire QDamage
Gey Market
Hail Damage
insurance Lass
dunk

Pepult
Salvage

EVENT CHECK

NHTSA Crash Test Vahicls
Frame Gamage
sajot Damage incident
Manufacturer Buyback#Lemon
Odometer Problem

Recycled

Water Damage

Setvage Auction

VEHICLE INFORMATION
Accident

Corrected Tite

Driver Education

Fire Damage incident
Lease

Lien

Livery Use

Government Use

Police Use

Fieet

Rental

Fleat and/or Rental
Repossessed

Taxi use

Theat

Fleat and/or Lease
Emissions Safaty Inspection:
Ruplicaie Title

RESULTS FOUND

No Abandoned Racam Found
No Damaged Racord Found
bio Tire Garage Record Foynd
No Grey Market Record Found
No Hall Qarnage Record Faund
insurance Loss Recon Found
No Junk Record Found.

Rabislt Récotd Found

Salvage Record Found

RESULTS FOUND

Noa NHTSA Grash Test Velveia Record Found

No Frame Damage Record Found

No Major Damage Incident Record Found
No Manufacturer Buyback‘Lemon Record Found

No Odomeles Protiem Recard Found
No Racycied Reached Found

No Water Damage Record Found

No Salvage Auchon Record Found

RESULTS FOUND

Actident Record Found
tia Corrected Tile Record Found
No Driver Eaueation Record Found

fie Fire Gamage incident Record Found

Laase Record Faun

Ho Licn Record Found

No Livery Use Record Found

No Govamment Use Rdcerd Poured
No Police Use Record Found

No Fleet Record Found

No Rental Racord Fatind

No Fleet andfor Rental Record Found
ho Repossessed Record Found
Mo Tax use Racor Faund

No Theff Recerd Found

Fieel and/or Lease Record Found

Ho Ernissions Safety Inspection Record Found

No Duplicate Title Record Found

© Copynght 20.18 CCC tilonnation Services ine AH Rights Reserved

Ouner. Plarce, Natasha
Chaim: 0474693040 107049-04

La? peayies CERIO ufanrainx! vapkattd
by Eaxpeson regunéng the $609 Honda
Agcerd Sedan THOCGSAIXA THA 24}
Ths ade a arexied ler inieetmatonal
Sein Unies ofa feyberd we ior
Satvaton Delad Ok dock act achuet ihe
adiar af the ges scotucdis basse! gour lint
tionary

LEGEND
Neo (oneal Faust
ee CBee Fah
infor abhor Nitedied

TITLE CHECK

Aga peCi's 208 base fe Hes eae au
eae Toston peners grat aseyht awhesytt
4 agerbeard oyforive protien. Tras
pitbbedtis anurescgte pad avbaitve:
Seetedge it wr angs. <hktos aelherd wilt Ite
ate bbe

EVENT CHECK

Autolaack's caGukt Ky fies kos wiltie
Shin RO hmoncal mepets Ihgt wehanig
a uqiheant iadometen orotiser Tins
peobleww can indicate pad peeps
che damage. thet, or athens sageaticant
deaths,

VEHICLE INFORMATION

Suto beck teed addon miveviatecrt
oo Re, eatede These mci wal ceowine
Spee taudery dae this dogs vaducty:

OSOMETER CHECK,

Autobbeck’s poset fox tie. dose vebicie
shure fo uxinaian al gclecmater ectitanck

oc Tampenng was loond Auk hack
‘tieteinisds odomaufes roRbacks by
suorchitg fey nbconds thet eebrate
Sinemet peaiiengs Hees Ear a phy
roped wale Otieat ackidier avyerthy
Rain Teper? avers at larnuersig, oF gessdle:
sadgeniter breaker

Page ti of i$

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 86 of 135
COOMONE MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

 

EE] FULL HISTORY REPORT RUN DATE: 07/28/2048

 

Below are ihe historical events for this vehicie listed in chronological order.

EVENT
DATE

anos iigg9
orotteoe
nvioeroon

ORN2H2008

arnorz0g4
O7EKUANG!
a7acizod2
osrat/z002
uoreaezon2

TOMBS
ogna12003

oa g2004
oofe7F2004
OoT 2005
15/2006
OOM 22008
THAT2008:
T7206

;1222008:

RESULTS
FOUND.

TN

NASHVILLE, TK

RAGHYVILLE. IN

NASHVILLE, TA

NC
WILSON, NC

SOUTHEASTERN
REGION,
SOUTHEASTERN

REGION,

SHELBY. NC

SHELBY. NG
SHELBY, NC.

SHELBY, NC
CORNELIUS, NC
SHELBY. NG
SUNSET BEACH,
NG

SHELBY, NC

5s¢

MYRTLE BEACH,
sc

MYRTLE BEACH,
sc

QNOMETER
REAGING

Ba

11408

38535

18535,

19236

S6825

TeRO?

Bondo

DATA

“SOURCE

Motor Venicie Dest
Mator Vehitie Dent.

Motor Vehcie Dat
Motor Vehiele Dept.

Motor Vahigie Capt
‘Motor Valuca Dept.
Aula Austion
Auto Auction
Motor Vatole Cent,

Mater Vehicle Dest.
Motor Vette Deot.

Mator Yehidia Dept.
indapendent Emission
Soiree.

Hoter Vehicle Dept,
lndependeat Emission
Souree

Motor Veticle Dept.
Matar Vehida Dept

Maior Vehicle Dent.

Motor Vehielé Dept.

e Copyright 2018 COG infommatinn Services ire All Rights Reserved

EVENT
DETAIL.

TITLE (Lease Meported)
REGISTRATION. EVENT?
RENEWAL (Lease
Reported)

REGISTRATION EVENTY

RENRBWAL (Lease
Reporied)
REGISTRATION EVENT?
RENEWAL fLcase
Regarled)

TITLE lease Heoored)
REGISTRATION EVENTS
RENEWAL (Lease
Reported)

REPORTED AT AUTO
AUCTION

AUCTION ANNOUNCED
AS FLEETAEASE
REGISTRATION EVENT?
RENEWAL

TITLE (Lien Reported)
REGISTRATION EVENT?
RENEWAL
REGISTRATION EVENT!
RENEWAL

PASSED EMISSION
INSPECTION.
REGISTRATION EVENT:
RENEWAL

PASSED EMISSION
INSPECTION
REGISTRATION EVENT?
RENEWAL

ODOMETER READING
FROM DMV
REGISTRATION EVENT!
RENEWAL

TITLE {Lien Reported}

Owner Pieree, Natasha
Clainy 0474663040 107049-04

Page 13 of 15

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 87 of 135
hs we

COOBONE MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

EVENT
DATE

1208/2007

THOSI2008 -

12ABR008

TAA BI2008 .

Gieg207 1
Ov282045
a1i912012
OU BHAOS
oamalg
singers
OSH Badd
O94 B24
102572015
N262018

psftaao1e

G5 37016

ABM SI2016
42/24/2016

T2NAGNE.
TEA 2086
T22201B
{OMsi2047

VO25f2057

RESULTS
FOUND

MYRTLE BEACH,
sc

MYRTLE BEACH,
$C,

WINSTON SALEM,
NC

WINSTON SALEM,
Ne

WINSTON SALEM,
NC

WINSTON SALEM,
NC

HIGH BOINT, NG
WINSTON SALEM,
NC

WINSTON SALEM,

AG

WINSTON SALEM,
NC
GREENSBORO,
Nc
GREENSBORO,
NC.
GREENSBORO,

NG

GREENSBORO,
NC
GREENSBORO,
NG

GREENSSORO,
NC
GREENSSORO,
NG.
GREENSBORO,
NG
GREENSBORO,
NG
GREENSAORO,
NC
GREENSEHORG,

NG

ODOMETER
READING

{26305

138893

216364

OATA
SOURCE

Motor Vehicle Dapt.

Motor Vehicle Dent.

-Moatat Vehaie Dep,

Motor Vehicle Dept,
independant Emission
Source

Motor Vathidie. Oepi
Independent Emission
Source

Motor Venice: Dest
fictar Vehicle Dept.
Moter Venicla Dept.
Motur Vehicle Dept
totor Vehicle Dep,
Mater Vehicle Dept,

Gealer Service

State Agency

State Agency

State Agency
Motor Vehicln Dept,

“Motor Vehicle Dept.

Motor Vehisia Depi.
Motor Vehicte Dept.
Motor Vabinle Dept.

Mulor Vehicle Dept.

© Copyright 2048 COG Informalion Sanvices inc..All Righis Reservad.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 88 of 135

EVENT
DETAIL

REGISTRATION EVENT!
RENEWAL
REGISTRATION EVENT}
RENEWAL

TITLE

REGISTRATION EVENT}
RENEWAL

PASSED EMISSION
INSPECTION. .
REGISTRATION EVENT/
RENEWAL

PASSED EMISSION
INSPECTION.
REGISTRATION EVENT!
RENEWAL
REGISTRATION EVENT?
RENEWAL
REGISTRATION EVENT?
RENEWAL.

TITLE

REGISTRATION EVENT
RENEWAL
REGISTRATION EVENT/
RENEWAL

MULTIPLE POINT
VEHICLE INSPECTION
RIGHT SIDE IMPACT
WITH ANOTHER
VEHICLE

MINOR TO MODERATE
DAMAGE REPORTED
VEHICLE WAS TOWED
REGISTRATION EVENT/
RENEWAL
REBUILTIREBUILDABLE

SALVAGE
INSURANCE LOSS.
REGISTRATION EVENT

RENEWAL,
REBUILTAREBLILDABLE

Owner: Pierce, Natasha
Claim: 0474683040107049.04

Page t4af45
COGBIONE MARKET VALUATION REPORT | SwoesPevoe.Netasha
SUPPLEMENTAL INFORMATION

EVENT RESULTS QOGMETER DATA EVENT
DATE FOUND READING ‘SGURCE DETAIL
tOMSR017 GREENSBORO, Motor Vehicle Dept. SALVAGE
NG
1esOTT =GREENSBORO: Hotor Vehicla Dept, INSURANCE LOSS
ne

AUTOCHECK TERMS AND CONDITIONS:

Exyernine Fauais are-namipiied Fert suibpia soutkes iia ned aiwags pousibia for Exouriat io obigin complica viscrapancy infarmanes on all vericiew; Thavetote, thor may
be mher ite panda, odometer Badings arikacmpancias thar apply (¢ a velngle [nal ate ont cabacted an ines vortinee Repent Exparas Singiones day Trae artdifional aurea.
venta. aetaitiee, bud atl disetefianciax Thay nod ae miéeclad onthe Aepon

These Hoperts os-hasned anuntormande guectind bo Exierinu iy uxtuasl seleoes bedaved to be labia DUE WO RESPONSIBILITY 1S ASSUMED GY EXPERIAN OF

iTS AGENTS PGR ERSOIRS INACCURACIES GH CAISSUNS THE RRHORTS ARE PROVIDED STHICTLY On AN TAS 18 WHERE 13" BASIS. AND EXPERIAN
PUSTISH XPRESS. Y CLETL AIS ALL WARRANTIES, ERPRESS OR BRUET, INCLUDING ANY IMPLIED WARTIANNES OF MERCHANTABE PTY DR FITNESS FOR
ABAIT CULAR PURPOSE REGARDING THES REPO!

YUL, AGREE 1G INDEWNIPY EXPETIAN TOR ANY DLAMS OR LOSSES, INCLUDING OUTS, EXWENEES AND ATTORNEYS FEES, PRC LAREES BY ExPRRIAN
APESING GIRECT. YOR INDIES TL CROM YOUR PRP ER td UNAUTHORIZED USE OF AUT OCHBCA YEEoCLE HISTORY ALBONTS

Exeoariin shad net be beable Juruny diay nr favere to pfavide ae aecusate sagert Hama 1g the Meenwtigh seh daey of tides nauded by avers bayou ae ransonable
gone! of Esgovinn, inclusing, wilhoot imitennn, "aris. ct God” ierroraet,gr mudi enomven, fabor diepules, equipaudl tnaifunclond, materg or cemparient shortages.
SuBnhtt Galen embargoes. abo, aon ol inca! sigs ar anhors gavermnonks, ar puboragennias, oir de cumitipnigution teikatis or delays fra ccomthauakies Ted,

aguiuanas, 0619 and abies

Theee tare arid iid seietetehid bebiedn yuo aod Reperian Shall be governed by ibe faws of ihe: Siote of Hilsan (USA} wahoul fequed tn ls. confict of faw pnovisinnd, Your wee
anova agro i gahieel Ry Ne parsaialanin exclusive judadintion gf fra ceurts iecated wile the coteny af Cook, Fines

@- Copyright 2016 COG. information Services Inc All Rights Resarved Page 16 of 15

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 89 of 135
 

gy * : Cloverninent Rryployees insurance Company
GEICO General insurance Company

vue an" GEICO lademnity Company
gaica.cam GEICO Casualty Company

‘Ragicnal Office:
4400 Qormulges Basi Blk Macon, GA, 34277-0003

TOTAL LOSS SETTLEMENT EXPLANATION
Date: January 28,2019 ‘Loss Date: duly 18, 2019

 

 

Claim Number: 0474863040107049
Dear Natasha Danielle Pierce

This fs a brief explanation of your claim settlement:

BASE VALUE: $1,442.00
PRE-LOSS DEDUCTION: $245.99
Agreed Value af Vehicle: $1,196.01
Add State Sales Tax: $36.99
Misc, Pees & Adjustments; $0.00
TOTAL: $1,233:06
Legs deduetible amnunt (Hany): $0.09
Lassnet value of salvage you retained: $175.00
Less payment to lienholder: $0.00 Draft Number: 0
AMOUNT TO YOU: $1,058.00 Dealt Number: Q
Additional Payments: $0.00 Draft Number: a
NOTICE:
State law requires that owners of Total Loss ar Salvage moter vehicles apply fora salvage Certificate within
40 days after a Tota! Loss Settlement,
> —_ Dous Apply @D Does Nor Apply
Any state sales tax due the owner through replacement of the vehicle will be considered: wher notice is given
and purchase triveice Presented.
© Does Apply @D does nw apply
Salvage Specialist: Artishea Tripp Telephone No. 800-691-4312

Customer's Signatures

Please Refer to Your Claim: Number When Writing or Calling About This Claim

Sensitivity: Canfidaritial

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 90 of 135
Serseivey, Contdantial

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 91 of 135
“ZO000) 4480418888920 14000867"

GEICO.

geico.com

Tel: 1-800-841-2000)

Declarations Page

This is a.deseription of your coverage.

GOVERNMENT EMPLOYEES INSURANCE COMPANY

One GEICO Boulevard
Fredericksburg, VA 22412-0003

Date issued: May 27, 2077

Jtem 1:
MS ALICIA AKIM MCIVER.

Email Address: meiver,alicla@ymail.com

Please. retain for your records.

Policy Number: 4480-41-88-98
Coverage Period:

03-02-17 through 09-02-17

Based on localdime at the address of ihe named insured,
your coverage began af the later of 12:01am oft 03-02-17, or
when iniliat payment was:recelved, and: wilt éxnire al

2:01 ani on 08-02-17.

Endorsement Effective: 05-27-17

EXHIBIT

F

 

Named Insured

Additional Drivers

 

 

 

 

Alicia. A Melver None
Vehicles VIN Vehicie Location Finance Company!
‘Lienholder
4 2002 Honda Acrd EXSE THECGBE8S2A050608 _ Wilmington NC 28405 — Ce
2 2003 Nissan AltinaS/Sk TN4AL4 1D83C0297336 "Wilmington NC 28405
Goverages* Limits and/or Deductibles Vehicle t Vehiel
A Liability Coverage”
Bodily Injury Liability
Each Person/Each Occurrence $1 00,000/$300,000_ 7 $92.27 $98.75
Property Damage Liability .
Rach Occurrence . ($80.000 nn, $71.85 816.75
C Combined Uninsured/Underinsured
Bodily Injury Liability. _
Each PersonfEach Occurrence $100,000/$300,000 $63.50 $0,00
Property Damage soon smear vereotcom anit vas ge
Each Occurrence 950,000 $8.50 serena: 00
D Damage To Your Auto .
Other Than Collision Loss Acv Minus $250 $31.00 - © eee e800
Collision Loss Acv iM ‘Minus ‘$250 oo $101 00 ' $116.00
TR Coverages Continued on Back
DEC PAGE (03-14). (Page 1 of 2) Policy Change Page 7 of 10

Case 1:20-cv-00839

Document 1-1 Filed 09/11/20

Page 92 of 135
Coverages’ | Limits andfor Deductibtes Vehicle T Vehicle 2

Tawi & Lalan Goals Noi-Ded. $3.80 $9.80
Extended Transportation Expenses $30 Per Day —, $24,300, $24.30
Coverage $900 Max - “

Six Month Pramium Per Vehicle $397.22 $363.60 —

Total Six Month Premium $760.82

*Coverage applies where a premium or $0.00 is shown for a vehicle.

if you elact (o pay your premium in installments, you may be subject to an additional foe for eoch instaliment. The fea.
amount will be shown on your oilfing statements and is subject to change.

“areas son tnaoneetanamsnteneashashinaangewienttent a tensen ee

 

Discounts
The total value of your discounts is $262.90
Mulli-Car (All Vehicles) precede erie etre es codec ab LACM cqeiy saptmant es amecrmitentivernscwive snanva ee Qaegg

   

potttierneace tenerse 10.00

 

 

‘Sponsored Group (All Vehiches) 10 ccs ecerees

peerreordett atte pamncecnone poets venamionne on te

Contract Type: AG
Contract Amendments: ALL VEHICLES - A295 A6

Unit Endorsements: 9 A113 (VEH 1,2): ATISNC (VEH 1.2)

 

important Policy information
«The physical damage rates: on your policy are greater than those promulgated by the state of North Carolina. A farm
consenting to these rates was previously signed or accepted via verbal authorization.
“You are-receiving.a 310.00 discount based on your membership In UNCWAA .

|-Reminder ~ Physical damage coverage will not cover foss for custem options on an owned automobile, including
equipment, fumishings or finishings including paint, if the existence of those options has not been previously reponed to
us, This reminder ddes: NOT apply in VIRGINIA, however, in Virginia coverage ts limited for custom furnishings or
equipment on pick-up trucks and vans but you may purchase coverage for this equipment. Please oail us at
1-800-841-3000 of visit us at qéico.cam if you hava any questions.

-Clainis incurred white an insured vehicle is being used to carry passengers for hire may not be covered by this
contract. Please review ihe contract for a full list of exclusions and cantact us if you plan to use any of your insured
vehicles forihis purpose.

=A credit or discount has been applied to this policy: MULTI-CAR.
-The 2003 NISSAN has been added to your policy.

 

 

 

DEC PAGE (03-44) (Page dat 2} Policy Change Page d of 19

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 93 of 135
“20000343086 1635032034001224"

GEICO.

geice.com

GEICO INGEMNITY COMPANY

One GEiCO Boulevard
Fredericksburg, VA 22412-0003

Date issued: January 23, 2019

iter 1:
NATASHA DANIELLE PIERCE

Tel: 1-800-84(-3000

Email Address; chipmonkee@gmaiLcom

NOTICE: THE PREMIUM THAT WE ARE CHARGING FOR AUTOMOBILE
PHYSICAL DAMAGE AND. RELATED EXPENSES THAT COVERS THE DAMAGE
TO YOUR COVERED VEHICLE(S) EXCEEDS THE PREMIUM BASED UPON THE
APPROVED RATES IN NORTH CAROLINA. IN ACCORDANCE WITH G:S.

58-36-30(b)

Declarations Page

This is a desctipti¢n of your coverage.
Please retain for-your records:

Policy Number: 4308-61-63-50
Coverage Period:

11=18-18 through 05-18-19
Your coverage begins and ends at 120fani iocal time af the
address of the named insured:

Endorsement Effective: 02-10-19:

 

 

Named Insured
Natasha. D Pierce

Additional Drivers
None

 

 

Vehicles
41899 f Honda - Accord LX
2 2001 BMW 325Ci_

3 2013 Dodge

Coverages”

A Liability Coverage
Bodily Injury Liability

VIN

cheer

Mehicie Location

THGCGSE41XA 141424 Greensboro NC 27455

WBABS33431/Y50331_ Greensboro NG 27455 —
Grand Cara 2C4RDGCGXDR822068 Greensboro NC 27455

Limits and/or Deductibles

Each Person/Each Occurrence

Property Damage Liability

Each Occurrence

TN
DEC_PAGE (03-14) (Page 4 of 2}.

Case 1:20-cv-

00839

$50,000/$100,000

$25,000

Finance Company/
Lienhoider

‘North Stale Acceptance _

Vehicle 1 Vehicle 2 Vehicle 3

 

 

$69.15 $69.13 $69.13

$69.83 $69.83 $69.83

Coverages Continued on Back
Policy Change Page 3 of 4

Document 1-1 Filed 09/11/20 Page 94 of 135
Coverages” Limits and/or Deductibies Vehicle 1, Vehicle. 2 Vehicle 3

 

 

C Combined Uninsured/Underinsured
Bodily injury Liability

Each Person/Each Occurrence $50,000/$100, 000: $30,00 $0.00 $0.00
Property Oamage ves . a Co gts ee
Each Occurrence $25,000 $2.50 $0.00 «= $0.00
D Damage To Your Auto ,
Olfier Than Callisian Loss Ae Minus $500 - $133.00 $78.00
Collision: Loss Acv Minus $500 - $269.00 -
Acy Minus $1,000 « * $249.00
Six Month Premium Per Vehicle $171.48 $540.96 $465.96
Total Six. Month Premium $1,178.40

“Coverage applies where a premium or $0.00 is shown for a vehicle.

If you eléct 10 pay your premium. in instalments, you may be subject.to.an additional fee for eact: lnslaliinent. The fee.
amount will be shown. on your billing statamants and is subject to change.

 

Discounts

The. total value of your discounts is. $448.50
Mult-Gar (All Vehicles) ceo. bocce biy cceptpevcdcevtet uel pagaewens Hane coee atte eee an tratee Levan 8448.50

Contract Type: Ag

Coritract Amendments: ALL VEHICLES - A295 AG

 

Important Policy information

“The physical damage tafes on your policy are greater than those promulgated by the state of North Carolina A form
consenting to ihese rates:was previously signed or was accepted via verbal authorization.

-CTR

-Coverages ind/or limits were deleted as you requested or due lo state requirements.

 

 

-This adjustment is effective 02/10/2019.

 

DEC_PAGE (03-14) (Page 2 oF 2) Policy Change Page 4 of 4

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 95 of 135
STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
| | SUPERIOR COURT DIVISION
GUILFORD COUNTY CASE NO. 20-CVS-5934

ALICIA MCIVER and NATASHA PRICE,
on behalf of themselves and or all others
similarly situated,

Plaintiffs,
Ve

GOVERNMENT EMPLOYEES INSURANCE
COMPANY and GEICO INDEMNITY
COMPANY,

Defendants,

 

PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
DEFENDANT GOVERNMENT EMPLOYEES INSURANCE COMPANY

Pursuant to Rules 26 and 33 of the North Carolina Rules of Civil Procedure, Plaintiffs Alicia

Melver and Natasha Price (“Plaintiffs”) hereby serves the following First Set of Interrogatories on

Defendant Government Employees Insurance Compaiy (hereinafter “GEICO” or “Defendant”), and

asks that these interrogatories be answered separately and completely in. writing and signed under

oath. Defendant must provide answers to the interrogatories within 45 days, Please provide your

answer in the space provided: afler each question; if additional space is necessary, use the back or:

additional sheets.

Take notice that these Interrogatories shall be deemed continuing pursuant to N.C.R. Civ. P.

26 and supplemental answers should be provided as they arise, If any interrogatory or portion thereof

cannot be answered fully, the interrogatory should be answered to the extent possible, and the reason

for-not fully answering included in the response,

INSTRUCTIONS

i. All definitions, instructions, and rules of construction set forth in the North

OOOURE MITER 1

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 96 of 135
Carolina Rules of Civil Procedure are incorporated herein by reference.

2. These interrogatories are intended’ to cover all items in possession of the
Defendant, or subject to its custody and/or ‘control, regardless of location. In complying. with
these Interrogatories, You are required io produce all Documents specified herein that are in

"Your possession, custady, or control, or are otherwise available to You.

3. If in response to any interrogatory, Defendant refuses to answer because of a claim
of confidentiality or privilege or for any other reason, Defendant shail set forth in detail the facts
or the circumstances upon which Defendant purports to rely, In addition, Defendant is required
to produce a privilege log with sufficiently detailed information so as to allow Plaintiffs to
understand the basis of any asserted claim of privilege.

4. ‘These interrogatories are meant to apply to North Carolina insureds during the Class
Period.

5. These interrogatories are considered to be continuing in nature, and, therefore,
Defendant’s responses shall be supplemented or modified as Defendant acquires or discover
further information or Documents prior to trial in this case.

DEFINITIONS

If used herein, the following definitions, apply:

\. “Actual cash value” or “ACV” means and refers to the term as used in
Defendant's Policy or Policies issued in North Carolina during the relevant time period, which,
unless-specified elsewhere, is the Class Period.

2, “Attachment(s)” means files or data that are physically or logically associated with
or embedded into email and should be identified by mapping to their parent by the Document.or
Production number. If Attachments and embedded files are combined with their parent.

Documerits, then “BeginAttach” and “EndAttach” fields listing the unique beginning and end

o0g26/022 MS2L + z

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 97 of 135
iiumber for each Attachment or embedded Document must be included.

3. “Class” or “Class Members” means any and all alleged members of the putative
class, as defined in the operative Amended Complaint.

4. “Class Period” relating to the responsive Documents and ESE for Defendant,
means the three (3) years prior to the date the Complaint was filed until the present. Uniess
otherwise indicated, all Document and EST production and interrogatory requests shall mean for
the Class Period.

5, “Communication” means or refers to the transmittal of information, facts, ot ideas
including. communications in the form of any discussion, conversation, inquiry, negotiation,
agreement, understanding, meeting, telephone conversation, letter, Correspondence, note,
memorandum, e-rniail message, telegram, advertisement, or other form. of exchange of words,
whether oral or written.

6. “Computer” and “Computer equipment™ means all data processing equipment
including central processing units (CPUs), whether contained in a server or free sianding
Computer, laptop, PDA, or similar device that may contain data storage capabilities, irrespective
of whether such computing platform, infrastructure, or storage is virtualized, whether that data be
structured or unstructured, and including any equipment where Computer files (including
without limitation, records, Documents, logs, and any other contiguous or non-coritiguaus. bit
strings), hidden systern files or Metadata presently reside such as hard disk drives, optical-disk
drives, removable Media, such as floppy disk drives, CD-ROM and DVD drives, Zip drives, Jaz
drives, Maxtor drives, or snap drives, data processing cards, Computer magnetic tapes, backup
iapes, drum and disk storage devices, or any other similar electronic storage Media or system of
whatever name of description.

7 “Correspondence” means or réfers to all written and unwritten but recorded

BOORAROEDTSIL Y 3

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 98 of 135
communications, including non-duplicate drafts, versions not sent, and copies that differ only in.
margin notes or annotations, including memos, letters, analog, or digital recordings, voicemail,
email, Computer files, Computer disks, or other Correspondence or things sent or received by:
Yow t6 or from any entity, including Correspondence or files maintained or exchanged
internally within Your business or with Your employees.

8 “Data system(s)” mearis ary Coniputer or software system or server that stores
information,

9. “Deseribe” when used in relation to anything, process, Policy, act or event means
explain the thing, process, Policy, act, or event in complete and reasonable detail, stating the
time, date, and location, identifying: all persons participating or present, and identifying all
Documents relating thereto.

10;  “Document(s)” means any kind of written, typewritten, printed, recorded,
Computer- produced or graphic material, however produced or reproduced, including, without
liniitation, brochures, drawings, electronic data, graphs, photographs, films, videotapes,
microfilms, microfiche, notices, memoranda, electronic mail, leiters, reports, plans, telegrams
and telexes, newspaper articles, advertisements, summaries and records of telephone
conversations, stimmaries ard records. of personal conversations, summaries arid records of
meetings. and conferences, summaries and reports of negotiations or investigations, diaries,
questionnaires, commentaries, notebooks, projections, ledger sheets, accaunis, bills, invotces,
purchase orders, journals, publications, contracts, deposit and withdrawal slips, cancelled checks,
records, tapes, transcripts of records and fecordings, and business records relating to the subject
matter to which each interrogatory refers, and includes, without limitation, originals, copies,
drafts, and any other writings now in the possession, custody, or control of Defendant, iis agents,

employees, attorneys and all other persons acting on its behalf. The word Document also

eNEOAFIRTL + 4

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 99 of 135
includes. any “Electronically stored information” as set forth in the North Carolina Rules of
Civil Procedure.

Il. “Buplicate(s)* means exact duplicate ESE Documents. Only Documents where
the main Document and the Attachments are exactly the same will be considered exact
Duplicates. ESL with differing file nares but identical hash values. shall not be considered.
Duplicates, Exact duplicate shall mean bit-for-bit identicality with both Document content and
any associated Metadata. Where any such Documents have Attachments, hash values. must be
identical for both the Document—plus the Attachment (including associated Metadata), as
well as for any Attachment (including associated Metadata) standing alone.

12, “Electronically stored information” or “ESI” as used herein, means and refers to
Computer generated information or data, of any kind, stored on computers, file servers, disks,
tapes, or other devices or Media, or otherwise evidericed by recording on some storage Media,
whether real virtual, or cloud based. EST includes any associated. Metadata.

13. “Her™ or “His” means both “His” and “Her” and is not limited to the masculine or
feminine but ineludes both.

lk. “Identify,” when used with respect to a natural Person, means to stale the Person’s
full name, present or last known business affiltation and position, home address and past position
and business affiliation, ifany, with any of the parties herein.

5. “Identify,” when used with respect to a company or other busiriess entity, means to
state the company's legal name, the names under which it does business, its form (e.g,
partnership, corporation, etc.}, the address of its principal place of business, and to identify its
principal proprietors, officers or director,

16, “identify,” when used in reference to an event, transaction, or occurrence, means to

Describe the act in complete and reasonable detail; state the time, date, and location; identify all

ecobizgyfurvivas,y 5

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 100 of 135
persons participating or present; and identify all Documents relating thereto.

17. “Inelude(s)” and ‘“{neluding” means “including, but not limited to.”

18. “Leased Vehicle(s)” means any vehicle that is leased by the insured. Leased
vehicle is used to distinguish Leased vehicle insured from owned vehicle insureds.

19, “Media” means an object of device, real or virtual, including a disc, tape,
Computer; or other device on which data is or was stored.

20. “Metadata” means and refers. to data about data, including without limitation,
information embedded in a native file or other data that is not ordinarily viewable or printable
from thé application that generated, edited, or modified such native file, which Describes the
characteristics, origins, usage and validity of the electronic-file, as well as information generated
automatically by the operation of a Computer or other information technology system when a.
native file is created, modified, transmitted, deleted, or otherwise manipulated by a user af such
system, Metadata includes, without limitation, file, application, and system Metadata, and
includes the following fields (to the extent available): Document number or production number
(including the Document start and Document end numbers). This should usé the standard Bates
number in accordance with those used in previous productions.

21. “Native data format’ means and refers. to the format of ESI, whether structured or
unstructured, in which it was generated and.as used by the producing party in the usual course of
its business and in its regularly conducted activities.

22. “Owned vehicle(s)” means any vehicle that is owned by the insured. Owned vehicle
is used to-distinguish Owned vehicle insureds from leased vehicle insureds.

23. “Person” means or refers to any natural Person, corporation, partnership, association,
organization, joint ventures, or other entity of any type or nature.

24. “Personal identifying information” means any data that could potentially identify

Ode OI 278212. §

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 101 of 135
a specific individual or any information that could be used.to distinguish one Person from another:
or.any information that could be used on its own or with other information to identify, contact, or

locate a single Person.

25. “Plaintiffs” unless otherwise specified refers to Plaintiffs as styled above, or any
Person or entity.similarly situated.

26. “Policy” or “Policies” means or refers to any Policy, contract, dr agreément affecting
and: evidencing insurance that, unless otherwise specified, includes coverage for first-party
motor vehicle total losses during the relevant time period.

27, “PPA” méaris a private passenger auto as it applies to Defendant’s insurance
Policies,

28. “PPA physical damage total loss claim” means a first-party claim determined by a
Defendant to be a total loss under a private passenger auto physical damage Policy coverage
during the Class Period.

29, “Production of paper documents” means production of paper-based original
Documents (i.2., Documents which were not first generated by a Computer, such as
handwritten memoranda) shall be produced in hard copy manner,

ae ka

in telation. to,

+S

30. “Relating to,” including its various forms such as “relates: to,
“swith respect to,” or “concerning,” means to consist of, concern, discuss, mention, pertain,
regard, refer to, reflect, or be in any way logically, factually, or legally connected, directly or
information that is irrelevant, or beyond the scope authorized by the Rules of Civil Procedure.
Accordingly, the terms should be understood and read in theit common, dictionary-sense as
meaning “to have to do. with, to be of importance to, to involve, or to in same manner, direct or

indirect, to evidence, define, Deseribe, or explain.” Any objection to an interropatory on the

OUGG O12 72523 5 7

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 102 of 135
ground that it is overbroad, based.salely on the use of one or the other of these terms, is therefore
not appropriate.

31. “Sales tax data” means Data related to 1. The amount of Sales: tax. paid in the
purchase or lease of the insured total loss vehicle: 2. The amount of Sales tax paid to the insured
in the total loss settlement as calculated by Defendant and/or any agent, employee, vendor,
subsidiary, related company or other such entity or in any Valuation Report(s).

32. “Sales tax” or “State and focal sales tax”, means the mandatory sales tax
collected or assessed by the State of North Carolina and any of its political subdivisions and any
North Carolina county, when-a vehicle is. leased, purchased or sold.

33. “Tag fee{s}” means any fees reasonably likely to be incurred or mandated by
North Carolina Jaw for the transfer of the license plate (or tag) to a replacement vehicle to be
used on North Carolina roadways and highways.

34, “Tile fee(s)" iricans any fees mandated by North Carolina law for the transfer of
title to the purchaser ofa vehicle or the registration of title the purchaser ofa vehicle to be used
on North Carolina roadways and highways.

35; *Fotal Less Vehicle(s)” means a PPA insured by You that is subject to a PPA
physica! damage total loss elaim.

36. “You,” “Your,” and “Defendant.” means or refers to Defendant and its divisions,
subsidiaries, related companies, predecessors, and successors, including all related corporate
entities listed on Your Certificate of Interested Persons and Corporate Disclosure Statement in
the instant action and to include all present and former officers, directors, agents, attorneys,
employees, and all persons acting or purporting to act on behalf of any of them.

37. “Valuation Report(s)” means a report by any individual or entity acting for You

that provides any value of a first-party Total Loss Vehicle of a North Carolina insured during the

SOUS 8

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 103 of 135
Class Period,
38. “Vehicle Title and Registration Fees* means Tag fees and/or Title fees.

INTERROGATORIES.

 

INTERROGATORY NO. 1

Identify Your policy, practice, and procedure (and any change in policy, practice, and
procedure) for Your payment (or non-payment) of Sales Tax and/or Vehicle Title ‘and
Régistration Fees on PPA physical damage total loss claims in North Carolina. Your answer to
this interrogatory should include (a) the circumstances in which it is Your policy to defer or
condition payment, if any, of Sales Tax and/or Vehicle Title and Registration Fees until
incurred by the insured; (b) how You determine the amount of Sales Tax and/or Vehicle Title
and Registration Fees to be paid for the claim; (c) the policy language or provisions informing
insureds that payment of Sales Tax. and/or Vehicle Title and Registration Fees will be deferred
or conditioned until it is incurred by the insured; (d) whether any payments are made for such
Sales Tax and/or Vehicle Title and Registration Fees; (e} the amount of payrnents (or method of
caloulation); and (9) any differences. in practice and procedure based on the applicable PPA Policy
in each state in which You have done business, whether the vehicle is leased or nat, or is owner or
insurer retained salvage, whether the Sales Tax and/or Vehicle Title and Registration Fees were

incurred or not incurred, the weight of the vehicle, or other variables,

Resp onse:

INTERROGATORY NO. 2
For each and every North Carolina insured. first-party PPA physical damage total loss

goozuionettsat 9

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 104 of 135
claim made to You, identify:
a. The insured;
b. The Policy and claim number;
c. The date of loss;
d. All Sales Tax and/or. Vehicle Title and Registration Fees payments;
e. The insured vehicle’s VIN number and
f. The date and amount of each and every component of payment made to the insured.

Respoarise:

INTERROGATORY NO. 3 . ’

identify all officers, directors, managing agents, or eriployees who. are or were involved
in setting the policies, practices, and procedures for the adjusting and/or settlement of covered
PPA physical damage total loss claims in North Carolina.

Response:

QOUOTET2TIS21 8 . i g

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 105 of 135
INTERROGATORY NO.4

 

Describe the Data systems in Your custody, possession, and control relating to the first-.
party PPA physical damage total loss claims, including providing, (a) the name of the Data
systems, (b) what the Data systems are called and generally used for, and (c).alf existing or former
data fields for North Carolina first-party PPA physical damage total loss claims in the Data
systems, including, for example, the Data system and source of all of the information contained in
any total loss explanation, all systems containing Valuation Reports information, and all systems
tracking payments made for coverage under PPA Palictes,

Response:

INTERROGATORY NO.5
Identify the number of insureds. to whom You did not pay Sales Tax and/or Tag fees
and/or Title fees on their PPA physical damage total loss claims.

Response:

DOMAEIOLAFTE71 4 il

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 106 of 135
INTERROGATORY NO. 6
Identify the number of PPA vehicles insured by You in North Carolina that were declared.a
total loss.

INTERROGATORY NO. 7

 

Identify the insureds to whom You did not pay Sales Tax on their PPA physical damage
total loss claims, include in Your response whether the insured had an Owned vehicle or leased
vehicle.

Response:

INTERROGATORY NO. §

 

Identify the insureds to whorn You did not pay Tag fees on their PPA physical damage
total loss claims, include in Your response whether the insured had an Owned vehicle or leased
vehicle,

Response

ec TET EET SS 2

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 107 of 135
INTERROGATORY NO. 9

Identify the insureds to whom You did not pay Title fees on their PPA physical damage.
total loss claims, include in Your response whether the insured had an Owned vehicle or leased
vehicle.

Response:

INTERROGATORY NO. 10

Identify all persons who provided factual information in connection with the answers
of any of Plaintiffs Interrogatories, and, for each sich person, identify his or her position,
duties, Jength of employment, and the ‘specific Interrogatory({ies) for whieh the person
provided information.

Response:

onan (at zaisit | 3

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 108 of 135
Date: July 27,2020.

Reeeitemaie Peet 1

Nyon

Daniel K. Bryson, Bar No. 15781
Jeremy R. Williams, Bar No. 48162
WHITFIELD BRYSON LLP

900 W. Morgan Street

Raleigh, NC 27603

Tel: (919) 600-5000

Fax: (919) 600-5035
dan@whitfieldbryson.com-
jeremyQwhitfieldbryson.com: |

KOPELOWITZ OSTROW .
FERGUSON WEISELBERG GILBERT
Jeff Ostrow (pro hae vice to be filed)
ostrow@kolawyers.com

Jonathan Streisfeld (pro hae vice to be filed)
streisfeld@kolawyers.com

Josh Levine (pro hac vice to be filed}
levine@kolawyers.com

1 W: Las Olas. Bivd.

Suite 500 .

Fort Lauderdale, Florida 33301

Telephone: 954-449-4602

EDELSBERG LAW, P.A.

Scott Edelsberg (pro Aue vice to be filed)
scott@edelsberglaw.com

19495 Biscayne Blvd #607

Aventura, FL 33180

Telephone: 305-975-3320

SHAMIS & GENTILE, P.A.

Andrew Shamis (pre fae vice ta be filed)
ashamis@shamisgentile.com

14. NE 1* Ave Ste. 1205

Miami, FL 33132

Telephone: 305-479-2299.

‘DAPEER LAW, PA.

Rachel Dapeer (pro Aue vice to be filed)
rachel@dapeer:com

300 S. Biscayne Blvd, #2704

Miami, FL 33131

Telephone: 305-610-3223

Counsel for Plaintiffs and Putative Class

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 109 of 135
VERIFICATION

 

 

Authorized Representative for
GOVERNMENT EMPLOYEES
INSURANCE COMPANY

STATE OF

 

COUNTY OF

BEFORE ME, the undersigned authority, personally appeared
and-who, being first duly sworn, deposes.and says that he/she has read the foregoing Answers fo
Plaintiffs” First Set of interrogatories to. Defendant Government Employees Insurance Company

and that they are true and correct to. the best of his/her knowledge and belief.

Sworn to and subseribed before me this day of , 2020,

 

Notary Public

 

Printed Name

 

Date My Commission Expires

Doyo 7is74 1 j 3

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 110 of 135
STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
7 SUPERIOR COURT DIVISION
GUILFORD COUNTY CASE NO. 20-CVS-3934

ALICIA MCIVER and NATASHA.-PRICE,
on behalf of themselves.and or all others
similarly situated,

Plaintiffs,
¥.
GOVERNMENT EMPLOYEES INSURANCE
COMPANY and GEICO. INDEMNITY
COMPANY,

Defendants,

 

 

DEFENDANT GOVERNMENT EMPLOYEES INSURANCE. COMPANY

Pursuant to Rules 26 and 34 of the North Carolina Rules of Civil Procedure, Plaintiffs
Alicia Mélver and Natasha Pierces (“Plaintiffs”) hereby serves the following First Request for
Production of Documents. upon Defendant Government Employees Insurance Company
(“GEICO” or “Defendant”), and asks that these requests.be answered separately and completely
in writing, under oath, and within 45 days. Take notice that these Requests for Production shall

be deemed continuing pursuant to Rule 26, and supplemental documents and answers should be

provided as they arise.
INSTRUCTIONS
L Prior to the deadline above and prior to providing requested responses the

parties should meet and confer and mutiially agree on the delivery method of records and the
digital fermat{s), including a protocol! for electronically stored information. If, however, no |

agreement is reached, the requested production must be served on or before the above

OOMREAHZTISHL 2 |

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 111 of 135
deadline pursuant to the protocol] instructions below.

2. All definitions, instructions, and rules of construction set farth in the North
Carolina Court Rules of Civil Procedure are incorporated herein by reference.

3, ‘These requests are intended to cover all items in possession of Defendant, or
subject to its custody and/or control, regardless of location. In complying with these
interrogatories, You are required to. produce all Documents specified herein that are in Your
possession, custody, or control, or-are otherwise available to You.

4, if in response té any Document demand, Defendant has refused 10 produce a
Document because of a claim of confidentiality or privilege or for any other reason,
Defendant shall set forth in detail the facts or the circumstances upon which Defendant
purports to rely. [i addition, Defendant is required to produce a privilege log with
sufficieritly detailed information so as. to allow Plaintiff to understand the basis of any
asserted claim of privilege.

5. These Requests are meant to apply to North Carolina insureds during the
Class Period..

6. ‘These Requests are considered to be continuing in nature, and, therefore,
Defendant's responses shall be supplemented or modified as Defendant acquires or discover
further information or Documents prior to trial in this case.

DEFINITIONS

if used. herein, the following definitions, apply:

I. “Actual cash value” or “ACV” means and refers to the term as used ih
Defendant's Policy or Policies issued in North Carolina during the relevant time period,

which, unless specified elsewhere, is the Class Period.

POONER TITEL: 2

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 112 of 135
2, “Attachment(s)” means files or data that are physically or logically associated
with or enibedded into eniail and should be identified by mapping to their parent by: the
Document or Production number. if Attachments and embedded files ate combined with
iheir parent Documents, then “BeginAttach” and “EndAttach” fields listing the unique
beginning and end number for each Attachment or embedded Document must be included.

3. “Class” or “Class Members” means any and all alleged members of the
putative class, as defined in the operative Complaint.

4, “Class Period” relating to the responsive Documents and ESI for Defendant,
means the three (3) years prior to the date the Complaint was filed until the present. ‘Unless.
otherwise indicated, all Docunient and EST production and interrogatory requests shall mean
for the Class Period,

5. “Communication” means or refers to the transmittal of information, facts, or
ideas including communications in the form of any discussion, conversation, ‘inquiry,
negotiation, agreement, understanding, meeting, telephone conversation,  Ieiter,
Correspondence, note, memorandum, e-mail message, télepram, advertisement, or other
form of exchange of words, whether oral or written.

6. “Computer” and “Computer equipment” means all data processing equipment
including central processing. tinits (CPUs), whether contained ina server or free standing
Computer, laptop, PDA, or similar ‘device that may contain data storage capabilities, -
irrespective of whether such computing platform, infrastructure, or storage is virtualized,
whether that data be structured or unstructured, and including any equipment. where
Computer files (including without limitation, records, Documents, logs, and any other

contiguous or non-contiguous bil strings), hidden system files or Metadata presently reside

OOZES 3.

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 113 of 135
. gow

such. as hard disk drives, optical disk drives, removable Media, such as floppy disk. drives,
CD-ROM and DVD drives, Zip drives, Jaz drives, Maxtor drives, or snap: drives, data
processing cards, Computer magnetic tapes, backup tapes, drum and disk storage devices, or
‘any-other similar electronic storage Media or sysiem of whatever.name or description.

7. “Correspondence” means or refers to all written and unwritten but recorded
cominunications, including nori-duplicate drafls, versions not sent, and copies that. differ
only in. margin notes or annotations, including memos, letters, analog or digital. recordings,
yoicemail, email, Computer files, Computer disks, or other Correspondence or things sent
ot received by You to or from any entity, including Correspondence or files maintained or
exchanged internally within Your business or with Your employees.

8. “Data system(s)" means any Computer or software system: or server that
stores information.

9, “Describe” when used in relation to anything, process, Policy, act or event
means explain the thing, process, Policy, act, or eyent in complete and reasonable detail,
stating the. time, date, and location, identifying all persons participating or present, and
identifying all Documents relating thereto.

10. “Document(s)" means any kind of written, typewritten, printed, recorded,
Computer- produced or graphic. material, however produced: or reproduced, including,
without limitation, brochures, drawings, electronic data, graphs, photograplis, ftlms,
videotapes, microfilms, microfiche, notices, memoranda, electronic mail, letters, reports,
plans, telegrams and telexes, newspaper articles, advertisements, summaries and records of
telephone conversations, summaries and records of personal conversations, summarics and

records of meetings and conferences, summaries and reporis of negotiations or

SOO FRAO - if

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 114 of 135
investigations, diaries, questionnaires, commentaries, notebooks, projections, ledger sheets,
accourits, bills, invoices, purchase orders, journals, publications, contracts, deposit and
withdrawal Slips, cancelled. checks, récords, tapes, transcripts of records and recordings, and
business records relating. to the subject matter to which each interrogatory refers, and
includes, without limitation, originals, copies, drafts, and any: other writings now in the
possession, custody, or control of Defendant, its agents, employees, attorneys and ail other
persons aeting on its behalf. The word Document also includes any “Electronically stered
information” as sét forth in the North Carolina Rules. of Civil Procedure.

Ii.  “Duplicate(s)” méans éxact duplicate. ESI Documents. Only Documents
where the main Document and the Attachments are exactly the same will be donsidered
exact Duplicates. ESI with differing file names but identical hash values shall not be
considered Duplicates. Exact duplicate shall mean bit-for-bit identicality with both
Document content and any associated Metadata. Where any such Documents have
Attachments, hash values must be identical for both the Document-~plus the Attachment
(including associated Metadata), as well as for any Attachment (including. associated
Metadata) standing alone.

12, “Electronically stored information” or “ESI” as used herein, means and refers
to Computer generated information or data, of any kind, stored on computers, file servers,
disks, tapes, or other devices or Media, or otherwise evidenced by recording on some storage
Media, whether real virtual, or cloud based. ES! includes any associated Metadata.

13.. “Her” or “His” means both “His” and “Her” and is not limited to the masculine
or feminine but includes both. |

ld; “Identify,” when used with respect to a natural Person, means to state the

Onod2EpN1 271s Y 3

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 115 of 135
Person’s full name, present or last known business affiliation and position, home address and
past position and business affiliation, ifany, with any of the parties herein,

15. . “Identify.” when used with respect to. a company or other business entity,
ineans to: state the company’s legal name, the names under which it does business, its form
(e.g., partnership, corporation, etc.), the address of its principal. place of business, and to
identify its principal proprietors, officers or-director.

16. “Identify,” when used’ in reference to an event, transaction, or occurrence,
means to Describe the act in complete and reasonable detail; state the time, date, and
location; identify all persohs. participating or present; and identify all Documents relating
thereto.

17... “Include(s)" and “Including” means “including, but not limited.to,”

18. “Leased Vehiele(s)’ means any vehicle that is leased by the insured. Leased
yehicle is used to distinguish Leased vehiele insured from owned vehicle insureds.

19. “Media” means an object or device, real or virtual, including a disc, tape,
Computer, or other device on which data is or was stored,

20. “Metadata” means and refers to data about data, including without limitation,
information embedded in a native file or other data that is not ordinarily viewable or
printable from the application that generated, edited, or modified such native file, which
Describes the characteristics, origins, usage and validity of the electronic file, as well as
information generated automatically by. the operation of a Computer or other information
technology system when a native file is created, modified, transmitted, deleted, or otherwise
manipulated by a user of such system. Metadata includes, without limitation, file,

application, and system Metadata, and includes thé following fields (to the extent

SONSOLR TTI, 2 6.

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 116 of 135
available): Document number or production number (ineiuding the Document start and
Document end numbers). This should use the standard Bates number in accordance with
those used in previous productions.

21. “Native data format” means. and refers. to the format. of ESI, whether
structured or unstructured, in which it was generated and as used by. the producing party in
the usual course of its business and in its regularly conducted activities.

22. “Owned vehicle(s)” means any vehicle that is owned by the insured, Owned
vehicle is used to distinguish Owned vehicle insureds from leased vehicle insureds.

23.. “Person” means or refers to any natural Person, corporation, partnership,
association, organization, joint ventures, or other entity of any type or nature.

24, “Personal identifying information” means any data that could potentially
identify a specific individual or any information that. could be used to.distinguish one Person
from another or any information that could be used on its own or with other information to .

identify, contact. or locate a single Person,

25. “Plaintiffs” unless otherwise specified refers to Plaintiffs as styled above, or
any Person or entity similarly situated.

26. “Policy” or “Policies” means or refers to any Policy, contract, or agreement
affecting and evidencing insurance. that, unless otherwise spécified, includes coverage for
first-party motor vehicle total losses during the relevant time period.

27. “PPA” means a private passenger auto as it applies to Defendant's insurance
Policies. |

28. “PPA physical damage total loss claim” means a first-party claim determined

by a Defendant to be a total Joss under a private passenger auto physical damage Policy

pacarscort7 120} 7

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 117 of 135
coverage during the Class Period.

29. “Production of paper documents” means production of paper-based original
Documents (Lc, Documents which were not first generated by a Computer, stich ag
handwritten memoranda) shall be produced in hard copy manner.

30. “Relating to,” including its various forms such as “relates to,” “in relation to,”
“with respect to,” or “concerning,” means to: consist of, concern, discuss, mention, pertain.
regard, refer to, reflect; or be in any way logically, factually, or legally connected, directly or
indirectly, with the matter described and are intended broadly, but not in a way designed to
seek information that is irrelevant, or beyond the scope authorized by the Rules of Civil
Prooedure. Accordingly, the terms should be understood and read in their common,
dictionary-sense a3 meaning “to have to do with, to be of importance to, to involve, or to in
some manner, direct or indirect, to evidence, define, Describe, or explain.” Any objection to
an interrogatory on the ground that it is overbroad, based solely on the use of one or the other
of these terms, is therefore not appropriate.

31. “Sales tax data” means Data related to 1. The amount of Safes tax paid in the
purchase or lease of the insured total loss vehicle: 2. The amount of Sales tax paid to the
insured in the total loss séttlement as calculated by Defendant and/or any agent, employee,
vendor, subsidiary, related company or other such entity or in any Valuation Report(s).

32. “Sales tax” or “State and local sales. tax”, means the mandatory sales tax
coliected or assessed by the State of North Carolina dnd any of its political subdivisions and
any North Carolina county, when a vehicle is leased, purchased or sold.

33.. “Tag fee(s)” means any fees. reasonably likely to be incurred or mandated by

North Carolina law for the transfer ofthe license plate.(or tag) to a replacement vehicle to be

suewnfosay (55e.4 $

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 118 of 135
used on North Carolina roadways and highways.

34, “Title fee(s)” méans any fees mandated by North Carclina law for the-transfer
of title to the purchaser of a vehicle or the registration of title the purchaser of a vehicle to be
ised on North.Carolina roadways and highways. |

35. “Tatal Loss Vehicle(s)” means a PPA insured by You that is subject to a
PPA physical damage total loss claim.

36. “You,” “Your,” and. “Defendant,” means or refers to Defendant and its
divisions, subsidiaries, related companies, predecessors, and successors, including al} related
corporate entities listed on Your Certificate of Interested Persons and Corporate Disclosure
Statement in the instant action and to inelude all present and former officers, directors,
agents, attorneys, employees, and all persons acting or purporting to act on behalf of any of
them.

37, “Valuation Report(s)” means a teport-by any individual or entity acting for
You that provides any value of a first-party Total Loss Vehicle of a North Carolina insured
during the Class Period.

38. “Vehicle Title and Registration Fees” means Tag fees and/or Title fees.

TECHNICAL SPECIFICATIONS OF PRODUCTION

RESPONSIVE TO THESE REQUESTS FOR
PRODUCTION

     

Plaintiff requests that Deferidant produce the responsive Documents and data in a format
consistent with the following Technical Specifications for Production.
1. Production of Documents originating as paper.
For Documents that have originated’ in paper format, the following

Specifications should be used for their production.

OUR O12 FEEDS 9

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 119 of 135
Images should be produced as single page TIEF group IV format imaged at. 300dpi.
Each filename must be unique and match the bates number of the page. The
filename should not contain any blank spaces and should be zero padded (for
example ABC0G000001).

Media may be delivered on CDs, DVDs, External USB hard drives, or via a secure
file share site. Each Media volume should have its.own unique name which will be
consistent through the matter, for example SNICO00], SNIC 0002, SNIC 0003
detailing the naming convention for three separate pieces of production Media.
Each delivery should be accompanied by an image cross reference file that contains
Document breaks.

A delimited text file that contains available fielded data should also be included and

ata miniroum include Beginning Bates Number, Ending Bates Nuimber, Custodian

and Number of Pages. The delimiters for that file should be:
Field Separator: “7°
Quote Character. “~"

Multi-Entry Delimiter; “5°

Production of Email and Electronically stored information.

 

ESI and electronic Documents should be produced in such fashion as to identify the

Documents are stored and, where applicable, the natural Person in whose possession they

were. found (or on whose hardware device they reside or are stored), If the storage location was

a file share or work group folder, that should be specified as well,

OOONER/OIT TRIO.

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 120 of 135
Attachments, enclosures, and/or exhibits to any parent Documents should also: be
produced and proximately linked to the respective parent Documents containing the
Attachments, enclosures, and/or exhibits,

For standard Documents, emails, and: presentations originating in electronic form,
Documents should be produced as TIFF images using the same specifications above with the
following exceptions:

* Provide a delimited text file (using the delimiters detailed above) containing the

following extracted Metadata fields:
Beginning Production Number Enditig Production Number Beginning
Attachment Range Ending Attachment Range Custodian
Original Location Path Email Folder Path Document Type Author
File Name Size
MDS5
Hash Date Last
Modified: Date Created.
Date Last Accessed Date Sent
Daté Received Recipients Copies
Blind Copies Email Subject Path to Native
* Extracted full text (fot OCR text) should also be delivered for each EST and
electronic Document. Text should be delivered on a Document level in an
uppropriately formatted text file (txt) that is named to match the first bates
number of the Document.

» A text cross reference load’ file should also be included with the production

oors LIT 3 iB

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 121 of 135
ROUDPRATES TART, &.

delivery that lists the beginning bates number of the Document and the relative
path to the text file for that Document on the production Media.
Foreign language text files and Metadata should be delivered with the correct

encoding to enable the preservation of the Documents’ original language.

All spreadsheets should be produced in their native format and in the order that
they were stored in the ordinary course of business, Le. emails that attach
spreadsheets should not be separated from éach other and should be linked
using the Attachment Range fields above. The extractable Metadata and text
should be produced in the same manner as other Documents that originated in
electronic form. The parties agree to work out a future protocol governing the
use and format of Documents produced pursuant to this paragraph at trial,
depositions or hearings (such as converting to TIFF images in accordance with
the above protocol).

Notwithstanding the language of the Rules of Civil Procedure, upon review the
requesting party may ask for certain limited sets of Documents and/or databases
that were initially produced in their TIFF or pdf format to be produced in their
native format in the event that the procticed version is not reasonably usable, If
this is the case, the requesting. party will submit a list of bates numbers
identifying the Decuments. The Documents should be produced in their
unaltered native format with an accompanying text delimited text file (using the

delimiters above) that

Beginning Production Number Ending. Production Number Beginning Attachment

Range Ending Attachment Range Path to Native File MD3 Hash Value

12.

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 122 of 135
3. Production of databases and other structured data
Generally, databases should be produced in a mutually agreeable data exchange format.
To determine the data that. is relevant to the Document. requests, a list of databases and.
systems used i6 manage relevant data should be provided. with the following information, to
the extent it is readily available: Database Name; Type Of Database: Software Platform;
Software Version; Business Purpose; Users; Size in Records; Gigabyte; A List of Standard
Reports Database Owner or Administrator’s Name Field List; Field Definitions (inchiding
field-type, size and use)
Upon review of the list, the parties may agree 10 meet and confer reparding the data to
“be produced from each source, if ary, and the form(s) ofthe production thereof,
| REQUESTS FOR PRODUCTION
REQUEST FOR PRODUCTION NO..1
All Decuments, such as total loss guides, that identify all Sales Tax and/or Vehicle
Title and Registration Fees, or other fees that are included (or not included) as part of North
Carolina first-party PPA physical damage total loss claims, including guides, charts, or
reference documents used by adjusters, sales representatives, salvage representatives, or other
employees to determine what taxes and fees are paid by Defendant on first- party PPA
physical-damage total loss claims in each state for owned vehicles and leased vehicles, owner

retained salvage vehicles, insurer retained salvage vehicles, and other circumstances,

Response:

ORE TEN 13

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 123 of 135
REQUEST FOR PRODUCTION NO. 2

   

All Documents relating to any affirmative defense You assert in this action.

Response:

 

All Documents related-to Plaintiffs, including to the entire claim file(s) for Plaintiffs,
all Communications between You and Plaintiffs, all Documents exchanged between You and
Plaintiffs, and the insurance Policy, including all subparts, addenda, amendments, and
-endorsements between Defendant and Plaintiffs. for the Class Period.

Respo nse;

REQUEST FOR PRODUCTION NO.4

   

Exemplars of each automobile insurance Policy that provides coverage for first-party
PPA physical damage total loss claims issued by You in North Carolina during the Class Period,
including exemplars of any subparts, addenda, amendments, or endorsements to. the Policies or
forms that relate in any way to the payitrent or nonpayment of ACV and/or Sales Tax and/or
Vehicle Title and Registration Fees on insured Total Loss Vehicles.

Resp ORse>

aetna ana 72b2, 14

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 124 of 135
REQUEST FOR PRODUCTION NO, 5

 

All Documents that set forth or explaiti Defendant’s practices and procedures during
the Class Period for paying (or not paying) and for calculating ACV and/or Sales Tax and/or
Vehicle Title and Registration. Fees on first-party PPA physical damage total loss claims.
including all Documents that relate to any different. practice or procedure ta be applied based
on differing circumstances of the claims: such as whether Sales Tax and/or Vehicle Title and
Registration Fees were incurred, whether the vehicle is leased, whether the vehicle has a lien,
the weight of the vehicle, and any other factor that may affect the Policy or procedure for
paying (or not paying) Sales Tax and/or Vehicle Title and Registration Fees on a first-party
PPA physical damage total loss claim.

Response:

UEST FOR PRODUCTION NO. 6

   

All Documents and Communications between Defendant and the North Carolina
Department of Insurancé relating in any way to (1) coverage issues for ACV and total loss
claims; or (2) whether Sales Tax and/or Vehicle Title and Registration Fees are or should be
covered. under a first-party PPA physical damage total loss claim. This request is not limited

by the Class Period.

Response:

“ qpoodiguszrisea x 13

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 125 of 135
 

All Documents. relating io any North Carolina insured requesting paymént {or
coinplaining about-lack of paymént) for Sales Tax. and/or Vehicle Title and Registration Fees,
or asking whether Sales Tax and/or Vehicle Title and Registration Fees are covered under their
PPA physical damage total loss claim, or expressing disagreement or a complaint that Sales.

Tax and/or Vehicle Title and Registration. Fees were not cavered under their total loss claim.

Response:

QUEST FOR PRODUCTION NO.8

    

All Documents, training materials, guidelines, booklets, manuals, procedures, talking
points, policies, and scripts that include the terms or otherwise reference ACV or Sales Tax
and/or Vehicle Title and Registration Fees in the context of first-party PPA physical damage
total loss claims that have been provided at any time to claim adjusters, claim handling-agents,
claim representatives, salyage specialists, other of Defendant's representatives whose job
includes communicating with insureds relating to their auto claims, or persons whose. job-
includes determining the amounts owed of coverage provided on first-party PPA physical
damage total loss claims.

Response:

REQUEST FOR PRODUCTION NO. 9

   

All Documerits.and training materials (including all reference materials, power points,

handouis, training guides, quizzes and tests, training documents, guidelines or other documents

OC LE OED PAERO. 1 j 6

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 126 of 135
or things). used at any time: during the Class Period for training salvage: specialists that were
assigned or otherwise worked on North Carolina first-party PPA physical damage total loss
claitns. Such documents and training materials must be produced relating to the payments or
non-payment of any fees, how to identify leased vehicles, negotiations, contract interpretation,
dispute. resolution, definition of actual cash value, definition of replacement cost, what is
covered on total loss ¢laims, securing title on Total Loss Vehicles, and security letters of

guarantee.

Response:

 

All Documents, including reference materials (at any time during the Class Period)
available to salvage specialists that are assigned or otherwise work on North Carolina first-
party PPA physical damage total loss claims that. relate to (1} what ACV means; (2) what
replacement costs mean; (3) what governmental fees are paid:on North Carolina first-party
PPA physical damage total loss claims; and (4) any other information as to what paymenis are

provided as part of coverage for first-party PPA physical damage total loss claims.

Response:

REQUEST FOR PRODUCTION NO. 11
All internal claims and underwriting Communications regarding whether, when, and
under what circumstances any of Defendant's PPA policies in the Class Period require

payment of any. of the following on. first-party PPA physical damage total loss claims: (a)

socanestea T1824 \7

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 127 of 135
Sales Tax, (b) Tag fees, and (c) ‘Title fees.

Response:

 

All Documents. relating to any differences in circumstances (e.g, when incurred, when
requested or demanded) or coverages for Sales Tax and/or Vehicle Title and Registration Fees
on first party PPA physical damage total loss claims among or between policies that You issue:

in North Carolina,

REQUEST FOR PRODUCTION NO. 13
All Documents necessary to identify any practices or procedures relating t6 the
payient of Sales Tax and/or Vehicle Title and Registration Fees on first-party PPA physical
damage total loss claims prior to the Class Period irrespective of when or whether such costs

were incurred, as well as the dates during which the practice or procedure was in place.

Resp onse:

REQUEST FOR PRODUCTION NO. 14
All Documents regarding any instance where Defendant paid Sales Tax and/or Vehicle

Title and Registration Fees on a first-party PPA physical damage total loss claim.

Response:

onnayetore Teen. 18

Case 1:20-cv-00839 Document 1-1 Filed 09/11/20 Page 128 of 135
 

REQUEST FOR PRODUCTION NO. 15

Exemplars of all form Communications and disclosures during the Class Period made
by Defendant to North Carolina insureds who made first-party PPA physical damage total loss
claims that reference or explain (1) practices and procedures relating to total Joss claims; (2)
coverages provided for total loss claims (including any total loss explanations); (3) ACY; or
(4) Sales Tax and/or Vehicle Title and Registration Fees.

Response:

QUEST FOR PRODUCTION NO. 16

   

All _ Documents, forms, and scope of work descriptions that set forth the information to
be included in Valuation Reports for first-party PPA physical damage. total loss claims made to
Defendant, including any Document that sets out whether the Valuation ‘Report should or
should-not include items such as Sales Tax, Vehicle Title and Registration Fees, depreciation,

condition adjustments, or other fees,

Response:

UEST FOR PRODUCTION NO, 17

   

All contracts and agreements with Valuation Reports relating in any way to the
provision of Valuation Reports for North Carolina first-party PPA physical damage total Joss
claims.

Response:

‘pOOULAOLATINIS t 19

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 129 of 135
REQUEST FOR PRODUCTION NO. 18.
Documents sufficient to. show the name and contact information of every company or
organization that provided Valuation Reports on North Carolina first-party PPA physical

damage total Joss claims during the Class Period.

Response:

REQUEST FOR PRODUCTION NO. 19
All data identifying. for each North Carolina PPA physical damage total loss Claim, the
following:
a, Claim number;
b. Name and address of owner or lessee af loss vehicle;
c. Titled owner of the loss vehicle:
d. Policy number:
e. Insured name and address;
f. Adjuster ID;
g. Adjuster name;
h. Loss location;
i. Date of loss;.
j. All Loss vehticle information;
k. Loss vehicle VIN number;
I. Loss vehicle’s. Actual cash value.
in, Deductible (and whether applied, waived, or reimbursed}:

ni. Whether the vehicle was leased:

oont6/OL77i5e0, 4 20

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 130 of 135
ui.

V.

y.

Name of lessor (if applicable);

All Sales Tax paid or sales tax. calculated even if not paid:

All Vehicle Title and Registration Pees, or other fees paid, or Vehicle Title and
Registration Fees or other fees calculated. but not paid;

Owner retained or imsurer retained salvage;

Whether clairn-was for comprehensive or collision coverage;

All fienholders and lien amounts;

All payment data (including claim number, claim symbol, rated state, FCC, loss date,
entry date/time, transaction amount, used-ID, check number, company, Payce 1, Payee
2, Mail Address, Mail Address 1, Mail Address 2, Mail Address 3, Reason. for
Payment, Memo |, Memo 2, Memo3, Memo4, payment amounts, dates);

All lienholder data including lienholder name, lienholder account number, lienholder
address. 1, lienholder address 2, lienholder address 3, lienholder city, lienholder state.
All title and salvage information including data in any special instructions field, GAP
insurance indicator, owner equity amount, lienholder amount paid, lienholder amount
owed, per diem, title held by lienholder, titfe state, verify title names data, title owner
first name, title owner middle name, title owner last name, primary litle name, verify
payoff amouint data, and payoff good until data.

All data identifying additional interests, and'additional interest names, including all
data that identifies additional insured, lienholders, and other additional interests;

All claims payment data including payment date, amount, payee, reason for payment,
(e.2., ACV, Sales Tax, Vehicle Tide and Registration Fees, registration. fees,

government fees, personal property reimbursement, towing payment/reimbursement,

OOONTAINATIER vas

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 131 of 135
vehicle breakdown, rental vehiclé, etc.), and coverage for which payment was made
(e.g,, collision or PIP), and

z. And other data relating to the first-party PPA physical damage total foss claim.
Excluded from this request are payments under coverage other than first-party. PPA
physical. damage: and data for payments to médical providers, or payments to third
parties. for properly damage to vehicles other than the insured’s vehicle, payments for
pain and suffering, medical expenses, and lost wages, and all payments under liability

coverage.

Resp onse:

 

Documents sufficient to identify the data fields. and field definitions for all data

maintained by Defendant for North Carolina first-party PPA physical damage total. loss claims,

Response:

   

UEST FOR PRODUCTION NO. 21
All data that has been provided to Defendant from any valuation provider, and all data
that is available to Defendant from any valuation providers for any North Carolina first-party
PPA physical damage tofal loss claim, including any historical valuation data maintained by a
valuation provider or third party that makes such data available to Defendant in the course of

business upon request (for example by intranet or other secure Computer link).

Response:

qnouneyaia7isx) 22

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 132 of 135
 

All Documents relating to any consideration or determination by Defendant regarding
which fees, costs, and taxes (including Sales Tax or Vehicle Title and Registration Fees) are

covered under North Carolina first-party PPA physical damage total loss claims.

Response:

REQUEST FOR PRODUCTION NO. 23

   

All Documents relating to any assertion that the Policy does or does not require that the
Defendant pay Sales Tax and/or Vehicle Title and Registration Fees in the case of a total loss

of an insured vehicle.

Response:

 

All Documents that You contend relate to. incorrect or erroneous payments lo any
putative Class Members for a first-party PPA physical damage total loss claim (e.g., an

overpayment or underpayment).

Response:

 

All Documents evidencing any policy, guideline, or procedure that Sales Tax and/or .
Vehicle Title and Registration Fees are not included in the determination of the ACV of a

Total Loss Vehicle under.a North Carolina first-party PPA physical damage total loss claim.

Resporise:

poonysynad 718702 23

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 133 of 135
REQUEST FOR PRODUCTION NO. 26

   

Produce a random selection of 4 statistically significant number’ of files of North
Carolina first-party insureds with PPA physical damage total loss claims during the Class
Period. Note: Plaintifis requests that Defendant. provide a list, by claim number, of all North
Carolina first-party insureds with PPA physical damage total loss claims during ‘the Class

Period, From this list, Plaintiffs will randomly select ,000-claim files to be produced,

Response:

REQUEST FOR PRODUCTION NO. 27

 

All Documents that relate to each and every change in the method of Communication to-
first-party PPA physical damage total loss claimants during the Class Period as to the coverage
provided for Sales Tax and/or Vehicle Title and Registration Fees by form name/number/title,
dates of use, atid a description of the claims for which it was used.

Response:.

REQUEST FOR PRODUCTION NO. 28

 

All Documents relating to any release or other Document waiving or releasing any
first-party PPA physical damage total loss claim for Sales Tax and/or Vehicle Title and

Registration Fees during the Class Period.

Response:

 

' Plaintiffs will meet and confer with Defendant to determine this amount.

ommois/elarrida 24

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 134 of 135

 
Dated: July 29, 2020

doosanon aise 4

Hh Wim

Daniel K. Bryson, Bar No. 15781
Jeremy R. Williams, Bar No. 48162
WHITFIELD BRYSON LLP

900 W. Morgan Street

Raleigh, NC 27603

Tek (919) 600-5000

Fax: (919) 600-3035
dan@whitfieldbryson.com
jeremy@whitfieldbryson.com .

KOPELOWITZ OSTROW
FERGUSON WEISELBERG GILBERT
Jeff Ostrow (pro hac vice to be filed}
ostrow@kolawyers.com

Jonathan Streisfeld (pro Aac vice to be filed)
streisteld@kolawyers.com

Josh Levine (pre hae vice to be filed)
levine@kolawyers.com

| W. Las Olas Blyd.

Suite 500

Fort, Laudérdale, Florida 33301

Telephone: 954-449-4602

EDELSBERG LAW, P.A.

Scott Edelsberg (pro hae vice to be filed)
seoli@edelsberglaw.com

19495 Biscayne Blvd #607

Avéniura, FL 33180

Telephone: 305-975-3320

SHAMIS & GENTILE, P.A.

Andrew Shamis (pro hae vice to be filed)
ashamis@shamisgentile.com

I4 NE * Ave Ste, 1205

Miami, FL 33132

Telephone: 305-479-2299

DAPEER LAW, P.A.

Rachel: Dapeer (pro. hac vice to be filed)
rachel@dapeer.com

300 S. Biscayne Blvd, #2704

Miami, FL33131

Telephone: 305-610-5223

Counsel for Plaintiffs and Putative Class

Case 1:20-cv-00839 Documenti1-1 Filed 09/11/20 Page 135 of 135
